Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 1 of 142 PageID #:
                                  18207                                        593



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                        )(     CIVIL ACTION NOS.
     4                                      )(     2:19-CV-70-JRG-RSP
               PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
     5                                      )(
               VS.                          )(
     6                                      )(     MARSHALL, TEXAS
         SUPERCELL OY,                      )(     SEPTEMBER 14, 2020
     7                                      )(     8:50 A.M.
               DEFENDANTS.                  )(
     8

     9                        TRANSCRIPT OF JURY TRIAL

    10                        VOLUME 5 - MORNING SESSION

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 2 of 142 PageID #:
                                  18208                                        594



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 3 of 142 PageID #:
                                  18209                                        595



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 4 of 142 PageID #:
                                       18210                                        596



08:32:35    1                        P R O C E E D I N G S

08:32:35    2           (Jury out.)

08:32:35    3           COURT SECURITY OFFICER:        All rise.

08:32:36    4           THE COURT:     Be seated, please.

08:50:56    5           Counsel, are you prepared to read into the record

08:51:10    6   those items from the list of pre-admitted exhibits used

08:51:13    7   during Friday's portion of the trial?

08:51:15    8           MR. MOORE:     Yes, Your Honor.      I'd like to request

08:51:18    9   if our colleague, Ms. Kasey Koballa could come to the

08:51:23   10   podium and do that for us.

08:51:25   11           THE COURT:     That would be fine.

08:51:27   12           MR. MOORE:     Thank you, Your Honor.

08:51:28   13           MS. KOBALLA:     Good morning, Your Honor.

08:51:37   14   Plaintiff's list of exhibits admitted on Friday is PTX-16,

08:51:42   15   PTX-19, PTX-111, PTX-133, PTX-143, PTX-144, PTX-145,

08:51:57   16   PTX-146, PTX-153, PTX-164, PTX-165, PTX-166, PTX-167,

08:52:12   17   PTX-475, PTX-480, PTX-591, PTX-593, PTX-594, PTX-598,

08:52:27   18   PTX-599, PTX-600, PTX-601, PTX-602, PTX-660, PTX-661,

08:52:42   19   PTX-662, PTX-663, PTX-12, and PTX-14.

08:52:47   20           THE COURT:     All right.     Thank you for that

08:52:49   21   rendition, counsel.

08:52:50   22           Is there any objection to the same from the

08:52:52   23   Defendants?

08:52:53   24           MR. DACUS:     There is no objection, Your Honor.

08:52:57   25           THE COURT:     Does the Defendant have a similar
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 5 of 142 PageID #:
                                       18211                                        597



08:53:00    1   offering to make?

08:53:02    2           MR. DACUS:     We do, Your Honor.

08:53:04    3           MS. KOBALLA:     Thank you, Your Honor.

08:53:05    4           THE COURT:     Please proceed.

08:53:07    5           MR. MCMICHAEL:      Good morning, Your Honor.

08:53:11    6   Defendant's exhibits to be admitted from Friday are DX-200,

08:53:16    7   DX-217, DX-221, DX-1214, DX-1215, DX-1217, DX-1218,

08:53:30    8   DX-1226B, DX-1229, DX-1229B, DX-1231, PTX-150 and PTX-167.

08:53:45    9           THE COURT:     All right.     Thank you for that

08:53:47   10   rendition as well.

08:53:48   11           Is there objection to the same from the Plaintiff?

08:53:51   12           MR. MOORE:     We have no objection, Your Honor.

08:53:53   13           THE COURT:     Thank you, counsel.

08:53:54   14           Mr. Moore, is the Plaintiff prepared to call their

08:53:56   15   next witness?

08:53:57   16           MR. MOORE:     Yes, Your Honor, and Ms. Smith will do

08:53:59   17   that.

08:54:00   18           THE COURT:     All right.

08:54:01   19           MR. MOORE:     If that's okay.

08:54:02   20           THE COURT:     Is there anything we need to take up

08:54:05   21   before I bring in the jury from either side?

08:54:07   22           MR. MOORE:     Not from the Plaintiff.

08:54:08   23           MR. DACUS:     Not from the Defendant, Your Honor.

08:54:10   24           THE COURT:     Let's bring in the jury, please,

08:54:12   25   Mr. Fitzpatrick.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 6 of 142 PageID #:
                                       18212                                        598



08:54:17    1              COURT SECURITY OFFICER:        All rise.

08:54:19    2              (Jury in.)

08:54:31    3              THE COURT:     Welcome back, ladies and gentlemen.

08:54:42    4   Please be seated.

08:54:43    5              We will continue, members of the jury, with the

08:54:49    6   Plaintiff's case-in-chief.       We finished some witnesses by

08:54:53    7   deposition on Friday, and we'll now proceed to have

08:54:57    8   Plaintiff call their next witness.

08:54:59    9              Mr. Moore, Plaintiff may call its next witness.

08:55:02   10              MS. SMITH:     Your Honor, the Plaintiff calls

08:55:08   11   Dr. David Neal.

08:55:08   12              THE COURT:     All right.     Dr. Neal, if you'll come

08:55:11   13   forward.

08:55:11   14              Ms. Smith, you may go to the podium.

08:55:17   15              (Witness sworn.)

08:55:18   16              THE COURT:     Please come around, sir.     Have a seat

08:55:27   17   at the witness stand.

08:55:36   18              MS. SMITH:     Your Honor, may I hand the witness his

08:55:41   19   binder?

08:55:41   20              THE COURT:     You may.

08:55:45   21              THE WITNESS:     Thank you.

08:55:47   22              COURT SECURITY OFFICER:        Yes, sir.

08:55:49   23              THE COURT:     All right.     Ms. Smith, you may proceed

08:55:51   24   with your direct examination.

08:55:53   25              MS. SMITH:     Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 7 of 142 PageID #:
                                       18213                                        599



08:55:53    1             DAVID NEAL, PH.D., PLAINTIFF'S WITNESS, SWORN

08:55:53    2                          DIRECT EXAMINATION

08:55:54    3   BY MS. SMITH:

08:55:54    4   Q.   Good morning, Dr. Neal.

08:56:06    5   A.   Good morning.

08:56:06    6   Q.   Dr. Neal, if you would introduce yourself to the jury,

08:56:09    7   please.

08:56:09    8   A.   Certainly.   Good morning.    My name is Dr. David Neal.

08:56:13    9   Q.   And Dr. Neal, what is your role in this case?

08:56:16   10   A.   I am a survey expert, and so I was retained by GREE to

08:56:22   11   run two surveys.     One of them was of players of Clash of

08:56:27   12   Clans, looking at that copy layout feature that we heard

08:56:30   13   Dr. Akl talk a lot about on Friday.        And the second one was

08:56:34   14   of Clash Royale, and that one was looking at the card

08:56:37   15   donation feature that we heard about on Friday.

08:56:39   16   Q.   And, Doctor, if you would give the jurors a brief

08:56:44   17   summary of your academic background, please.

08:56:47   18   A.   Certainly.   So I did my undergraduate training and then

08:56:52   19   a Ph.D. in Australia.     You can probably tell from my

08:56:55   20   strange accent that I didn't grow up here.          But I moved to

08:56:59   21   the U.S. about 15 years ago and became a U.S. citizen but

08:57:03   22   did my initial training in Australia and then did a

08:57:07   23   postdoctoral fellowship and more university training at

08:57:07   24   Duke University in North Carolina.

08:57:09   25   Q.   Where do you currently work?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 8 of 142 PageID #:
                                       18214                                        600



08:57:12    1   A.   So, currently, I work at Catalyst Behavioral Sciences,

08:57:17    2   and then I also have a position back at Duke University.

08:57:20    3   Q.   Let's start with Catalyst.      What's your role at

08:57:23    4   Catalyst Behavioral Sciences?

08:57:26    5   A.   I am the managing partner, and I also founded the

08:57:29    6   company.

08:57:30    7   Q.   And what does Catalyst do?

08:57:31    8   A.   So I would describe it really as a small business.

08:57:36    9   It's a small research consulting company.         So we do

08:57:40   10   research studies.    Most of them are surveys, like the one

08:57:44   11   I'm going to talk to you about today.         And sometimes

08:57:47   12   they're for big companies; sometimes they're for legal

08:57:50   13   cases like this one.     And I also do a lot of work in

08:57:53   14   health.

08:57:53   15   Q.   You mentioned big companies.      Can you give the jurors

08:57:57   16   an example of the types of companies you work for?

08:57:59   17   A.   Sure.   So a few quick examples would be I've done a lot

08:58:04   18   for Procter & Gamble.     So they own lots of brands that we

08:58:09   19   probably all use; things like Tide detergent and Bounty

08:58:15   20   paper towel and Gillette razors.       I've also done a lot of

08:58:19   21   work for Intel and for Microsoft.

08:58:22   22   Q.   And what type of work did you do for the government?

08:58:25   23   A.   So I've done a lot of work for the U.S. Army, and

08:58:30   24   that's -- most of that work is focused on soldier health

08:58:33   25   and wellbeing, so basically keeping soldiers fit and
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 9 of 142 PageID #:
                                       18215                                        601



08:58:37    1   healthy and sleeping enough, which is a big -- big deal in

08:58:42    2   terms of maintaining readiness.

08:58:44    3   Q.   Doctor, what's your role at Duke University?

08:58:46    4   A.   So I am an executive in residence.       And, basically,

08:58:51    5   what that means is I help professors in a bunch of

08:58:54    6   different areas on projects -- most of them actually are to

08:58:58    7   do with smartphone apps like the ones we're talking about

08:59:01    8   in this case.

08:59:01    9   Q.   You -- you say that you help professors.         Have you also

08:59:06   10   been a professor yourself?

08:59:07   11   A.   I was, yes.   Before I started Catalyst, I was a

08:59:10   12   professor at the University of Southern California.            And so

08:59:15   13   when I was a professor, I taught undergraduates and

08:59:20   14   graduate students.    And a lot of that work was -- was

08:59:23   15   teaching them how to design good surveys like the surveys

08:59:26   16   we'll be hearing about today.

08:59:27   17   Q.   Now, Doctor, on the bottom of the screen in front of

08:59:31   18   you, I see it mentions 24 peer-reviewed articles.           Tell

08:59:35   19   us -- tell the jury a little bit about that, please.

08:59:38   20   A.   Sure.   So peer-review is this -- kind of very rigorous,

08:59:42   21   difficult process that when an academic writes a paper and

08:59:46   22   they want to get it published, they send the paper off to a

08:59:48   23   journal, and then the journal finds other experts to send

08:59:52   24   it to, to basically try and pick it apart and find any

08:59:56   25   fault or flaws in it.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 10 of 142 PageID #:
                                       18216                                         602



08:59:58    1              And it's only if that -- those other experts say,

09:00:01    2   okay, this is -- this has no flaws in it, that the paper

09:00:04    3   will be allowed to be published.        So that's the peer-review

09:00:08    4   process.     And 24 of my papers have passed through that --

09:00:13    5   that peer-review process.

09:00:15    6              MS. SMITH:    Your Honor, at this time, GREE tenders

09:00:18    7   Dr. Neal as an expert in survey methodology.

09:00:23    8              THE COURT:    Is there objection?

09:00:24    9              MR. KOHM:    No objection, Your Honor.

09:00:25   10              THE COURT:    All right.   Then, without objection,

09:00:26   11   the witness will be recognized by the Court as an expert in

09:00:29   12   that designated field.

09:00:30   13              MS. SMITH:    Thank you, Your Honor.

09:00:31   14              THE COURT:    Please proceed.

09:00:35   15   Q.   (By Ms. Smith)      Dr. Neal, are you being compensated for

09:00:37   16   your work as an expert in this case?

09:00:39   17   A.   I -- I am.   I'm being paid my standard hourly rate

09:00:43   18   which is $585.00.

09:00:44   19   Q.   And is your compensation in this case in any way tied

09:00:50   20   to the outcome of this matter?

09:00:51   21   A.   No, it's not.      So all of my conclusions are linked to

09:00:55   22   the hard numbers that come out of the surveys that I'll

09:00:57   23   show you, and I get compensated regardless of how the case

09:01:00   24   turns out.

09:01:01   25   Q.   And, Doctor, you and I have actually never had the
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 11 of 142 PageID #:
                                       18217                                         603



09:01:04    1   pleasure of working together, have we?

09:01:05    2   A.   We have not.

09:01:06    3   Q.   Have you ever worked with the law firm of Kilpatrick

09:01:09    4   Townsend, my colleagues over at counsel table?

09:01:11    5   A.   I have not worked with any of the lawyers -- the lead

09:01:15    6   lawyers on this case.      I have worked with another group of

09:01:17    7   Kilpatrick Townsend that does trademark work.

09:01:20    8              So, you know, as you know, this case is about

09:01:23    9   patents.     There's another group of Kilpatrick Townsend that

09:01:25   10   does trademark work, and I've worked with them, I would

09:01:29   11   guess, 50 times over the past 10 years; something like

09:01:32   12   that.

09:01:32   13   Q.   Doctor, if someone says 50 times, that sounds -- that

09:01:35   14   sounds like a lot -- a lot of the cases for the same firm.

09:01:39   15   What would you say?

09:01:40   16   A.   Not really.    To me it's a compliment, and that's fairly

09:01:44   17   typical.     So I've worked a lot for many different law

09:01:47   18   firms.     Earlier I mentioned Procter & Gamble.        I've been

09:01:51   19   doing research for them for almost 20 years.           So, to me,

09:01:55   20   it's a compliment if people ask you to come back and do

09:01:58   21   more research.

09:01:59   22   Q.   And in that 20 years, have you ever, prior to this

09:02:02   23   case, worked for my client, GREE?

09:02:04   24   A.   I have not.

09:02:04   25   Q.   Now, Dr. Neal, are there basic rules that must be
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 12 of 142 PageID #:
                                       18218                                         604



09:02:12    1   followed when designing a survey?

09:02:13    2   A.   There are.    And you can see some of them on the screen

09:02:17    3   here.     And one way to think about this is the -- the main

09:02:20    4   goal with designing a good survey is to make sure it's

09:02:23    5   really neutral and even-handed.        That's very important.

09:02:27    6              So there are some rules of the road to try and get

09:02:30    7   to that outcome.      You can see some of the main ones on the

09:02:33    8   screen here.

09:02:34    9              So the first one is the idea of an unbiased

09:02:38   10   sample.     And, basically, what that means is you've got to

09:02:41   11   be really careful to make sure you're talking to the right

09:02:44   12   people.

09:02:44   13              So, in this case, obviously, we want to talk to

09:02:47   14   people in the U.S. who are playing Clash of Clans on their

09:02:51   15   phone or on a tablet, or Clash Royale.

09:02:54   16              So what I did was in the survey, I created this

09:02:59   17   little test.      And so if you started the survey and you

09:03:02   18   said, yeah, I've played Clash of Clans, I showed you images

09:03:05   19   from Clash of Clans and images from different other games,

09:03:11   20   and you have to get a perfect score in saying, yes, this

09:03:14   21   one is from Clash of Clans, this one is not.

09:03:16   22              So that's how I could be a hundred percent sure

09:03:19   23   that everyone who said -- put up their hand essentially in

09:03:22   24   the survey and said, yes, I'm a Clash of Clans player or a

09:03:26   25   Clash Royale player, I knew for sure that they were.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 13 of 142 PageID #:
                                       18219                                         605



09:03:28    1   That's the unbiased sample.

09:03:31    2   Q.   And, Dr. Neal, it looks like your second rule of the

09:03:33    3   road here is double-blind data collection.           Can you explain

09:03:37    4   to the jurors what that means?

09:03:38    5   A.   Sure.   So this is really -- and the picture at the

09:03:41    6   bottom is kind of capturing this idea of double-blind.

09:03:44    7              Basically, what it means is the people who are

09:03:46    8   taking your survey, they shouldn't know kind of the back

09:03:50    9   story of what the whole survey is about.          So they shouldn't

09:03:53   10   know in this case that there's litigation involved or

09:03:57   11   anything like that.

09:03:58   12              But the second, the double-blind piece, is,

09:04:02   13   whoever is asking the questions, they should also not

09:04:04   14   really know what's going on.

09:04:05   15              So the way we do that is we program the survey on

09:04:09   16   a computer.     So you're actually taking the survey through a

09:04:14   17   web link, and then there's no human element involved.

09:04:18   18              Obviously, the computer puts the question --

09:04:21   19   obviously, it asks you, you know, what is your gender, it

09:04:24   20   asks it exactly the same way.        And it doesn't know, you

09:04:27   21   know, anything about Supercell or GREE.          So we kind of

09:04:30   22   remove the human element from the asking of the question.

09:04:33   23   Q.   Doctor, under No. 3, you say randomization of response

09:04:39   24   options.     Why is that important?

09:04:41   25   A.   Okay.   So this is really the idea that when you're
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 14 of 142 PageID #:
                                       18220                                         606



09:04:45    1   going through a survey, let -- let's say I was asking you

09:04:49    2   what your favorite color was, and then I said, what's your

09:04:53    3   favorite color, and I listed five of them.

09:04:55    4             Sometimes some people, just because they're kind

09:04:58    5   of bored, will just click on the first one that's in the

09:05:03    6   list, but that would create a bias if we didn't make the

09:05:07    7   list -- we didn't change the list for every person who goes

09:05:09    8   through the survey.

09:05:10    9             So here in this survey, we randomize all the

09:05:12   10   options as they appear under a question.          So one person

09:05:15   11   goes through, and they're in one order.          The next person

09:05:18   12   goes through, and they're in a different order.            And that

09:05:21   13   removes that bias that might come from people just clicking

09:05:24   14   the first thing they happen to read.

09:05:25   15   Q.   Doctor, moving on to your fourth and -- and last rule

09:05:29   16   of the road, non-leading questions.         What -- why is that

09:05:34   17   important?

09:05:34   18   A.   Well, this is important because we want to make sure

09:05:38   19   we're asking questions in a way that's very neutral and

09:05:41   20   even-handed.   So you have to be very careful with language

09:05:47   21   to make sure you're not kind of suggesting to the person

09:05:50   22   taking the survey what a good answer might be or a bad

09:05:53   23   answer.   So it's really just about being neutral and fair

09:05:56   24   in the way you ask the question.

09:05:57   25   Q.   And, Dr. Neal, did you use any or all of these four
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 15 of 142 PageID #:
                                       18221                                         607



09:06:02    1   rules for surveys in the surveys that you conducted in this

09:06:06    2   case?

09:06:06    3   A.   Yes, I used all of these in my surveys that I'm going

09:06:10    4   to talk to you about today, just as I would in any of my

09:06:14    5   peer-reviewed scientific articles.

09:06:16    6   Q.   Now, Doctor, at a -- at a really high level, if you

09:06:21    7   could give the jurors a summary of exactly how you went

09:06:25    8   about designing the surveys in this case.

09:06:28    9   A.   Sure.   So, as I mentioned earlier, I did two surveys

09:06:32   10   overall.     One of them was of Clash Royale.        You can see

09:06:36   11   that on the left on the screen here.         And that one was

09:06:38   12   mainly focused on that card donation feature that Dr. Akl

09:06:40   13   was talking about.

09:06:41   14              I also did ask about other features, and I'll --

09:06:44   15   I'll kind of walk you through why I did that.

09:06:49   16              And then the second survey was of Clash of Clans

09:06:50   17   players, and that one focused on this copy layout feature,

09:06:54   18   which is related to the template patent that Dr. Akl talked

09:06:57   19   about.

09:06:57   20              So you can kind of think of it as two surveys, one

09:07:00   21   on each game, that are basically the same in terms of the

09:07:05   22   questions I asked.     So -- so what were those main

09:07:08   23   questions?

09:07:08   24              The main things I wanted to know were for these

09:07:13   25   features that are in -- in debate in this case, what
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 16 of 142 PageID #:
                                       18222                                         608



09:07:18    1   percentage of players were aware of them, so actually know

09:07:21    2   that that's a feature in the game; what percentage of

09:07:24    3   players have used them; what percentage of players say,

09:07:28    4   yes, that's important, as opposed to saying, no, I don't

09:07:32    5   really care about that picture.

09:07:33    6            And then, finally, I asked them, okay, imagine

09:07:37    7   that this feature actually wasn't in the game, what would

09:07:40    8   that do, if anything, to the amount of time you spend

09:07:43    9   playing the game?     Would it go up?      Would it go down?

09:07:46   10   Would it stay the same?

09:07:47   11            So those are the main things I wanted to get out

09:07:51   12   of the survey.

09:07:52   13            MS. SMITH:    At this time, if I could see

09:07:54   14   Plaintiff's Exhibit -- PTX-451, please.

09:08:00   15   Q.   (By Ms. Smith)    Doctor, do you recognize this exhibit?

09:08:04   16   A.   I do.   This is a copy of the questionnaire, so these

09:08:09   17   are the actual questions that were put to the survey

09:08:11   18   respondents in my surveys.

09:08:15   19            MS. SMITH:    And if we could scan down to Page 4.

09:08:20   20   Thank you.

09:08:21   21   Q.   (By Ms. Smith)    What do we see here, doctor?

09:08:23   22   A.   Okay.   So the -- the -- the middle question here is --

09:08:31   23   this one here is a quality control question.           So if you

09:08:35   24   read this question, what it's saying is, okay, please

09:08:39   25   select the other option and type in the word "quality."
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 17 of 142 PageID #:
                                       18223                                         609



09:08:43    1              And what this does is, as you can imagine, a small

09:08:46    2   number of people when they're going through a survey,

09:08:48    3   they're actually not really interested in taking the

09:08:51    4   survey, so they don't read very carefully.

09:08:53    5              And those people would be caught by a question

09:08:56    6   like this, right, because they would just -- maybe they

09:08:58    7   would randomly click on agree.        And the only way to get

09:09:03    8   through the survey is to click other and then type in the

09:09:06    9   word "quality."       So that's an example of a quality control.

09:09:09   10              MS. SMITH:    Now, if we could go to -- scan down,

09:09:14   11   please, to Questions 10 through 11.         I believe it's on

09:09:19   12   Page 5.

09:09:23   13   A.   So here's another -- actually we want to go on just --

09:09:27   14              MS. SMITH:    On Page 5.   Thank you.

09:09:29   15   A.   Yeah.   Okay.

09:09:31   16   Q.   (By Ms. Smith)     What do we see here, Doctor?

09:09:32   17   A.   Okay.   So the -- the bottom question here, and we're

09:09:35   18   going to scroll on in a second to see the full list of

09:09:37   19   options that people saw, but this is the question where we

09:09:41   20   asked people what specific games they had played on their

09:09:45   21   phone in -- in the past four weeks.         And you can see

09:09:48   22   there's a bunch of options there.

09:09:49   23              Before we go on, I just want to point out one of

09:09:53   24   them.     So this one here, Zion's Parallax, that sounds like

09:10:01   25   a game, right?       But, actually, it's made up.      So this is a
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 18 of 142 PageID #:
                                       18224                                         610



09:10:01    1   way -- another way of catching people who are not giving

09:10:04    2   truthful answers.

09:10:06    3               So if anyone says, yes, I've played Zion's

09:10:12    4   Parallax in the last four weeks, they weren't allowed to

09:10:14    5   continue in the survey because I made it up, so it doesn't

09:10:16    6   exist.

09:10:16    7               So if we go on to the next page.

09:10:19    8               So, here, we're going to see that you've got the

09:10:23    9   two games also on this list that are at issue in this case,

09:10:27   10   Clash Royale and Clash of Clans.        So people have to check

09:10:30   11   at least one of those in order to -- to go through and take

09:10:34   12   part in the whole survey.

09:10:37   13               MS. SMITH:   Thank you.

09:10:38   14   Q.   (By Ms. Smith)      Dr. Neal, did you use any other quality

09:10:46   15   control measures in your surveys?

09:10:48   16   A.   Yes.    So we've -- we've already talked about the first

09:10:52   17   two here.

09:10:53   18               And then No. 3, I -- I mentioned earlier, that's

09:10:57   19   the one where if someone got to the point -- they passed

09:11:01   20   through all the other quality controls, and they said, yes,

09:11:04   21   I've played Clash of Clans, I put that little test to them.

09:11:09   22               I showed them images from Clash of Clans and other

09:11:12   23   games, and they had to say which ones really did come from

09:11:15   24   Clash of Clans.     And only if they got a perfect score -- a

09:11:17   25   hundred percent on that test were they got to go through.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 19 of 142 PageID #:
                                       18225                                         611



09:11:21    1   So that's -- that's No. 3 here.

09:11:22    2             And then, finally, I excluded anyone who worked in

09:11:25    3   advertising or marketing.       And that's kind of the standard

09:11:28    4   thing that all survey experts would do in -- in cases like

09:11:30    5   this.

09:11:36    6   Q.   Did you screen out respondents, Doctor, from your

09:11:39    7   survey?

09:11:39    8   A.   I did.   So a couple of final things.        Think of this as

09:11:44    9   kind of we're whittling down to make sure we're talking to

09:11:46   10   the right people.

09:11:48   11             And so I excluded anyone who was under 15.           And I

09:11:52   12   made sure that everyone had played one of those two games,

09:11:56   13   Clash of Clans or Clash Royale, in the last four weeks.

09:11:59   14   And then, finally, I made sure that they lived inside the

09:12:03   15   United States.

09:12:03   16   Q.   And why was it important to you to screen those folks

09:12:06   17   out?

09:12:06   18   A.   Well, it's really important to make sure that, you

09:12:09   19   know, you're talking to people, because the lawsuit is here

09:12:11   20   in the United States, to make sure you're talking to

09:12:14   21   players in the U.S.

09:12:15   22             And then the four weeks requirement is because no

09:12:20   23   one's memory is perfect, right?        And if something happened

09:12:23   24   five weeks ago or three months ago or six months ago, maybe

09:12:28   25   that was the last time you played the game, your memory,
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 20 of 142 PageID #:
                                       18226                                         612



09:12:31    1   just human beings being human beings, wouldn't be so good.

09:12:35    2              So we want to make sure we're talking to current

09:12:37    3   players who are going to have good memory for the subject

09:12:40    4   that we're asking about.

09:12:43    5   Q.   What features did you survey in Clash Royale?

09:12:46    6   A.   Okay.   So you can see on the screen here four features

09:12:51    7   in total.    They're labeled A, B, C, and D.         And A is the

09:12:58    8   one that's actually, you know, an accused feature in the

09:13:01    9   lawsuit.

09:13:01   10              So we heard Dr. Akl talk about this in Clash

09:13:06   11   Royale, receiving donated cards and then upgrading those

09:13:10   12   cards that's accused of infringing a patent.

09:13:13   13              The other ones are not, and so we call those -- in

09:13:16   14   a scientific survey, we call those controls, and there they

09:13:21   15   perform an important purpose.        They basically help make

09:13:24   16   sure that we don't make people think too much about just

09:13:27   17   the one accused feature that the whole lawsuit is about, or

09:13:30   18   at least this patent.

09:13:31   19              And so think of it as a way of, you know, making

09:13:35   20   sure we've asked about Feature A, but we haven't made it

09:13:39   21   so -- haven't put it -- made it so kind of salient to

09:13:44   22   people that they're thinking about it too much, and that

09:13:46   23   might inflate its importance.

09:13:49   24              So we kind of hide it amongst a bunch of other

09:13:52   25   features, and that's a much more neutral, even-handed way
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 21 of 142 PageID #:
                                       18227                                         613



09:13:56    1   to ask the questions.

09:13:57    2   Q.   How did you ensure that the respondents understood the

09:14:01    3   features that you were asking about?

09:14:02    4   A.   So before I got to this point of actually fielding the

09:14:05    5   survey, I had gone through a pretty rigorous process.              I --

09:14:10    6   I talked to Dr. Akl.     He, of course, is the technical

09:14:11    7   expert.     He knows all of the nuances about how the games

09:14:13    8   work.     I'm not a gaming expert.     So I -- I talked with him.

09:14:18    9              And then as a survey expert, I know how to ask

09:14:21   10   questions in a way that's clear and people can understand.

09:14:25   11              But then the final thing I did was put together

09:14:31   12   this -- images like this that show you a written

09:14:35   13   description -- so we can see that at the top here -- and

09:14:38   14   then also show you some screenshots from the game that kind

09:14:46   15   of explain how that feature works.

09:14:48   16              So someone going through the survey would read

09:14:51   17   that written description at the top, and then they would

09:14:53   18   see these images at the bottom.        And they're all players of

09:14:56   19   the game, so it makes sense to them.

09:14:58   20              The final thing that I did was I actually did some

09:15:02   21   interviews with folks that played these games, one-on-one

09:15:05   22   interviews, where they went through the questions in the

09:15:07   23   survey and through these images, and we talked about them.

09:15:12   24              And, basically, I worked out, is this a hundred

09:15:14   25   percent clear to you?      Is anything ambiguous?       Anything
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 22 of 142 PageID #:
                                       18228                                         614



09:15:17    1   that doesn't make sense?      And that's how I know that people

09:15:21    2   understood these -- these questions and these features

09:15:24    3   perfectly.

09:15:24    4   Q.   Doctor, what questions did you ask regarding the

09:15:37    5   donation feature of Clash Royale?

09:15:41    6   A.   Okay.   So the -- the first thing I did was ask people

09:15:44    7   where they were -- had paid money to play Clash Royale

09:15:49    8   before or not.    We heard Dr. Akl talk about that these --

09:15:53    9   these games are freemium games, so you can play them for

09:15:57   10   free.

09:15:57   11            But you can also choose to make an in-app

09:16:02   12   purchase, and then that allows you to do cool stuff and

09:16:03   13   speed things up and -- so we wanted to know who is a payer

09:16:06   14   and who's not a payer.

09:16:06   15            And then once we knew that, we started presenting

09:16:09   16   the features to them, including this critically important

09:16:13   17   one, the card donation feature.        And I wanted to know,

09:16:17   18   okay, were you aware of this feature in the game before

09:16:19   19   taking this survey?

09:16:21   20            And then, secondly, had you used it before?

09:16:24   21            And then, thirdly, is it something that's

09:16:27   22   important to you or not?      Those are the key questions.

09:16:32   23   Q.   And what data do you collect about payers versus

09:16:41   24   non-payers of Clash Royale?

09:16:42   25   A.   Okay.   So now we're going to start to look at some
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 23 of 142 PageID #:
                                       18229                                         615



09:16:42    1   actual results from the survey.

09:16:44    2              And what we can see over here, if you look at

09:16:46    3   these bar -- bars over on the right-hand side, this is the

09:16:49    4   percentage of Clash Royale players who have paid money to

09:16:54    5   play the game.

09:16:55    6              So it's about -- almost 60 percent -- 59 percent

09:16:57    7   of them, about 6 in 10, have made an in-app purchase, so

09:17:05    8   given some money to Supercell to play Clash Royale at some

09:17:09    9   time in the past.

09:17:12   10   Q.   And, Doctor, why was it important for you to ask about

09:17:18   11   paying versus non-paying players?

09:17:20   12   A.   Well, it's my understanding that the way -- as -- as I

09:17:25   13   mentioned earlier, these games are free to play, but -- so

09:17:28   14   some people are basically giving money to Supercell, and

09:17:32   15   some people are not.     Some people are just playing the free

09:17:35   16   version.

09:17:35   17              So in order -- and this is more of Dr. Becker's

09:17:37   18   expertise.    You'll hear from him later.        But my

09:17:40   19   understanding is in order to perform those financial

09:17:43   20   calculations, in the survey, we need to know who is a payer

09:17:50   21   and who's not a payer.

09:17:52   22   Q.   Now, what did the data show regarding paying players'

09:17:59   23   awareness and usage of the accused feature?

09:18:01   24   A.   Okay.   So now we're getting into, you know, these

09:18:06   25   features specifically and did people know about them and do
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 24 of 142 PageID #:
                                       18230                                         616



09:18:08    1   they use them.

09:18:10    2            And if we look over here on the right-hand, this

09:18:12    3   is, first of all, the awareness numbers.          So amongst

09:18:17    4   payers -- so the people who are making those in-app

09:18:22    5   purchases -- 88 percent.      So almost 9 out of 10 people who

09:18:26    6   are paying money to Supercell, say, yes, I am aware of this

09:18:30    7   card donation and upgrade feature.

09:18:31    8            And now if we look down at the bottom, this is now

09:18:34    9   about usage, right, because you could -- you could be aware

09:18:37   10   of something but not personally use it.          But the bar at the

09:18:40   11   bottom is showing us that about 69 percent, so almost 7 out

09:18:45   12   of 10 payers, so people who are paying money to play, 69

09:18:50   13   percent of them say, yes, I have used that feature -- the

09:18:54   14   card donation and upgrade feature.

09:18:58   15   Q.   And, Doctor, again, we're talking about paying players.

09:19:03   16   What did your data show about whether paying players think

09:19:08   17   this feature was -- thought the feature was important?

09:19:09   18   A.   Okay.   So now we're moving on to importance, right?           So

09:19:14   19   we know a lot of people are aware of this feature.             We know

09:19:16   20   a lot of people say they've used it.         And this bar tells

09:19:19   21   us, also, that a lot of people -- so, essentially, 70

09:19:22   22   percent, 7 out of 10 people, say that card donation and

09:19:29   23   upgrade feature is important to me as a player of the game.

09:19:33   24   Q.   Did you measure what the impact would be from removing

09:19:38   25   the feature in the games?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 25 of 142 PageID #:
                                       18231                                         617



09:19:40    1   A.   I did, yes.    So the final piece of this was for me to

09:19:45    2   say, okay, you've told us that you're aware of the card

09:19:49    3   donation feature; that you use it; that it's important.

09:19:53    4   Now tell me what would happen if you -- if it wasn't

09:19:56    5   actually in the game.

09:19:58    6            And what this is telling us is that 27 percent, so

09:20:01    7   a little over a quarter of people, say that if that feature

09:20:06    8   wasn't in the game, I would play the game less.

09:20:14    9   Q.   Now, Dr. Neal, you also did a survey regarding Clash of

09:20:18   10   Clans; is that correct?

09:20:19   11   A.   I did.

09:20:19   12   Q.   And what features did you survey for Clash of Clans?

09:20:22   13   A.   Okay.    So you can see here there were more features I

09:20:26   14   asked about in Clash of Clans.

09:20:27   15            But, again, there's really just one feature that

09:20:30   16   is of -- of the main importance, and that's Feature B here,

09:20:35   17   that's that copy layout feature.        That's the one that's

09:20:38   18   accused of, I understand, infringing that template patent.

09:20:43   19            And -- but just like any other survey, we kind of

09:20:46   20   hide it amongst a bunch of other features that are not

09:20:48   21   accused of infringing any patents.         And all those other

09:20:52   22   features, other than B on the screen here, those are the

09:20:57   23   controls that help make sure we're not drawing too much

09:21:00   24   attention to Feature B.

09:21:02   25   Q.   Doctor, did you ask the Clash of Clans players the same
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 26 of 142 PageID #:
                                       18232                                         618



09:21:07    1   questions that we went through in the Clash Royale survey?

09:21:10    2   A.   Yes, exactly the same set of questions and the -- the

09:21:15    3   layout was the same.     So, you know, this is -- this is

09:21:17    4   the -- the screens that someone would have seen going

09:21:21    5   through the Clash of Clans survey.

09:21:23    6            So just like before, the survey respondents saw a

09:21:29    7   written description of the feature, and then they also saw

09:21:31    8   a set of screenshots from the actual game that helped bring

09:21:35    9   it to life for them and remind them what they were -- what

09:21:38   10   I wanted them to think about.

09:21:39   11   Q.   And if you would, give the jurors a summary of your

09:21:46   12   findings as to Clash of Clans?

09:21:48   13   A.   Certainly.   Yeah, so since we went through the Clash

09:21:53   14   Royale ones slowly one-by-one, we've got all the results

09:21:57   15   here together for the Clash of Clans one, since we kind of

09:22:01   16   know the sequence.

09:22:02   17            So exactly the same set of metrics that we got for

09:22:05   18   Clash Royale, but now we're talking about the copy layout

09:22:09   19   feature in Clash of Clans.

09:22:10   20            And, first of all, what you can see is that 77

09:22:17   21   percent, almost 8 out of 10 people were aware of that

09:22:21   22   feature before the survey.       About 44 percent say they had

09:22:25   23   personally used that feature.

09:22:28   24            Again, about 44 percent say that it's a feature

09:22:32   25   that's important to them.       And then about 11 percent say if
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 27 of 142 PageID #:
                                       18233                                         619



09:22:36    1   that feature was not in the game, I would actually play the

09:22:38    2   game less.

09:22:41    3   Q.   And, Doctor, did your work stop here?

09:22:44    4   A.   It did not.   I did one final analysis -- statistical

09:22:49    5   analysis.

09:22:49    6   Q.   And what was that?

09:22:50    7   A.   It's something called a logistic regression, and it

09:22:54    8   sounds very fancy, but it really answers a simple question,

09:22:59    9   which is -- so think about what the -- the survey gave me

09:23:02   10   in terms of data.

09:23:03   11              I know whether each person found a feature to be

09:23:07   12   important or not, and I also know whether they were a payer

09:23:11   13   or not.     But this statistical analysis allowed me to say,

09:23:16   14   okay, if someone finds one of these accused features

09:23:21   15   important, does that mean that they're -- in a scientific

09:23:25   16   way that they're statistically more likely to pay money to

09:23:29   17   Supercell to play the game.       So that's what this final

09:23:33   18   analysis helped me answer.

09:23:34   19   Q.   You -- you mentioned this, you say that a fancy

09:23:38   20   analysis of logistic regression, is that something you came

09:23:42   21   up with?

09:23:42   22   A.   I did not, no.    Logistic regression has been around for

09:23:45   23   a long time.     And, interestingly, it actually started in

09:23:51   24   agriculture and farming.

09:23:52   25              So in the '40s and '30s when farms started to get
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 28 of 142 PageID #:
                                       18234                                         620



09:23:59    1   bigger and they got more technology and farmers started

09:24:03    2   connecting with each other more, they realized they had a

09:24:08    3   lot of information about crop yields in different years and

09:24:09    4   what fertilizer had been used in 1939 versus 1940 versus

09:24:13    5   '41 and they also knew what the crop yields were, right,

09:24:17    6   and that's very valuable information.

09:24:19    7            But it's not quite as simple as saying, okay, we

09:24:23    8   used this fertilizer in '39, and we got this bump of crop.

09:24:28    9   And then we changed in 1940, and the crops weren't quite so

09:24:32   10   good.   So, of course, a lot of other things are changing,

09:24:34   11   right, so maybe there was a lot of rainfall in 1941.

09:24:41   12            So these statistical techniques were actually

09:24:44   13   developed in agriculture and farming to solve that problem.

09:24:47   14   Basically, to give you a way to say, okay, well, we used

09:24:51   15   this fertilizer and we got a great result, but there was a

09:24:56   16   lot of rainfall.    So we need to kind of do a little

09:25:01   17   numerical adjustment there.       So that's what -- what

09:25:04   18   regression allows you to do.

09:25:05   19            And, really, I'm using -- I'm using it here in

09:25:10   20   exactly the same sense, even a simple way to answer, okay,

09:25:13   21   if you say these accused features are important, is there a

09:25:20   22   higher likelihood that you're paying money to Supercell?

09:25:23   23   It's exactly the same as saying, if I use Fertilizer A, is

09:25:28   24   there a significantly higher chance that I'm going to have

09:25:33   25   a great crop that year?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 29 of 142 PageID #:
                                       18235                                         621



09:25:34    1   Q.   And, Dr. Neal, what do these graphs tell us?

09:25:37    2   A.   So these give us the results of the logistic

09:25:41    3   regression.    And so let me just walk you through them.

09:25:43    4             The one on the left is the one for Clash Royale,

09:25:46    5   and you can see that there are two dots here.           And these --

09:25:50    6   these dots represent -- the left one that's lower

09:25:54    7   represents people who say, no, the card donation feature,

09:25:58    8   that's not important to me.       And there are some of those

09:26:00    9   people.

09:26:01   10             The one on the right, the higher dot, are the

09:26:06   11   people who say, yes, it is important to me.           And if you see

09:26:12   12   the line between the two of them goes up, right, it's not a

09:26:17   13   flat line.    And if you look over here on the -- the left of

09:26:23   14   the screen, this axis here that's going from 0 up to a

09:26:28   15   hundred, this is the -- the probability that someone is

09:26:31   16   paying money to Supercell to play the game.

09:26:33   17             And so what this is telling us is that, if you

09:26:37   18   think that accused feature is important, there's a higher

09:26:41   19   chance of you paying money to Supercell to play the game.

09:26:48   20   And -- and this analysis actually allows us to put an exact

09:26:52   21   number on it, and that's the number down here.

09:26:54   22             So 13.3 percent.     So, basically, what this means

09:26:58   23   is, if you're a person who finds that accused feature

09:27:02   24   important, there's a 13.3 percent increase in the chance

09:27:08   25   that you're going to give money to Supercell to play the
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 30 of 142 PageID #:
                                       18236                                         622



09:27:10    1   game.

09:27:11    2            And then we did exactly the same analysis over

09:27:13    3   here for Clash of Clans.

09:27:15    4   Q.   And what type of increase do we see for Clash of Clans?

09:27:18    5   A.   So here the number is 9 percent.        So there are more

09:27:23    6   dots because there are more features that we -- we studied

09:27:27    7   in Clash of Clans, but the same conclusion.

09:27:29    8            Here, if you find those -- that accused feature in

09:27:34    9   Clash of Clans, that copy layout feature, if you find that

09:27:36   10   important, you see a 9 percent increase in the chance of

09:27:41   11   you paying money to Supercell to play Clash of Clans.

09:27:47   12   Q.   Dr. Neal, based on all of that data you collected from

09:27:52   13   your surveys, what were your final conclusions?

09:27:54   14   A.   Okay.   So, first of all, thinking at a high level about

09:28:03   15   conclusions from both of these surveys, we saw that

09:28:06   16   awareness, usage, and importance of these two accused

09:28:11   17   features is -- is high, and it's higher for the people who

09:28:14   18   are paying money to Supercell to play the games.            So that's

09:28:17   19   the first conclusion.

09:28:20   20            The second conclusion is that there is a portion

09:28:23   21   for both games, portion of players who say, if this feature

09:28:28   22   wasn't in the game, I would actually play the game less.

09:28:32   23            And then, finally, in that -- that statistical

09:28:36   24   analysis I just walked you through, we saw that there is a

09:28:40   25   scientifically quantifiable, real, significant relationship
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 31 of 142 PageID #:
                                       18237                                         623



09:28:45    1   between saying, yes, this feature is important to me and

09:28:49    2   paying money to Supercell to play the game.

09:28:52    3   Q.   Thank you so much, Dr. Neal.

09:28:55    4               MS. SMITH:    Your Honor, I'll pass the witness.

09:28:57    5               THE COURT:    All right.   Cross-examination by the

09:28:58    6   Defendant.

09:29:15    7               Do we have binders to distribute, counsel?

09:29:20    8               MR. KOHM:    Yes, Your Honor.

09:29:20    9               THE COURT:    Let's proceed with that.

09:29:31   10               MR. DACUS:    Your Honor, may I approach to hand

09:29:34   11   them to the witness?

09:29:35   12               THE COURT:    You may.

09:29:37   13               MR. DACUS:    Thank you.

09:29:57   14               THE COURT:    All right.   Counsel, you may proceed

09:29:59   15   with cross-examination.

09:29:59   16               MR. KOHM:    Thank you, Your Honor.

09:29:59   17                             CROSS-EXAMINATION

09:30:00   18   BY MR. KOHM:

09:30:00   19   Q.   Dr. Becker -- I'm sorry, Dr. Neal, it's nice to see you

09:30:06   20   again.

09:30:07   21   A.   Good to see you, too.

09:30:08   22   Q.   Dr. Neal, you testified regarding the results of your

09:30:12   23   survey for both Clash of Clans and Clash Royale, correct?

09:30:15   24   A.   Yes.

09:30:15   25   Q.   And you showed the jury some of those results?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 32 of 142 PageID #:
                                       18238                                         624



09:30:19    1   A.   Yes.

09:30:21    2               MR. KOHM:   Mr. Smith, can you please pull up

09:30:23    3   Dr. Neal's report at Table 23?

09:30:27    4   Q.   (By Mr. Kohm)      And I believe you just testified that

09:30:34    5   the results of your survey showed that a portion of players

09:30:39    6   would play more if the accused features were removed from

09:30:43    7   the games, correct?

09:30:45    8   A.   I think I said play less.

09:30:47    9   Q.   I'm sorry, play less.      Excuse me, yes.

09:30:51   10   A.   Correct.

09:30:51   11   Q.   And that was the conclusion -- your opinion -- the

09:30:55   12   conclusion of your opinions?

09:30:56   13   A.   That was one of my opinions.

09:30:57   14   Q.   Okay.    And if we're looking at Table 23, this is the

09:31:05   15   result of -- on playing time if the features were removed

09:31:11   16   for Clash of Clans, correct?

09:31:14   17   A.   Yes, that appears to be the case, yes.

09:31:18   18   Q.   All right.    And for Clash of Clans, the relevant

09:31:24   19   feature for -- for discussion is Feature B; is that

09:31:30   20   correct?

09:31:30   21   A.   That's correct.

09:31:31   22   Q.   All right.    And if we look at -- the first column is an

09:31:39   23   indication of whether the respondents would play more,

09:31:43   24   less, or the same amount, correct?

09:31:45   25   A.   Sorry, could you say that one more time?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 33 of 142 PageID #:
                                       18239                                         625



09:31:47    1   Q.   Sure, the -- under Impact if Absent, the options are

09:31:54    2   play more, less, or the same amount, correct?

09:31:57    3   A.   Or don't know, no opinion.

09:31:59    4   Q.   Fair enough.     So you agree with me that people who

09:32:03    5   don't know are not saying they're going to play more?

09:32:03    6   A.   Yes, I do agree with that.

09:32:05    7   Q.   Or less?

09:32:07    8   A.   Correct.

09:32:07    9   Q.   Okay.   The second column is the Payer column.          Is that

09:32:12   10   reflective of the survey respondents who indicated that

09:32:16   11   they are paying players of Clash of Clans?

09:32:19   12   A.   Yes, it is.

09:32:19   13   Q.   And the next column is the non-payer players?

09:32:23   14   A.   Correct.

09:32:24   15   Q.   Okay.   And so for --

09:32:26   16            MR. KOHM:     If we could just scroll down a little

09:32:29   17   bit, Mr. Smith, so we can see the numbers for B.            No --

09:32:33   18   it's fine.

09:32:34   19   Q.   (By Mr. Kohm)     For Feature B, which is the accused

09:32:38   20   feature, your results showed that 7.3 percent using the

09:32:47   21   full Clash of Clans sample as a denominator, it would

09:32:55   22   actually spend more time playing the game if Feature B was

09:32:58   23   removed, correct?

09:33:00   24   A.   That's correct.

09:33:01   25   Q.   All right.     And that is in contrast to right below it
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 34 of 142 PageID #:
                                       18240                                         626



09:33:04    1   6.6 percent would spend less time playing the game,

09:33:11    2   correct?

09:33:11    3   A.   Exactly, yes.

09:33:12    4   Q.   And so the net result is that if you remove the feature

09:33:15    5   about point -- paying players, you would have about

09:33:22    6   .7 percent paying players playing the game more because of

09:33:25    7   the removal of the feature, correct?

09:33:27    8   A.   That's correct.

09:33:30    9   Q.   And so the net result is a benefit to playing time,

09:33:34   10   correct?

09:33:34   11   A.   I think benefit to playing time is a complicated term

09:33:40   12   because that could include --

09:33:41   13   Q.   Okay.   Let me --

09:33:45   14              THE COURT:    Let him finish the answer or withdraw

09:33:48   15   the question, one of the two.        Don't cut him off.

09:33:50   16              MR. KOHM:    Sorry, Your Honor.     I'll ask a better

09:33:52   17   question.

09:33:52   18   Q.   (By Mr. Kohm)      If you consider both how much -- the

09:33:55   19   number of players that would be playing more and the number

09:33:58   20   of players that would be playing less, with respect to

09:34:03   21   paying players, removing the feature would lead to more

09:34:07   22   players playing the game for more time than less time,

09:34:14   23   correct?

09:34:14   24   A.   I don't think that's actually technically correct,

09:34:17   25   because your question included both more players and more
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 35 of 142 PageID #:
                                       18241                                         627



09:34:22    1   time, and this -- this question here is -- is -- these

09:34:26    2   percentages are not quantifying time; they're quantifying

09:34:31    3   people who would say more or less.

09:34:34    4   Q.   Okay.    Fair -- fair characterization -- fair

09:34:38    5   clarification.

09:34:38    6              This is restricted to just identifying the fact

09:34:40    7   that more players would spend more time, correct?

09:34:48    8   A.   Well, no, actually, on the far right, you'll see the

09:34:58    9   9.1 and the 10.6.      More players would spend less time.         I

09:35:02   10   think you were asking me about payers which is the first

09:35:05   11   column.

09:35:05   12   Q.   Fair enough, yes.    I appreciate that.       So more paying

09:35:08   13   players -- I'm sorry, it would result in more paying

09:35:12   14   players spending more time playing as opposed to spending

09:35:15   15   less time, correct?

09:35:16   16   A.   Correct.

09:35:16   17   Q.   And you clarified my question regarding would actually

09:35:20   18   spend more time, as far as the amount of time, correct?

09:35:25   19   A.   Cor -- correct.

09:35:26   20   Q.   Did you actually survey that issue?

09:35:28   21   A.   I did.

09:35:30   22   Q.   And did you ask the users how many more minutes and

09:35:36   23   hours they would spend playing the game if the feature was

09:35:39   24   removed?

09:35:41   25   A.   No.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 36 of 142 PageID #:
                                       18242                                         628



09:35:42    1   Q.   You could have, though, right?

09:35:45    2   A.   Yes, conceivably, I could have done that.

09:35:48    3   Q.   And if we go down to the next row, with respect to

09:35:59    4   paying players, your results showed that 30 percent would

09:36:07    5   spend the same amount of time, correct?

09:36:10    6   A.   Yes.

09:36:10    7   Q.   And so if we add the numbers up, we have 37.6 percent

09:36:17    8   would spend -- of paying players would spend the same or

09:36:22    9   more time playing the game, correct?

09:36:23   10   A.   No.

09:36:26   11   Q.   I'm sorry, let me -- let me try again.         Maybe I

09:36:32   12   misspoke.

09:36:32   13               If we add -- if we add the Column B -- I'm sorry,

09:36:37   14   Row B numbers together for paying players and we added the

09:36:43   15   respondents who would spend -- the paying respondents that

09:36:47   16   would spend more time or the same amount of time, that is

09:36:51   17   37.6 percent, right?

09:36:53   18   A.   Yes.

09:36:53   19   Q.   Okay.    And 6. -- only 6.6 percent of paying players

09:37:00   20   would spend less time, correct?

09:37:02   21   A.   Sorry.    Could you say that one more time?

09:37:05   22   Q.   Only 6.6 percent of paying players would spend less

09:37:09   23   time?

09:37:10   24   A.   Well, it's not -- the denominator here is all players.

09:37:16   25   So I think you're -- with respect, you're confusing these
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 37 of 142 PageID #:
                                       18243                                         629



09:37:21    1   percentages, which -- which actually are of all players,

09:37:26    2   and you're jumbling up the percentages.

09:37:29    3   Q.   Fair enough.     So 6.6 percent of payers -- I'm sorry,

09:37:34    4   players who happen to be paying would spend less time?

09:37:38    5   A.   Correct.

09:37:38    6   Q.   All right.     I appreciate that clarification.

09:37:51    7               And you -- if we look at the -- the total numbers

09:37:55    8   here of -- I want to approach that clarification.

09:37:58    9               The N under payer is the number of respondents,

09:38:08   10   correct?

09:38:08   11   A.   Correct.

09:38:09   12   Q.   All right.     And so if we added up 29.6, 120, and 9,

09:38:12   13   that would give us the total universe of paying players

09:38:15   14   regarding Feature B?

09:38:17   15   A.   Yes.

09:38:22   16   Q.   All right.     And so my math says that's a -- 184 total

09:38:26   17   paying players.      Do you disagree with that?

09:38:28   18   A.   I can't do that in my head, but that seems roughly

09:38:34   19   correct.

09:38:34   20   Q.   All right.     And do you disagree with me that that

09:38:37   21   would -- looking in the universe of only paying players,

09:38:41   22   that 17.3 percent would then become 15.76 percent?            Do you

09:38:48   23   disagree with that?

09:38:48   24   A.   I'm not sure where you're getting 17.3.

09:38:52   25   Q.   No, 7.3.     So if you look at paying players row -- or
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 38 of 142 PageID #:
                                       18244                                         630



09:38:58    1   column for Feature B, people who would spend more time

09:39:03    2   paying the game is 7.3 percent.        Do you see that?

09:39:08    3   A.   Yes.

09:39:08    4   Q.   And if we look only at the 8 -- 184 total paying

09:39:12    5   players, that number would actually represent 15.76 percent

09:39:19    6   of paying players would spend more time playing the game?

09:39:22    7   A.   I can't do that math in my head, sorry.          If you want to

09:39:38    8   give me a paper and pencil, I can try and do it.

09:39:44    9   Q.   It's unnecessary.

09:39:46   10               THE COURT:     If he wants you to do that, he'll ask

09:39:48   11   you.   No need to volunteer.

09:39:52   12               THE WITNESS:     Okay.

09:39:52   13               THE COURT:     Let's ask the next question.

09:39:54   14               MR. KOHM:    Thank you, Your Honor.

09:39:54   15               Mr. Smith, can we move on to Table 23C, please?

09:40:00   16   Q.   (By Mr. Kohm)       Dr. Neal, this is your results for Clash

09:40:15   17   Royale, correct?

09:40:15   18   A.   Yes, sir.    Yeah.

09:40:16   19   Q.   Okay.    And with respect to this survey, Feature A is

09:40:25   20   the relevant feature, correct?

09:40:26   21   A.   Correct.

09:40:28   22   Q.   All right.    And I believe you testified as one of your

09:40:31   23   conclusions that a portion of the players would play less

09:40:34   24   if the feature was removed, correct?

09:40:36   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 39 of 142 PageID #:
                                       18245                                         631



09:40:47    1   Q.   And if we look at Feature A for the paying players, as

09:41:00    2   well as the non-payers, that shows that 7.3 percent and 3.9

09:41:04    3   percent of players would play -- spend more time playing

09:41:07    4   the game if the feature was removed, correct?

09:41:11    5   A.   Yes.

09:41:12    6   Q.   And so it would also be true that -- as a conclusion,

09:41:18    7   that if we removed the accused feature from Clash Royale,

09:41:25    8   that a portion of players would play more time, correct?

09:41:28    9   A.   Yes.

09:41:41   10               MR. KOHM:   You can take that down, Mr. Smith.

09:41:44   11   Q.   (By Mr. Kohm)      You agree that different features of a

09:41:46   12   product may have different appeal to different people,

09:41:50   13   correct?

09:41:50   14   A.   Yes.

09:41:52   15   Q.   And you agree that as a general principle, if you ran a

09:41:55   16   study and you tested the value of one feature, you

09:41:59   17   shouldn't assume that the value of that feature is the same

09:42:02   18   for different features?

09:42:07   19   A.   As a survey expert, that's -- that would -- I think

09:42:10   20   that's a reasonable statement to make about how to conduct

09:42:13   21   a survey, yes.

09:42:17   22   Q.   And you agree that the -- a survey about one feature

09:42:25   23   could tell you about the value of that feature but would

09:42:29   24   not tell you the value of a different feature, correct?

09:42:39   25   A.   Well, as a survey matter, I would want to survey all of
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 40 of 142 PageID #:
                                       18246                                         632



09:42:47    1   the features that I was interested in and use a survey to

09:42:50    2   get to that conclusion.        So I think I agree with you as a

09:42:56    3   survey expert.

09:42:57    4               MR. KOHM:    Your Honor, motion to strike.

09:43:01    5               THE COURT:    Overruled.

09:43:02    6   Q.   (By Mr. Kohm)       So if I heard you correctly, that -- as

09:43:14    7   a survey expert, you feel that it's important to survey

09:43:17    8   each feature you want to know the value of, correct?

09:43:20    9   A.   If the goal was to get survey data on all those

09:43:23   10   features, yes.

09:43:27   11   Q.   And in this case, you did, in fact, survey a number of

09:43:33   12   different features, correct?

09:43:34   13   A.   Yes.

09:43:36   14   Q.   And those are -- those surveys were done for Clash of

09:43:44   15   Clans and Clash Royale, correct?

09:43:45   16   A.   Correct.

09:43:45   17   Q.   And those are both video games?

09:43:48   18   A.   Yes -- well, smartphone games.       I think my

09:43:50   19   understanding is people use those terms interchangeably.

09:43:53   20   Q.   Okay.    And even though they're both video games, you

09:43:57   21   felt it was necessary to do surveys on both games?

09:44:03   22   A.   Yes.

09:44:06   23   Q.   And you received the results from -- for both games, as

09:44:11   24   we saw, correct?

09:44:13   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 41 of 142 PageID #:
                                       18247                                         633



09:44:13    1   Q.   And you included those results in your report, correct?

09:44:16    2   A.   Yes.

09:44:17    3   Q.   And you gave those results to GREE's counsel, correct?

09:44:22    4   A.   Yes.

09:44:27    5   Q.   And you haven't offered any opinion that the results

09:44:31    6   for one of the games accurately reflects the value of

09:44:36    7   different features for the other game, correct?

09:44:37    8   A.   I have not, because I would not be qualified to do

09:44:42    9   that.

09:44:44   10   Q.   You've spent quite a number of years in the area of

09:44:55   11   market research and consumer demand, correct?

09:44:58   12   A.   I think that's reasonable to say, yes.

09:45:06   13               MR. KOHM:   Could we pull up Tables 1b and 1a from

09:45:11   14   Dr. Neal's report, Mr. Smith?

09:45:14   15   Q.   (By Mr. Kohm)      These are the tables of -- listing the

09:45:28   16   accused features from your report, correct?

09:45:30   17   A.   Yes.

09:45:30   18   Q.   And Feature B on the left side for Clash of Clans is

09:45:33   19   the accused feature?

09:45:34   20   A.   Correct.

09:45:35   21   Q.   All right.    And you agree with me that it would be

09:45:40   22   improper to be -- to assume that the results of your survey

09:45:47   23   from -- in Table 1a with respect to Feature A, for example,

09:45:51   24   equally apply to Feature A in 1b, correct?

09:45:58   25   A.   I don't really know what you mean by apply.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 42 of 142 PageID #:
                                       18248                                         634



09:46:05    1   Q.    Let me repeat my question and make sure it was clear.

09:46:19    2             You would agree with me that it is improper to

09:46:22    3   assume that the results of the survey with respect to

09:46:26    4   Feature A in Table 1a equally apply to the Feature A of

09:46:31    5   Table 1b, correct?

09:46:32    6   A.    And I'm just trying to clarify what you mean by apply,

09:46:36    7   and I'll try and give you an answer.

09:46:38    8   Q.    Sure.   They can be used for.

09:46:41    9   A.    Well, since I have data on both, I would not do that.

09:46:44   10   I agree with you, I would not do that.

09:46:46   11   Q.    And it would not be proper to do that, correct?

09:46:49   12   A.    I think proper -- from a survey point of view, I would

09:46:54   13   want to collect -- and as I did, I would want to collect

09:46:58   14   survey data on both of them.       So from a survey point of

09:47:03   15   view, the proper thing to do would be exactly what I did

09:47:05   16   do.

09:47:06   17   Q.    And so it'd be improper to assume that the results

09:47:13   18   from -- obtained in -- for Clash of Clans apply to Clash

09:47:17   19   Royale, for example?

09:47:18   20   A.    I think that's a very broad question.        I don't really

09:47:25   21   know what you mean by proper.        If I have the data from both

09:47:30   22   features, I would rely on that.

09:47:33   23             MR. KOHM:   Can we pull up Dr. Neal's deposition

09:47:36   24   transcript, 82, Lines 17, through 83, Line 7?

09:47:43   25   Q.    (By Mr. Kohm)   Dr. Neal, during your deposition, I
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 43 of 142 PageID #:
                                       18249                                         635



09:47:49    1   asked you whether in your opinion -- I'm sorry, whether

09:47:59    2   from what you testified a moment ago, is it fair to say

09:48:02    3   that you should not -- that it's improper to assume the

09:48:04    4   results of your survey with respect to Table -- Feature A

09:48:10    5   in Table 1b equally apply to Feature A of Table 1a.

09:48:16    6               Do you see that?

09:48:18    7   A.   Yes.

09:48:18    8   Q.   And you can see the response, but I -- I'm only going

09:48:22    9   to read the first bit.

09:48:24   10               You responded:     I think it's reasonable to say

09:48:26   11   that it would not be proper to assume that the value of any

09:48:30   12   feature in Clash Royale was by default the same as any

09:48:35   13   other feature in Clash of Clans.

09:48:37   14               Correct?

09:48:37   15   A.   Yes.

09:48:46   16   Q.   I want to talk to you for a moment about setting the

09:48:55   17   correct population for a survey.

09:48:56   18               You would agree with me that it's important that

09:49:00   19   the sampling -- that the sampling of any given survey frame

09:49:05   20   the approximate population correctly, right?

09:49:12   21   A.   Yes, I do, very important.

09:49:14   22   Q.   And this -- in the surveys you conducted you stated

09:49:18   23   that the correct population of the total universe of

09:49:21   24   current Supercell game players, both paying and non-paying,

09:49:26   25   correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 44 of 142 PageID #:
                                       18250                                         636



09:49:26    1   A.   Yes.   I think I went on to add some nuance to that,

09:49:30    2   but, yes.

09:49:31    3   Q.   And -- and your -- the results from your survey showed

09:49:41    4   that the population that you sampled consisted of

09:49:45    5   approximately 60 percent users have -- who have made in-app

09:49:50    6   purchases in Clash of Clans and about 38 percent of players

09:49:55    7   who had not, correct?

09:49:56    8   A.   Yes.

09:49:57    9   Q.   And -- and that was your sample of the Clash of Clans

09:50:03   10   player universe, correct?

09:50:05   11   A.   Current player universe, yes.

09:50:16   12   Q.   And it's important to ensure that that accurately

09:50:19   13   reflects the real-life universe, correct?

09:50:24   14   A.   Yes.

09:50:27   15   Q.   Your survey data does not indicate how much more or

09:50:48   16   less revenue Supercell would generate from the removal of

09:50:53   17   any feature, correct?

09:50:54   18   A.   Well, I'm not qualified to comment on that.          That's

09:50:57   19   really a question for Dr. Becker.

09:50:59   20   Q.   So your survey data doesn't contain that information,

09:51:03   21   correct?

09:51:03   22   A.   No, that's not what I said.       I said that I am not --

09:51:06   23   I'm a survey expert.     I can opine on what my survey asked

09:51:12   24   about, which is awareness, usage, importance.           Other

09:51:19   25   experts can do things with that data that I don't have the
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 45 of 142 PageID #:
                                       18251                                         637



09:51:23    1   qualifications to do.

09:51:24    2   Q.   So your survey just produces the hard numbers, I

09:51:28    3   believe you testified?

09:51:29    4   A.   My survey produces hard numbers that -- some of which I

09:51:38    5   can just present, as I've done here, and explain to a jury

09:51:43    6   the awareness, the importance, the usage.          Those data can

09:51:47    7   also, as I understand it, be used by other experts to

09:51:50    8   perform the kinds of financial calculations that I

09:51:54    9   understand you're asking me about.

09:51:55   10   Q.   And did you ever instruct Dr. Becker to ignore any of

09:51:59   11   your hard numbers?

09:52:01   12   A.   No.

09:52:07   13   Q.   Did you ever instruct Dr. Becker to not rely on your

09:52:14   14   data for Clash of Clans?

09:52:17   15   A.   No.

09:52:33   16              MR. KOHM:   Mr. Smith, could we pull up Page 140 of

09:52:38   17   Dr. Neal's report?

09:53:00   18   Q.   (By Mr. Kohm)     Dr. Neal, I believe we saw this image a

09:53:03   19   few moments ago, correct?

09:53:04   20   A.   I believe so.

09:53:06   21   Q.   And this is something you showed to the users -- I'm

09:53:10   22   sorry, to the survey participants on -- regarding the

09:53:14   23   functionality of the accused feature for Clash Royale?

09:53:18   24   A.   Yes, I believe this is part of the card donation

09:53:23   25   imagery.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 46 of 142 PageID #:
                                       18252                                         638



09:53:23    1   Q.   And did you pick which image to include yourself, or

09:53:28    2   did you receive input from Dr. Akl?

09:53:30    3   A.   I received input from Dr. Akl.

09:53:32    4   Q.   And was it Dr. Akl that suggested you include this?

09:53:39    5   A.   I don't remember specifically this imagery.          There were

09:53:43    6   multiple rounds of refining -- fining those images, and I

09:53:47    7   don't -- I can't recall this exact screenshot.

09:53:51    8   Q.   But you worked with Dr. Akl to ensure that your

09:53:54    9   description of the accused feature was accurate, correct?

09:53:56   10   A.   Yes, I think that's a fair characterization.

09:54:00   11   Q.   All right.   And this was intended to indicate to the

09:54:06   12   survey participants that this is the selection of the card

09:54:10   13   as required by the claims?

09:54:12   14   A.   I'm not qualified to comment on that.         That's, I think,

09:54:15   15   a technical question.

09:54:16   16   Q.   Let me rephrase.

09:54:18   17              This -- you worked with Dr. Akl to ensure that

09:54:24   18   this image accurately reflected the selection of a card to

09:54:28   19   donate, of the accused feature in the card donation patent,

09:54:33   20   correct?

09:54:33   21   A.   I think that's fair to say, yes.

09:54:35   22   Q.   And you said there were multiple revisions of your

09:54:50   23   preparation of the survey; is that correct?

09:54:55   24   A.   Yes, there were -- there were drafts, as there always

09:54:59   25   are in creating a survey, yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 47 of 142 PageID #:
                                       18253                                         639



09:55:01    1   Q.    All right.    And you worked hard to make sure it was

09:55:06    2   accurate, correct?

09:55:07    3   A.    Yes, I worked hard, in combination with others.

09:55:15    4                MR. KOHM:   Mr. Smith, can we pull up PX-451 at

09:55:22    5   Page 36?

09:55:24    6   Q.    (By Mr. Kohm)      All right.   Do you see the -- this is

09:55:41    7   also from your survey, correct?

09:55:42    8   A.    Yes.

09:55:42    9   Q.    And this describes the accused feature in Clash of

09:55:46   10   Clans?

09:55:46   11   A.    Correct.

09:55:47   12   Q.    All right.    And this is describing just the capability

09:55:53   13   of copying another layout and setting it as an active

09:56:01   14   layout for one's home base, correct?

09:56:03   15   A.    That's my understanding, yes.

09:56:05   16   Q.    It doesn't specify how that copying takes place?

09:56:09   17   A.    It doesn't appear to.      I'm not really qualified to give

09:56:12   18   you a technical interpretation of it, but it doesn't appear

09:56:16   19   to.

09:56:17   20   Q.    All right.    But as it's written any -- any form of

09:56:20   21   copying another's play out -- another player's layout and

09:56:27   22   setting it as the active layout for your home village would

09:56:30   23   fall within the scope of this description, correct?

09:56:33   24   A.    Well, I don't know how a gamer would interpret that.            I

09:56:36   25   presume a gamer would interpret that in the context of how
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 48 of 142 PageID #:
                                       18254                                         640



09:56:40    1   the game works.    So they would understand what copying

09:56:43    2   means in a way that I as a person who doesn't really play

09:56:48    3   this game would not understand.

09:56:49    4   Q.   So thank you for that clarification.

09:56:50    5            So you're assuming that for the purpose of your

09:56:56    6   survey, that you were wiping out any possibility of users

09:57:02    7   copying another player's layout and setting it as an active

09:57:05    8   layout, not just -- well, let me rephrase.           Excuse me.

09:57:11    9            You're assuming for the purpose of your survey

09:57:13   10   that the user is going to understand that this applies

09:57:16   11   across the board to the game, correct?

09:57:18   12   A.   No, I don't think I'm assuming that.

09:57:19   13   Q.   Okay.   So which part of copying another player's layout

09:57:25   14   does this refer to?

09:57:26   15   A.   Well, as I explained to you earlier, arriving at a

09:57:31   16   clearly-understood set of descriptions in a survey requires

09:57:34   17   multiple steps.    One of them was me relying on Dr. Akl, who

09:57:39   18   is -- who does have that technical expertise.           Another was

09:57:43   19   the pilot testing that I did where I put these in front of

09:57:47   20   actual players of the game and talked them through.             And no

09:57:50   21   one when I did that said to me, this is confusing.            Or what

09:57:53   22   exactly does it mean by copying?        Everyone apparently

09:57:56   23   understood that perfectly.

09:57:59   24            MR. KOHM:    Motion to strike, Your Honor.

09:58:00   25            THE COURT:    Overruled.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 49 of 142 PageID #:
                                       18255                                         641



09:58:01    1   Q.   (By Mr. Kohm)      Do you know whether -- well...

09:58:23    2               MR. KOHM:   Mr. Smith, can you please pull up

09:58:27    3   PX-451 at Pages 139 and 142.

09:58:37    4   Q.   (By Mr. Kohm)      And this is a feature for Clash Royale,

09:58:42    5   correct?

09:58:42    6   A.   Yes.

09:58:42    7   Q.   And you described it as the ability to receive donated

09:58:45    8   cards and then upgrade those cards, correct?

09:58:48    9   A.   Yes.

09:58:49   10   Q.   Do you recall -- let me rephrase.

09:58:55   11               You didn't describe the feature as being limited

09:58:59   12   to upgrading only when the donated card was the last card

09:59:03   13   you needed for an upgrade, correct?

09:59:06   14   A.   That language does not appear here, that's correct.

09:59:09   15   Q.   Okay.    And so that is not what you tested in your

09:59:14   16   survey?

09:59:14   17   A.   Well, again, I have to give the same answer I just

09:59:19   18   gave, which is that I -- because I'm not a player of Clash

09:59:22   19   Royale, I can't tell you, and that's not the job of the

09:59:27   20   survey expert, exactly how a player would interpret this.

09:59:30   21   I'm relying on Dr. Akl and the pilot testing I did, which

09:59:33   22   leads me to believe -- to know that people understood this

09:59:36   23   perfectly.

09:59:37   24   Q.   Right.    And it says the ability to receive a card and

09:59:43   25   then upgrade it, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 50 of 142 PageID #:
                                       18256                                         642



09:59:44    1   A.   Yes.

09:59:44    2   Q.   All right.    That's very clear, isn't it?

09:59:47    3   A.   I believe so, yes.

10:00:00    4               MR. KOHM:    That's all I have, Your Honor.

10:00:02    5               THE COURT:    You pass the witness?

10:00:03    6               MR. KOHM:    Yes, Your Honor.

10:00:04    7               THE COURT:    Is there redirect, Ms. Smith?

10:00:07    8               MS. SMITH:    Very briefly, Your Honor.

10:00:08    9               THE COURT:    All right.   Proceed.

10:00:08   10                            REDIRECT EXAMINATION

10:00:09   11   BY MS. SMITH:

10:00:09   12   Q.   Doctor, as a survey expert, was it your job to figure

10:00:27   13   out that when a feature was removed why some players played

10:00:30   14   more and some players played less?

10:00:33   15   A.   No, that was not one of the goals of my survey.

10:00:35   16   Q.   Whose job is that?

10:00:39   17   A.   That would be Dr. Becker's -- Dr. Becker's role.

10:00:43   18   Q.   And was it your job in this case to -- counsel asked

10:00:47   19   you a couple questions about instructing Dr. Becker.             Was

10:00:51   20   it your job to instruct Dr. Becker on how he is to do his

10:00:55   21   job?

10:00:55   22   A.   No, it's not my expertise.        I wouldn't -- wouldn't have

10:00:57   23   a basis for telling him how to do his job.

10:01:00   24   Q.   Now, opposing counsel talked to you about your -- your

10:01:04   25   population of paying users.       How would the results of your
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 51 of 142 PageID #:
                                       18257                                         643



10:01:08    1   survey be impacted if -- if you later learned that your --

10:01:13    2   your population of users was -- was slightly larger than

10:01:17    3   reality?

10:01:17    4   A.   It -- it wouldn't be impacted.       So that happens

10:01:22    5   frequently in surveys.      You might end up with slightly more

10:01:26    6   of one group than another group.

10:01:28    7              My understanding is that Dr. Becker -- or any

10:01:33    8   damages analysis would be using results from payers and so

10:01:37    9   that's the way my survey was set up to -- to delineate who

10:01:41   10   is a payer and who is a non-payer, and whether you have

10:01:45   11   more or less of those people in the sample doesn't matter.

10:01:48   12   Q.   Well, how would -- how would it affect the

10:01:52   13   participants' answers?

10:01:53   14   A.   It wouldn't.

10:01:57   15   Q.   Dr. Neal, why did you rely upon Dr. Akl to come up with

10:02:00   16   the descriptions of the -- of the surveyed features in your

10:02:04   17   survey?

10:02:04   18   A.   Well, that's a very normal thing in developing a

10:02:10   19   survey.

10:02:11   20              So if I go and do work for Procter & Gamble for

10:02:15   21   Tide detergent, they have -- I'm the survey expert, but

10:02:19   22   they have people that work at Procter & Gamble who are the

10:02:24   23   experts in doing market research about detergent, and

10:02:27   24   that's not what -- who I am.

10:02:28   25              So it's really exactly the same thing here, you
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 52 of 142 PageID #:
                                       18258                                         644



10:02:30    1   need someone like Dr. Akl who is a gaming expert and

10:02:33    2   understands all these little technical nuances about how

10:02:36    3   the games work, and they work in conjunction with me, the

10:02:40    4   survey expert, so I can write very good questions without

10:02:43    5   being a gaming guru.

10:02:47    6   Q.   And, Dr. Neal, how confident are you that the survey

10:02:53    7   participants understood the feature descriptions in your

10:02:56    8   survey?

10:02:56    9   A.   Extremely confident.     Between Dr. Akl's input and then

10:03:01   10   those face-to-face interviews I did with people where

10:03:03   11   they -- actual players where they walked through the game,

10:03:06   12   I was looking at their screen and we did it over Zoom, and

10:03:11   13   I know a hundred percent that they understood these feature

10:03:14   14   descriptions perfectly.

10:03:15   15   Q.   Dr. Neal, do any of the questions that -- that opposing

10:03:17   16   counsel asked on your cross change any of the opinions that

10:03:22   17   you shared with this jury in your direct examination?

10:03:26   18   A.   They do not.

10:03:27   19   Q.   Thank you.

10:03:28   20             MS. SMITH:    We'll pass the witness, Your Honor.

10:03:31   21             THE COURT:    All right.    Is there further

10:03:32   22   cross-examination?

10:03:33   23             MR. KOHM:    No, Your Honor.

10:03:33   24             THE COURT:    All right.    You may step down,

10:03:40   25   Dr. Neal.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 53 of 142 PageID #:
                                       18259                                         645



10:03:40    1            Plaintiff, call your next witness.

10:03:45    2            MS. LUDLAM:     Yes, Your Honor, we'd call --

10:03:47    3   Plaintiffs call Andrew Sheppard.

10:03:49    4            THE COURT:     By deposition?

10:03:50    5            MS. LUDLAM:     I'm sorry, I believe he's coming.

10:03:52    6            THE COURT:     He's coming in?

10:03:54    7            MS. LUDLAM:     Yes.

10:03:56    8            THE COURT:     All right.

10:03:57    9            MS. SMITH:     Your Honor, I apologize, one

10:03:59   10   housekeeping matter, can Dr. Neal be excused?

10:04:01   11            THE COURT:     Any objection from Defendant?

10:04:03   12            MR. KOHM:     No, Your Honor.

10:04:07   13            THE COURT:     All right.    Dr. Neal may be excused.

10:04:09   14            MS. SMITH:     Thank you, Your Honor.

10:04:10   15            THE COURT:     Mr. Sheppard, if you'll come forward

10:04:13   16   and be sworn, please.

10:04:31   17            (Witness sworn.)

10:04:32   18            THE COURT:     Please come around.      Have a seat on

10:04:34   19   the witness stand.

10:04:38   20            Are there binders for this witness, counsel?

10:04:42   21            MS. LUDLAM:     No, Your Honor, there are not.

10:04:44   22            THE COURT:     All right.    Then you may proceed with

10:04:46   23   your direct examination.

10:04:47   24            MS. LUDLAM:     Thank you.

10:04:47   25           ANDREW SHEPPARD, PLAINTIFF'S WITNESS, SWORN
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 54 of 142 PageID #:
                                       18260                                         646



10:04:47    1                           DIRECT EXAMINATION

10:04:48    2   BY MS. LUDLAM:

10:04:48    3   Q.   Good morning, Mr. Sheppard.

10:04:50    4   A.   Good morning.

10:04:50    5   Q.   Can you please introduce yourself to the jury?

10:04:52    6   A.   Yes.    My name is Andrew Sheppard.      I'm up from Austin,

10:04:55    7   Texas, where I live with my wife and our five-month-old

10:04:58    8   daughter.

10:04:59    9   Q.   And are you aware that GREE and Supercell are involved

10:05:02   10   in a lawsuit?

10:05:02   11   A.   I had heard, yes.

10:05:05   12   Q.   And what is your relationship to GREE?

10:05:07   13   A.   I am the former CEO of their U.S. business unit.

10:05:12   14   Q.   And where are you currently employed, Mr. Sheppard?

10:05:14   15   A.   I currently run my own consulting firm, Cedarview

10:05:18   16   Consulting, which provides advisory services to executives,

10:05:22   17   CEOs.   I also serve on several boards, and I'm also an

10:05:27   18   active real estate investor and entrepreneur.           Recently

10:05:31   19   sold the company about six months ago.

10:05:33   20   Q.   And are you having to take time away from your

10:05:36   21   employment to be here today?

10:05:38   22   A.   I am.

10:05:38   23   Q.   And is GREE compensating you for your time away from

10:05:42   24   your employment?

10:05:42   25   A.   GREE is reimbursing me for my time away from work and
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 55 of 142 PageID #:
                                       18261                                         647



10:05:46    1   also for travel expenses.

10:05:49    2   Q.   Are you being paid for the time that you're sitting

10:05:51    3   here today?

10:05:51    4   A.   Definitely not.

10:05:52    5   Q.   Do you have any financial interest in the outcome of

10:05:54    6   this case?

10:05:55    7   A.   No.

10:05:55    8   Q.   Can you tell us a little bit about your background,

10:05:57    9   Mr. Sheppard?

10:05:58   10   A.   Certainly.    I was born in Tokyo, Japan.        And my father

10:06:03   11   worked in oil, so we moved around a lot.          Eventually, I

10:06:06   12   ended up here in Texas and then bounced over to California.

10:06:10   13   Q.   And, briefly, what is your educational background?

10:06:11   14   A.   Background?    I went to school at Pomona College, which

10:06:17   15   is in Southern California, on a scholarship.           I ended up

10:06:22   16   majoring in economics, got my Bachelor of Arts.            Then also

10:06:26   17   studied abroad in the UK at Oxford.

10:06:30   18               And then for graduate school, I got my MBA from UC

10:06:35   19   Berkeley, also on scholarship.        And also studied abroad in

10:06:37   20   Japan at that time, Hitotsubashi University.

10:06:38   21   Q.   And after getting your MBA, how did you get into the

10:06:42   22   gaming industry?

10:06:43   23   A.   It was something I kind of found my way towards over

10:06:46   24   time.      So much of my school and early career was focused on

10:06:50   25   strategy, strategy consulting.        And what I found was I just
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 56 of 142 PageID #:
                                       18262                                         648



10:06:53    1   had a passion for it and an interest in it.

10:06:56    2               I ended up moving progressively into more senior

10:07:00    3   roles, taking on more responsibility beyond strategy,

10:07:04    4   product development, game design, also some creative

10:07:07    5   development, and business management.

10:07:08    6               Most notable players would have been Electronic

10:07:13    7   Arts, otherwise known as EA, and also Kabam.

10:07:15    8   Q.   And when did you join GREE in the U.S.?

10:07:18    9   A.   That would have been August 2014.

10:07:20   10   Q.   And what was your title when you joined the U.S.

10:07:22   11   business unit of GREE?

10:07:24   12   A.   I joined as the chief operating officer, and then a

10:07:27   13   year and a half later I was promoted to CEO.

10:07:31   14   Q.   And are you still with GREE in the U.S. now?

10:07:33   15   A.   No, I'm not.    I left in August of 2017 when we decided

10:07:38   16   to shut down the business.

10:07:39   17   Q.   Can you please explain why -- what you were hired to do

10:07:43   18   for GREE in the U.S.?

10:07:45   19   A.   Yes.    I was explicitly hired -- leaving Kabam to focus

10:07:51   20   on stabilizing business and bringing it in line with the

10:07:55   21   market.

10:07:55   22   Q.   And what do you mean when you say you were brought in

10:07:58   23   to stabilize and bring it in line with the U.S. market?

10:08:02   24   A.   Really important to kind of set some context on the

10:08:04   25   industry.     The mobile gaming industry had matured
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 57 of 142 PageID #:
                                       18263                                         649



10:08:08    1   substantially from when GREE entered the U.S. market.             It

10:08:11    2   had moved from being a cottage industry with lots of small

10:08:13    3   developers, to being a very mature one with very few

10:08:14    4   developers building very expensive games and spending tons

10:08:18    5   of money on marketing.      And the GREE organization had not

10:08:21    6   made that transition.

10:08:23    7            At Kabam, we had made that transition.           So I was

10:08:26    8   there to basically assess the business and help them

10:08:29    9   reallocate resources.

10:08:30   10   Q.   What do you mean you had to help them reallocate

10:08:32   11   resources?

10:08:33   12   A.   So the way that these businesses are set up, there's

10:08:37   13   like three -- three pillars to the way they run.            The first

10:08:42   14   pillar is the games that are live.         And in the case of

10:08:45   15   GREE, they were getting rather old.         They're generating

10:08:49   16   revenue, they're generating profit, but they need to be

10:08:50   17   staffed accordingly, basically to maximize profit.

10:08:54   18            And then there's a section of games that you have

10:08:57   19   that are research and development.         These are your next

10:08:59   20   generation games, games that are really vital to the future

10:09:03   21   health of the business.      And those things are usually in

10:09:06   22   flight already.

10:09:06   23            And then you have a third pillar, which is things

10:09:10   24   that are even further out, trying to anticipate where the

10:09:13   25   market is going.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 58 of 142 PageID #:
                                       18264                                         650



10:09:13    1            And at GREE a lot of the resources were focused

10:09:16    2   more on the existing games, and they were in a very

10:09:18    3   expensive market, San Francisco, one of the most

10:09:21    4   competitive labor markets in the world.

10:09:23    5            So we needed to build a way to bring those

10:09:27    6   resources forward to new projects and ultimately build the

10:09:30    7   future of the business.

10:09:31    8   Q.   And what did the market look like at the time you

10:09:34    9   joined GREE?

10:09:35   10   A.   It was consolidating substantially.         I think two things

10:09:41   11   I just called out, which just kind of simply describe how

10:09:44   12   the industry was different.       One was that there was a rise

10:09:46   13   of three-dimensional games, games that -- the early games

10:09:50   14   were all 2D and kind of flat art.        And the newer games were

10:09:54   15   much more immersive and interactive and much more expensive

10:09:59   16   to produce.    So development budgets were through the roof.

10:10:02   17            And then the other side was marketing spent --

10:10:05   18   marketing spent continues to be one of the largest

10:10:08   19   components that businesses spend on in this category.             And

10:10:12   20   when I started, monthly budgets were about 100,000 a month

10:10:16   21   for a very successful game.       One of the games I worked on

10:10:20   22   was top grossing in the world, and it was a 100,000 a month

10:10:24   23   spent.

10:10:24   24            By the time I joined GREE, there were companies

10:10:27   25   that were spending 20 to 30 to $40 million a month on
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 59 of 142 PageID #:
                                       18265                                         651



10:10:31    1   marketing spent.

10:10:32    2   Q.   And do you feel like you were able to accomplish your

10:10:34    3   goals as CEO at U.S. -- in GREE U.S.?

10:10:37    4   A.   Yes and no.   Yes, we restructured the business, which

10:10:42    5   was very difficult.     Yes, we freed up resources to pursue

10:10:46    6   new projects by canceling some projects that didn't have

10:10:49    7   high potential.

10:10:51    8            Most importantly, we built a framework around all

10:10:54    9   that by which people would understand that canceling

10:10:58   10   projects is just part of the industry.          It's the way things

10:11:00   11   work.

10:11:01   12            And also that sunsetting games that were already

10:11:06   13   increasing revenue and profit was a natural part of the

10:11:07   14   lifecycle, so that was good.

10:11:09   15            And we also recruited an incredible team, which

10:11:13   16   was incredibly hard to hold on to in San Francisco, for the

10:11:18   17   reasons I mentioned before.

10:11:19   18            But I would say in retrospect, the core assumption

10:11:23   19   that we had in those years that we worked together was that

10:11:26   20   we could bring in new talent to revitalize these older

10:11:29   21   games and really change their trajectory.

10:11:32   22            And, yes, we brought in some great talent.            We

10:11:35   23   took games that were four, five, six years old and got them

10:11:37   24   back into the top 10 grossing, top 50 grossing, which

10:11:42   25   people did not expect.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 60 of 142 PageID #:
                                       18266                                         652



10:11:42    1               But the underlying characteristics of the industry

10:11:43    2   were such that we were losing users to other games.             It was

10:11:45    3   too competitive.

10:11:46    4   Q.   And I think you referenced -- is it common in the

10:11:50    5   industry to cancel games?

10:11:51    6   A.   Yes.    On the development side of things, where you're

10:11:55    7   going from concepts to launch, it is, I would say, a

10:11:59    8   majority, if not a super majority of projects, that get

10:12:03    9   canceled.

10:12:04   10   Q.   And what did you mean when you said sunsetting games?

10:12:07   11   A.   Sunsetting games refers to games after they've

10:12:10   12   launched.     So once you determine that a game can be

10:12:13   13   successful in the marketplace, you'll spend against it and

10:12:16   14   grow it.     And your whole goal is just to keep building the

10:12:19   15   game as quickly as you can and try to get it as big as you

10:12:23   16   can.    The size that you build it to, ultimately determines

10:12:25   17   how long it lives.     And like all things, it has a life, and

10:12:27   18   at the end of that life, you let it go.

10:12:30   19   Q.   What's the average lifecycle of games in this market?

10:12:32   20   A.   It varies substantially, but I would say that for games

10:12:37   21   that are launched, three to five years.

10:12:40   22   Q.   And are there games that last longer than that?

10:12:43   23   A.   There are a minority of games that last longer than

10:12:46   24   that.

10:12:47   25   Q.   Is that the exception rather than the rule?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 61 of 142 PageID #:
                                       18267                                         653



10:12:49    1   A.   I definitely think that's the case.

10:12:51    2   Q.   Okay.   Mr. Sheppard, how long were you at GREE in the

10:12:53    3   U.S.?

10:12:54    4   A.   I was there for three years.

10:12:55    5   Q.   And what happened at the end of those three years?

10:12:57    6   A.   It was actually a very difficult thing to do, but I

10:13:01    7   actually recommended shutting down the business.

10:13:03    8   Q.   Why did you recommend shutting down the business?

10:13:05    9   A.   So I'll have to walk through a few things.          But just to

10:13:08   10   reiterate the industry context, right, very high marketing

10:13:12   11   costs.     They were only going higher.      Very high development

10:13:15   12   costs, only going higher.

10:13:17   13              The resources that we freed up to pursue new

10:13:20   14   projects had been allocated towards a game called Guardians

10:13:22   15   of Haven.     We were about three to six months late, I would

10:13:25   16   say, on our development, relative to what we understood it

10:13:28   17   needed to be successful.

10:13:29   18              But we did have it in beta, which is the last

10:13:31   19   stage of development.      And it was doing really well.         Like

10:13:35   20   day one retention was 50 percent.        That's correlated with

10:13:38   21   the game as a top five title.        So we believed we could make

10:13:42   22   it work.     It was also sufficiently innovative to stand out

10:13:46   23   in the marketplace.

10:13:47   24              So we entered -- the end of 2016, we're going to

10:13:52   25   the annual planning process in Japan, which has all the
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 62 of 142 PageID #:
                                       18268                                         654



10:13:55    1   business unit leads like myself put together basically

10:13:58    2   their proposal, their asks for what budget do you need in

10:14:03    3   order to be successful in the coming year.

10:14:05    4             And I knew our delay had to impact -- we'd need

10:14:07    5   more money for development and we'd need more marketing

10:14:10    6   spend because costs were only going up.

10:14:13    7             And I also knew by way of my manager that Japan

10:14:17    8   had launched two games very successfully.          And those games

10:14:21    9   needed head count and marketing, as well.          And there just

10:14:25   10   was not room to go all in on those games.

10:14:29   11             So I had asked my team to make very difficult

10:14:31   12   decisions, oftentimes to the detriment of their own careers

10:14:37   13   and roles.

10:14:37   14             And it's very important to me that you practice

10:14:40   15   what you preach.     And in this case I applied the same to

10:14:41   16   myself.   There was no way to fund those projects in Japan

10:14:45   17   without sacrificing our business unit.          And that's what I

10:14:49   18   recommended.

10:14:49   19   Q.   How did you feel about that recommendation?

10:14:51   20   A.   You know, it was hard on a personal level.          And I still

10:14:54   21   feel that way.     But on a professional level, it was the

10:14:59   22   high integrity, right thing to do.         It was especially hard

10:15:05   23   just because we were so close with Guardians of Haven, but

10:15:09   24   we won't be able to tell that story.

10:15:11   25   Q.   And when did all of this happen?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 63 of 142 PageID #:
                                       18269                                         655



10:15:13    1   A.   This -- the early questions around what to do started

10:15:23    2   in the end of '16.     I developed the recommendation for

10:15:26    3   Japan in early -- sorry, early summer of '17.           And then

10:15:31    4   at -- Japan was surprised, so we had to talk through why it

10:15:35    5   was a good recommendation, but then by the end of summer,

10:15:38    6   we had basically acted on it.

10:15:40    7   Q.   Okay.   Thank you, Mr. Sheppard.

10:15:42    8            MS. LUDLAM:     Your Honor, I pass the witness.

10:15:47    9            THE COURT:    All right.     Cross-examination.

10:15:55   10            MR. SACKSTEDER:      Thank you, Your Honor.

10:15:55   11                           CROSS-EXAMINATION

10:15:55   12   BY MR. SACKSTEDER:

10:15:55   13   Q.   Good morning, Mr. Sheppard.

10:15:58   14   A.   Good morning.

10:16:00   15            MS. TURNER:     Your Honor, may I approach?

10:16:01   16            MR. SACKSTEDER:      Oh, yes, binders --

10:16:03   17            THE COURT:    You may approach with binders.

10:16:22   18            All right.    Mr. Sacksteder, you may now proceed

10:16:25   19   with cross-examination.

10:16:26   20            MR. SACKSTEDER:      Thank you, Your Honor.

10:16:26   21   Q.   (By Mr. Sacksteder)     Mr. Sheppard, when you joined the

10:16:28   22   GREE U.S. operation, that operation was not commercially

10:16:31   23   successful, correct?

10:16:32   24   A.   No, I would not agree with that.

10:16:33   25   Q.   It wasn't meeting its goals, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 64 of 142 PageID #:
                                       18270                                         656



10:16:35    1   A.   Yes.

10:16:37    2   Q.   And when you left, the U.S. operation of GREE was not

10:16:43    3   commercially successful, correct?

10:16:44    4   A.   I would not agree with it as phrased.

10:16:47    5   Q.   It was not meeting its goals, correct?

10:16:49    6   A.   Yes.

10:16:49    7   Q.   And it had a few games that were old games that were

10:16:54    8   not doing very well in the market, correct?

10:16:58    9   A.   Yes, they were off by a couple percent.

10:17:01   10   Q.   And it had one game that was in development.           You

10:17:05   11   mentioned Guardians of Haven, correct?

10:17:06   12   A.   Yes.

10:17:06   13   Q.   And Guardians of Haven was, you said, three to six

10:17:12   14   months behind, correct?

10:17:13   15   A.   Yes.

10:17:13   16   Q.   All right.    And that game was never released, correct?

10:17:16   17   A.   Unfortunately, no.

10:17:17   18   Q.   And -- and you shut down the company, correct?

10:17:19   19   A.   I recommended that, yes.

10:17:21   20   Q.   All right.    And then the company was shut down,

10:17:23   21   correct?

10:17:23   22   A.   Yes.

10:17:24   23               MR. SACKSTEDER:   All right.     Mr. Smith, can we

10:17:26   24   look at Slide 8 from GREE's opening?

10:17:31   25   Q.   (By Mr. Sacksteder)      This is also an exhibit from
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 65 of 142 PageID #:
                                       18271                                         657



10:17:33    1   Mr. Araki's testimony.        If you look at the right-hand side,

10:17:38    2   in 2012, Modern War, Crime City, and Knights & Dragons were

10:17:44    3   GREE U.S. games, correct?

10:17:45    4   A.   Yes.

10:17:45    5   Q.   And Modern War was a game that was developed by a

10:17:50    6   company called Funzio that GREE acquired, correct?

10:17:54    7   A.   Yes.

10:17:54    8   Q.   And Crime City was developed by a company called Funzio

10:17:59    9   that GREE acquired, correct?

10:18:00   10   A.   Yes.

10:18:01   11   Q.   And Knights & Dragons was developed by a company called

10:18:07   12   IUGO, correct?

10:18:07   13   A.   Yes.

10:18:07   14   Q.   And then GREE bought the rights to the game, correct?

10:18:10   15   A.   Yes.

10:18:10   16               MR. SACKSTEDER:    Can we look at DX-47, please,

10:18:17   17   Mr. Smith?

10:18:17   18   Q.   (By Mr. Sacksteder)      This is an email from you to

10:18:20   19   Mr. Araki in April of 2017, correct?

10:18:23   20   A.   Yes.

10:18:24   21   Q.   Look at the top.    Then at the bottom, it shows the

10:18:30   22   report from something called App Annie, correct?

10:18:34   23   A.   Yes.

10:18:34   24   Q.   And App Annie is a service that keeps track on how well

10:18:38   25   games are doing, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 66 of 142 PageID #:
                                       18272                                         658



10:18:40    1   A.   That's right, yes.

10:18:42    2   Q.   These are the U.S. figures, correct?

10:18:50    3   A.   I'm not sure of that.

10:18:51    4   Q.   This shows DragonSoul, Knights & Dragons, Crime City,

10:18:57    5   Modern War and Kingdom Age, correct?

10:19:00    6   A.   Yes.

10:19:01    7   Q.   And those are listed with one exception as being Funzio

10:19:04    8   Games, correct?

10:19:05    9   A.   Yes.

10:19:05   10   Q.   And at the time DragonSoul was ranked 268 in terms of

10:19:11   11   revenue, correct?

10:19:11   12   A.   Yes, for revenue over the last seven days.

10:19:13   13   Q.   And it shows the revenue as being iOS and Google Play

10:19:18   14   on the right side, correct?

10:19:20   15   A.   That's correct.

10:19:20   16   Q.   And those are the two platforms where you distribute

10:19:24   17   games in the U.S., right?

10:19:25   18   A.   Yes.

10:19:25   19   Q.   And one is the App Store for Apple phones and the other

10:19:28   20   is for Android phones, correct?

10:19:30   21   A.   You got it.

10:19:31   22   Q.   All right.    And then Knights & Dragons was ranked

10:19:36   23   424th, correct?

10:19:37   24   A.   It was.

10:19:37   25   Q.   And Crime City was 586th?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 67 of 142 PageID #:
                                       18273                                         659



10:19:39    1   A.    Yes.

10:19:39    2   Q.    And Modern War was 609th?

10:19:43    3   A.    Yes.

10:19:43    4   Q.    And Kingdom Age was 911th?

10:19:46    5   A.    Yes.

10:19:46    6   Q.    And that's not very good, is it, sir?

10:19:48    7   A.    No, I wouldn't -- I wouldn't characterize it as such.

10:19:52    8   Q.    Kingdom Age made $5,000.00 in that week, correct?

10:19:56    9   A.    Yes, in that week.

10:19:58   10   Q.    And DragonSoul made about 60, correct?

10:20:01   11   A.    In that week, yes.

10:20:03   12                MR. SACKSTEDER:   You can take that down,

10:20:05   13   Mr. Smith.

10:20:06   14   Q.    (By Mr. Sacksteder)      So the only game that GREE in the

10:20:13   15   U.S. had in development at the time the company was shut

10:20:17   16   down was called Guardians of Haven, correct?

10:20:19   17   A.    That is right.

10:20:20   18   Q.    By the way, those other games that we looked at the

10:20:23   19   rankings, those weren't in the top 10, right?

10:20:26   20   A.    We got them back to the top 10 at a point over the

10:20:31   21   three-year span.       In that seven-day period, no.

10:20:33   22   Q.    They were not in the top 10 -- they were not in the top

10:20:35   23   50?

10:20:36   24   A.    Not at that time, no.

10:20:37   25   Q.    Or hundred or 200, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 68 of 142 PageID #:
                                       18274                                         660



10:20:39    1   A.   Not in that seven day period, no, sir.

10:20:42    2   Q.   So Guardians of Haven was not going to be released

10:20:45    3   under the GREE brand, correct?

10:20:48    4   A.   Yes, that's correct.

10:20:52    5   Q.   Okay.

10:20:53    6               MR. SACKSTEDER:   Can we look at DX-232, and

10:20:57    7   specifically Slide 6.

10:21:01    8   Q.   (By Mr. Sacksteder)      And that shows a logo for

10:21:02    9   something called Free Hive, right?

10:21:06   10   A.   Yes.

10:21:07   11   Q.   And that is the brand that Guardians of Haven was going

10:21:09   12   to be published under, correct?

10:21:11   13   A.   Yes.

10:21:12   14   Q.   And the reason for that was that the market had

10:21:16   15   negative connotations for the GREE brand, correct?

10:21:20   16   A.   No, I wouldn't phrase it that way.

10:21:23   17   Q.   You were never going to put the GREE brand on Guardians

10:21:26   18   of Haven, correct?

10:21:26   19   A.   We explored it at one point, but we decided not to.

10:21:31   20   Q.   And there was no positive association with the GREE

10:21:35   21   brand in the U.S.?

10:21:36   22   A.   Yes, I do agree that's true.

10:21:39   23   Q.   There were some negative associations with the GREE

10:21:44   24   brand in the U.S., correct?

10:21:45   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 69 of 142 PageID #:
                                       18275                                         661



10:21:52    1   Q.   You said that Guardians of Haven was in beta testing;

10:22:02    2   is that correct?

10:22:02    3   A.   That's correct.

10:22:02    4   Q.   That's before you started releasing it commercially,

10:22:07    5   right?

10:22:07    6   A.   It is.

10:22:07    7   Q.   And it was never released commercially, correct?

10:22:09    8   A.   We decided to shut down the business before the beta

10:22:13    9   concluded.

10:22:14   10   Q.   And one of the reasons why Guardians of Haven was never

10:22:16   11   released is because there was some skepticism at GREE in

10:22:19   12   Japan regarding the failure of earlier U.S.-GREE games to

10:22:25   13   meet their targets, correct?

10:22:27   14   A.   There were questions around the underperformance of the

10:22:30   15   older titles, but those were managed by different teams,

10:22:35   16   and the question was more around whether the added

10:22:37   17   investment to get Guardians to be complete would be a good

10:22:46   18   return, relative to other investments.

10:22:47   19               MR. SACKSTEDER:   Can we look at DX-36, Mr. Smith?

10:22:50   20   Q.   (By Mr. Sacksteder)      DX-36 is a report that you got

10:22:53   21   from an outfit called Magid, correct?

10:22:59   22   A.   Yes.

10:22:59   23   Q.   And that's a consulting and survey organization,

10:23:02   24   correct?

10:23:02   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 70 of 142 PageID #:
                                       18276                                         662



10:23:02    1   Q.   And it says MCN Beta Gameplay Exploration down below,

10:23:12    2   correct?

10:23:12    3   A.   Yes.

10:23:12    4   Q.   And the date is May of 2017?

10:23:14    5   A.   Yes.

10:23:15    6   Q.   And MCN stands for midcore new, which is Guardians of

10:23:20    7   Haven, right?

10:23:20    8   A.   Midcore next.

10:23:21    9   Q.   Midcore next, okay.      And that's -- that's the same

10:23:24   10   thing; that's your internal name for Guardians of Haven,

10:23:28   11   correct?

10:23:28   12   A.   Yes, sir.

10:23:28   13               MR. SACKSTEDER:   Can we turn to -- anyway.        One of

10:23:35   14   the conclusions from the analysis that Magid did that was

10:23:40   15   none of the three different game modes that existed in

10:23:43   16   Guardians of Haven were individually compelling enough to

10:23:45   17   play instead of the games of respected leaders in the

10:23:49   18   market, correct?

10:23:50   19   A.   I recall that comment, yes.

10:23:57   20   Q.   And that's a comment from Magid, which provided this

10:24:00   21   report on Guardians of Haven in May of 2017, correct?

10:24:02   22   A.   Yes, it was one of several.

10:24:05   23   Q.   All right.

10:24:05   24               MR. SACKSTEDER:   Can we turn to Page 5, please?

10:24:07   25   Q.   (By Mr. Sacksteder)      If you look at the part that says
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 71 of 142 PageID #:
                                       18277                                         663



10:24:13    1   4 out of 7, the people that actually analyzed the game said

10:24:17    2   4 out of 7 of them would stop playing if they hadn't -- if

10:24:20    3   they didn't have to do it for their job, right?

10:24:23    4   A.   Yes, that's what it says.

10:24:25    5   Q.   And then there is a conclusion that says the modes

10:24:29    6   don't feel connected or that players would benefit from

10:24:32    7   playing multiple modes.      This feels like a missed

10:24:36    8   opportunity for MCN to really stand out as an experience.

10:24:41    9              You didn't dispute that conclusion when you got it

10:24:44   10   from Magid, did you?

10:24:45   11   A.   No.   In fact, we had plans to address it because it had

10:24:49   12   surfaced in our regular study, and it was part of the

10:24:53   13   reason why we needed three to six more months.

10:24:54   14   Q.   So this was a problem with the game that had been

10:24:57   15   developed that was causing it not to be ready to be

10:25:00   16   released, correct?

10:25:00   17   A.   I wouldn't characterize it as a problem, but it was a

10:25:04   18   definite need.

10:25:05   19   Q.   It was something you had to do before you could release

10:25:08   20   it, correct?

10:25:08   21   A.   Absolutely.

10:25:09   22   Q.   And because you couldn't release it at that time, you

10:25:11   23   couldn't release it at all, right?

10:25:14   24              Let me rephrase the question.

10:25:16   25              Because you couldn't release it at that time, you
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 72 of 142 PageID #:
                                       18278                                         664



10:25:17    1   ended up not releasing it at all, correct?

10:25:21    2   A.   We went into the planning process not being able to

10:25:24    3   release it.

10:25:26    4               MR. SACKSTEDER:   Can we see DX-35, please?

10:25:29    5   Q.   (By Mr. Sacksteder)      DX-35 is an email to you from a

10:25:34    6   person named Michael Liang, correct?

10:25:40    7   A.   Yes.

10:25:41    8               MR. SACKSTEDER:   And if you go a little bit

10:25:44    9   farther down, Mr. Smith.

10:25:45   10   Q.   (By Mr. Sacksteder)      You'll see that Michael Liang is

10:25:49   11   the customer insights manager for the U.S. GREE operation,

10:25:52   12   correct?

10:25:52   13   A.   Yes.

10:25:52   14               MR. SACKSTEDER:   It's -- actually, if we could go

10:25:54   15   down -- we're a little bit off the screen there.

10:25:57   16   Q.   (By Mr. Sacksteder)      And the customer insights manager

10:26:00   17   is -- his job is to get insights from the customers about

10:26:05   18   the games, correct?

10:26:07   19   A.   Both market researchers and customers, yes.

10:26:10   20   Q.   Okay.    And in this case, he is actually sending you

10:26:12   21   with this email the -- the research report we just looked

10:26:16   22   at, correct?

10:26:16   23   A.   Yes, but -- yes.

10:26:21   24   Q.   Yeah, it says GREE MCN Beta Gameplay Exploration, May

10:26:29   25   2017 at the top, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 73 of 142 PageID #:
                                       18279                                         665



10:26:30    1   A.   Yes.

10:26:30    2   Q.   And he wrote in the cover email where he sent that to

10:26:34    3   you that the analysis is consistent with what we've heard

10:26:37    4   from players, correct?

10:26:38    5   A.   Correct.    Which is why we knew that we had to address

10:26:41    6   this.

10:26:41    7               MR. SACKSTEDER:   Move to strike everything after

10:26:44    8   "yes" is -- or after "correct" as non-responsive.

10:26:50    9               THE COURT:   Sustained.

10:26:51   10   Q.   (By Mr. Sacksteder)      And the players that are

10:26:58   11   referenced are the beta tester players who were testing the

10:27:02   12   game before it went out to commercial release, correct?

10:27:04   13   A.   For this Magid study?

10:27:06   14   Q.   Well, Michael Liang said their feedback is very

10:27:11   15   consistent with what we've heard from players?

10:27:13   16   A.   Ah, yes, that was.

10:27:14   17   Q.   And the players are the other players that were beta

10:27:17   18   testing the game, correct?

10:27:18   19   A.   Yes, sir.

10:27:18   20   Q.   And so the comments that were made in the report were

10:27:21   21   consistent with what other players said, right?

10:27:24   22   A.   Yes, sir.

10:27:24   23   Q.   And you didn't release the game, right?

10:27:27   24   A.   Yes, sir.

10:27:28   25   Q.   And as you testified in July of 2017, the GREE U.S.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 74 of 142 PageID #:
                                       18280                                         666



10:27:34    1   operation was shut down, correct?

10:27:36    2   A.   Yes, sir.

10:27:36    3   Q.   And you mentioned marketing costs before, correct?

10:27:39    4   A.   Yeah.

10:27:39    5   Q.   And is one place where a game company typically gets

10:27:43    6   the money to pay marketing costs from the success of its

10:27:48    7   previous games?

10:27:49    8   A.   That is one place, yes.

10:27:51    9   Q.   Yes.    So if a company has games that are successful on

10:27:54   10   the market, they have more money that they can use for

10:27:57   11   marketing other games, correct?

10:28:00   12   A.   Yes.

10:28:00   13   Q.   And GREE had problems with having enough money for

10:28:03   14   marketing costs, right?

10:28:05   15   A.   GREE had a budget allocated as a public company and was

10:28:11   16   held to those expectations in the marketplace with

10:28:17   17   investors and was operating at a disadvantage, relative to

10:28:21   18   companies that weren't public who could spend unprofitably,

10:28:26   19   which was the tactic at that time.

10:28:29   20   Q.   The GREE U.S. operation did not have enough money for

10:28:30   21   marketing costs, correct?

10:28:30   22   A.   Yes, it needed more.

10:28:32   23   Q.   And it would have had more if it had had more

10:28:35   24   successful games, correct?

10:28:36   25   A.   Within the business unit, we could've self-funded with
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 75 of 142 PageID #:
                                       18281                                         667



10:28:38    1   more profit --

10:28:39    2   Q.   But you didn't -- you didn't, right?

10:28:41    3   A.   We did not.

10:28:43    4               MR. SACKSTEDER:   May we see DX-34, please?

10:28:55    5   Q.   (By Mr. Sacksteder)      You prepared DX-34?

10:29:02    6   A.   Yes, largely.

10:29:04    7   Q.   Okay.    And it references a BoD meeting in Tokyo.

10:29:11    8   That's board of directors?

10:29:12    9   A.   Yes.

10:29:13   10   Q.   All right.    And -- And so you created this document

10:29:14   11   some time before May 24th, correct?

10:29:17   12   A.   Yes, I would assume so.

10:29:20   13   Q.   And it was in 2017, correct?

10:29:25   14   A.   Must have been.

10:29:26   15   Q.   All right.    And you end up in this document

10:29:29   16   recommending that GREE shut down its U.S. operations,

10:29:33   17   correct?

10:29:33   18   A.   Can I see the rest of the document?

10:29:39   19   Q.   You had three plans, and you selected the one that

10:29:42   20   ended up shutting down the operation, correct?

10:29:44   21   A.   I believe this document is the plan we went through to

10:29:48   22   get to a recommendation, and that there are three plans

10:29:51   23   here that we all analyzed.

10:29:53   24   Q.   And the one that was selected was to shut down?

10:29:55   25   A.   The one I recommended was the shutdown, yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 76 of 142 PageID #:
                                       18282                                         668



10:30:00    1               MR. SACKSTEDER:   Can we see DX-33, please?

10:30:04    2   Q.   (By Mr. Sacksteder)      This is from January 2016.       You --

10:30:09    3   you drafted at least a large part of this document,

10:30:12    4   correct?

10:30:12    5   A.   Yes, I drafted it.

10:30:13    6   Q.   And it is a two-year retrospective, looking backwards

10:30:17    7   from 2016?

10:30:22    8   A.   Yes.

10:30:22    9   Q.   Okay.    And at the time you drafted the document, the

10:30:25   10   business -- business was underperforming and profits were

10:30:28   11   under target, correct?

10:30:28   12   A.   Yes, by a few percent.

10:30:30   13   Q.   All right.    And there were four games on the market at

10:30:32   14   the time?

10:30:32   15   A.   Yes, it says that here.

10:30:41   16   Q.   And they were underperforming, correct?

10:30:42   17   A.   Collectively, they were under by a few percent.

10:30:45   18   Q.   And in the first paragraph, starting at the second

10:30:51   19   sentence, you wrote that:       A systematic review of these

10:30:55   20   games and the organization supporting them identified a

10:30:56   21   number of issues ranging from misalignment of business

10:30:59   22   goals, poor product and/or marketing strategy, and general

10:31:03   23   staffing issues, correct?

10:31:05   24   A.   Those were the -- those were the issues that I

10:31:10   25   referenced earlier when I joined, that we had to address.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 77 of 142 PageID #:
                                       18283                                         669



10:31:13    1   Q.   Those were the problems that existed in 2016, correct?

10:31:19    2   A.   No.     These were the issues that were there when I

10:31:23    3   arrived.

10:31:24    4   Q.   Okay.     So in 2014, all these problems existed?

10:31:28    5   A.   Yes.     In varying degrees, yes.

10:31:33    6   Q.   Clash of Clans was a successful game when you joined

10:31:36    7   GREE, correct?

10:31:37    8   A.   It's a great game, yes.

10:31:38    9   Q.   It was successful a couple years before you joined

10:31:42   10   GREE, correct?

10:31:43   11   A.   It was, yes.

10:31:43   12   Q.   And it continued to be successful through the whole

10:31:47   13   time you were there, correct?

10:31:48   14   A.   It has, yeah.

10:31:49   15   Q.   And would you agree with me that the things that make

10:31:51   16   Clash of Clans a successful game are that it was first to

10:31:54   17   market, had a high quality game, really accessible art

10:31:59   18   style, great user interface design, platform support, and

10:32:04   19   marketing spend?

10:32:04   20   A.   Yes, I -- those words sound like something I would say.

10:32:08   21   Q.   Okay.     And would you agree that Clash of Clans was

10:32:12   22   first to market?

10:32:13   23   A.   For that style of game, yes.

10:32:15   24   Q.   All right.     And then let's talk about Clash Royale.

10:32:19   25               Would you agree that the things that make Clash
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 78 of 142 PageID #:
                                       18284                                         670



10:32:23    1   Royale successful as a game are the same things that I just

10:32:25    2   walked through with Clash of Clans?

10:32:27    3   A.   Not having all six or seven of them in my mind, but,

10:32:32    4   yes, I would say, yes.

10:32:39    5   Q.   All right.     And Clash of Clans was also first to market

10:32:41    6   in its style of game, correct?

10:32:43    7   A.   Yes, on the mobile phone.

10:32:45    8   Q.   And Clash of Clans is a -- would you call it a

10:32:49    9   real-time strategy game?

10:32:50   10   A.   Yes, that was the phrase I used, although that's my --

10:32:54   11   my phrase.

10:32:54   12   Q.   And it's not a turn-based game, right?          You don't take

10:32:59   13   turns in Clash of Clans?

10:33:00   14   A.   That's correct yes.

10:33:01   15   Q.   Everybody -- both players play at the same time?

10:33:01   16   A.   I'm sorry, Clash Royale or --

10:33:03   17   Q.   I'm talking about Clash Royale.        Sorry.

10:33:05   18   A.   Okay.   Yes.

10:33:06   19   Q.   Clash Royale is not a turn-based game, and everybody

10:33:10   20   plays -- both players play at the same time?

10:33:12   21   A.   Yes, sir, that's correct.

10:33:14   22   Q.   All right.     Thank you.

10:33:14   23             MR. SACKSTEDER:     Can we look at DX-1 -- DX-1234,

10:33:19   24   please?

10:33:19   25   Q.   (By Mr. Sacksteder)     And DX-1234 is an email that you
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 79 of 142 PageID #:
                                       18285                                         671



10:33:26    1   are a recipient of, and you have sent some of the emails in

10:33:31    2   this string, correct?

10:33:31    3   A.   Yes, it looks to be the case.

10:33:36    4   Q.   All right.    And it's talking about Clash of Clans,

10:33:38    5   correct?

10:33:38    6   A.   I'm not familiar with this one, so...

10:33:45    7   Q.   You -- your -- your name is listed as a recipient at

10:33:49    8   the top there, correct?

10:33:50    9   A.   Yes, definitely.

10:33:51   10   Q.   And the date is March of 2015?

10:33:52   11   A.   Yes.    I just haven't seen this before.       Hold on -- I

10:33:57   12   mean, not recently.

10:33:59   13   Q.   Okay.

10:33:59   14               MR. SACKSTEDER:   If we could go a little farther

10:34:02   15   down in the document, Mr. Smith.

10:34:04   16   Q.   (By Mr. Sacksteder)      Where you say --

10:34:06   17               MR. SACKSTEDER:   A little farther up.

10:34:10   18   Q.   (By Mr. Sacksteder)      Where you say I am supportive?

10:34:12   19   A.   Yes.

10:34:12   20   Q.   And then you say:     Could you keep Keith on CC for RPG

10:34:18   21   and me for Strategy.

10:34:19   22               Correct?

10:34:19   23   A.   Yes.

10:34:20   24   Q.   And CC means carbon copy on the email, right?

10:34:24   25   A.   In this case, yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 80 of 142 PageID #:
                                       18286                                         672



10:34:26    1   Q.   Yeah, okay.

10:34:26    2               MR. SACKSTEDER:   Now let's go down a little

10:34:29    3   farther.

10:34:29    4   Q.   (By Mr. Sacksteder)      The thing that you were saying you

10:34:32    5   were supportive of is this part of the email, correct?

10:34:34    6   A.   Yeah, it must be.     I haven't had a chance to read it

10:34:40    7   all, but, yes.

10:34:41    8   Q.   And -- and it came from Ryotaro Shima; is that right?

10:34:48    9   A.   Yes.

10:34:48   10   Q.   And that was sort of your second in command at -- at

10:34:51   11   GREE U.S.?

10:34:51   12   A.   Yes.

10:34:52   13   Q.   And there are some suggestions that he's making and

10:34:55   14   that you later said you were supportive of, correct?

10:34:58   15   A.   Yes.

10:34:59   16   Q.   All right.    And he says in the first paragraph:         I'm

10:35:03   17   thinking of asking Atsuro and Yasushi to tag and prepare a

10:35:11   18   research document.

10:35:12   19               Correct?

10:35:12   20   A.   Yes.

10:35:13   21   Q.   And down below, it says:      We can ask them to work on

10:35:17   22   deep-dive analysis on metastructure of Clash of Clans.

10:35:20   23               Correct?

10:35:20   24   A.   Yes.

10:35:20   25   Q.   And you were supportive of that, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 81 of 142 PageID #:
                                       18287                                         673



10:35:23    1   A.   Yeah, I was.

10:35:24    2   Q.   And that's because Clash of Clans was a very successful

10:35:28    3   game, and people in this -- this industry try to learn

10:35:31    4   about the successful games, right?

10:35:32    5   A.   Absolutely.       I mean, there's something to learn from

10:35:36    6   every game.

10:35:37    7               MR. SACKSTEDER:    Can we look at 1223, please?

10:35:39    8   Q.   (By Mr. Sacksteder)       1223 is an email in the March 2015

10:35:51    9   time frame, correct?

10:35:52   10   A.   Yes.

10:35:54   11   Q.   And -- and its subject is:       Clash of Clans, designing

10:35:59   12   games that people will play for years.

10:36:02   13               Correct?

10:36:03   14   A.   Yes.

10:36:03   15   Q.   And this describes a presentation on Clash of Clans

10:36:10   16   that -- at an industry event, correct?

10:36:12   17   A.   Yes, it looks like it.

10:36:14   18   Q.   And you forwarded the email to a person named

10:36:19   19   Mr. McKay -- Gary McKay, correct?

10:36:24   20   A.   Yes.

10:36:24   21   Q.   And he is a GREE employee, correct?

10:36:27   22   A.   I'm embarrassed to say I don't remember.          So I assume

10:36:33   23   so, yes.

10:36:35   24   Q.   We won't tell.

10:36:36   25   A.   Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 82 of 142 PageID #:
                                       18288                                         674



10:36:36    1   Q.   The -- where it says key principles in the email, it's

10:36:41    2   on the next page.      At the top, it says -- and this is

10:36:49    3   talking about Clash of Clans and Supercell, correct?

10:36:53    4   A.   I assume so.

10:36:55    5   Q.   It's also in your binder if you need to look at it,

10:36:57    6   sir.

10:36:57    7   A.   Yeah, sorry.     I just want to make sure I answer

10:37:00    8   correctly.

10:37:01    9   Q.   Of course.     It's 1223.

10:37:10   10   A.   Just go off the screen.       It's faster.

10:37:19   11            Yes.     Okay, yes.

10:37:21   12   Q.   All right.     Where it says key principles up there, the

10:37:25   13   third sentence says, about Supercell:         The earliest focus

10:37:30   14   was always on the core loop, not just developing it, but

10:37:37   15   constantly looking to improve the core look -- loop.

10:37:40   16            Correct?

10:37:40   17   A.   Yes, it says that.

10:37:41   18   Q.   All right.     And then there's another point down at the

10:37:44   19   bottom of the page.

10:37:48   20            MR. SACKSTEDER:       The -- the last paragraph in the

10:37:49   21   heading, Mr. Smith.      Thank you.

10:37:51   22   Q.   (By Mr. Sacksteder)       And this one has a heading that

10:37:54   23   indicates surprise.      Would you say that's fair?

10:37:57   24   A.   That's -- that's a great -- yes.

10:38:03   25   Q.   Yeah, it's about a statistic, correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 83 of 142 PageID #:
                                       18289                                         675



10:38:05    1   A.   Yes.

10:38:06    2   Q.   And it says:      1 out of 10, 10 percent, players who

10:38:10    3   started playing in March 2012 still playing the game today.

10:38:15    4               Correct?

10:38:15    5   A.   Yes.

10:38:16    6   Q.   And then it says:      That's the two-year retention

10:38:20    7   metric.     Yikes.

10:38:21    8               Right?

10:38:21    9   A.   Yes.

10:38:22   10   Q.   That means that Supercell's Clash of Clans's game was a

10:38:25   11   really good game that was retaining users at a very high

10:38:29   12   level --

10:38:29   13   A.   It was.

10:38:29   14   Q.   -- surprisingly high level from 2012 until this email

10:38:34   15   in 2015, correct?

10:38:35   16   A.   Yes, I believe Gary characterized it that way, yes.

10:38:39   17               MR. SACKSTEDER:   And DX-1236, please, Mr. Smith.

10:38:42   18   Q.   (By Mr. Sacksteder)      And DX-1236 is another string of

10:38:53   19   emails that you participated in, correct?

10:38:55   20   A.   It looks to be, yes.

10:38:56   21   Q.   And, again, if you need to confirm, it's in your

10:38:59   22   binder.

10:38:59   23               And in -- you get an email in the middle of the

10:39:09   24   page from Kevin Schmid, correct?

10:39:15   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 84 of 142 PageID #:
                                       18290                                         676



10:39:15    1   Q.   And he's a GREE employee or was at the time?

10:39:18    2   A.   I assume so.

10:39:20    3   Q.   And he says:    The strength of appropriative art style

10:39:26    4   like Clash of Clans is -- is a great appealing art style

10:39:30    5   that you own.

10:39:35    6               Is that correct?

10:39:35    7   A.   Sorry, it moved away from the --

10:39:38    8   Q.   Oh, there you go.

10:39:39    9   A.   Oh, there it is.    Thank you.

10:39:44   10   Q.   And that's what Mr. Schmid said, correct?

10:39:47   11   A.   Yes.

10:39:48   12   Q.   And on Page 3, Mr. Schmid says:        Not a lot of games out

10:39:59   13   there have a strong internally created IP, and the ones

10:40:04   14   that do are very light, Clash of Clans?

10:40:07   15   A.   Yes.

10:40:07   16   Q.   And you agree that Clash of Clans has a strong

10:40:11   17   internally created IP, correct?

10:40:13   18   A.   Yes, definitely Clash of Clans is strong.

10:40:15   19   Q.   All right.

10:40:15   20               MR. SACKSTEDER:    Let's look at 1232.

10:40:18   21   Q.   (By Mr. Sacksteder)       And this is another email string

10:40:28   22   that you participated in in 2015, correct?

10:40:33   23   A.   Yes.

10:40:34   24   Q.   And this discusses a project called Shadowlands; do you

10:40:42   25   see that?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 85 of 142 PageID #:
                                       18291                                         677



10:40:42    1   A.   Yes.

10:40:42    2   Q.   Was that a GREE game that was never released?

10:40:46    3   A.   That was a project that was canceled in development,

10:40:49    4   yes.

10:40:55    5               MR. SACKSTEDER:    Let's go to 1221.

10:40:56    6   Q.   (By Mr. Sacksteder)      And on the -- okay.      The -- the

10:41:04    7   subject line is Update Clash of Clans Analysis?

10:41:08    8   A.   Yes.

10:41:08    9   Q.   And this is before your time.       This is in 2012,

10:41:12   10   correct?

10:41:12   11               THE COURT:    Would you speak up, counsel?

10:41:13   12               MR. SACKSTEDER:    Yes, I apologize, Your Honor.

10:41:15   13   Q.   (By Mr. Sacksteder)      This is in 2012 before you joined

10:41:17   14   the company, correct?

10:41:18   15   A.   Yes, sir.

10:41:19   16   Q.   All right.    And you later became the chief operating

10:41:23   17   officer and then CEO of -- of GREE International and then

10:41:29   18   GREE International Entertainment, correct?

10:41:34   19   A.   Yes, sir.

10:41:34   20   Q.   All right.    And the first line of the email talks about

10:41:35   21   it being a follow-up to the Clash of Clans presentation?

10:41:38   22               MS. LUDLAM:    Objection, Your Honor.     Foundation.

10:41:43   23               THE COURT:    Do you have a response?

10:41:45   24               MR. SACKSTEDER:    I'm just asking him what the

10:41:47   25   pre-admitted document says.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 86 of 142 PageID #:
                                       18292                                         678



10:41:49    1                MS. LUDLAM:    Your Honor, he's admitted he did not

10:41:52    2   receive it; it was before his time.

10:41:54    3                THE COURT:    Well, it's pre-admitted.     Counsel can

10:42:09    4   ask him about it, but effectively, all he can do is just

10:42:15    5   say this is there or this is not there, since he doesn't

10:42:19    6   have any personal knowledge of the email itself or the

10:42:21    7   conversation.

10:42:22    8                MR. SACKSTEDER:    Understood, Your Honor.

10:42:22    9                THE COURT:    So to that limited extent, I'll allow

10:42:27   10   it.    Otherwise, I won't.

10:42:29   11                MS. LUDLAM:    Thank you.

10:42:30   12   Q.    (By Mr. Sacksteder)      The first line that's highlighted

10:42:32   13   there talks about a follow-up to the Clash of Clans

10:42:34   14   presentation, correct?

10:42:35   15   A.    Yes, that's there.

10:42:45   16                MR. SACKSTEDER:    Can we see DX-215, please?

10:42:48   17   Q.    (By Mr. Sacksteder)      If you go about halfway down,

10:42:55   18   you'll see that this was an email that you received and

10:42:59   19   then later it looks like you forwarded it on, correct?

10:43:03   20   A.    Yes.

10:43:04   21   Q.    And the subject line is, again, that Clash of Clans,

10:43:09   22   designing games that people will play for years, correct?

10:43:14   23   A.    Yes.

10:43:15   24   Q.    And this is a longer -- and if you want to look at it

10:43:20   25   in your binder, feel free -- this is kind of a longer
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 87 of 142 PageID #:
                                       18293                                         679



10:43:24    1   version of the report from the presentation on Clash of

10:43:26    2   Clans, correct?

10:43:29    3   A.   Yes.

10:43:34    4   Q.   And that was done by somebody named Terry Campbell at

10:43:40    5   GREE, correct?

10:43:41    6   A.   Yes.

10:43:41    7   Q.   And it was in March of 2015, right?

10:43:43    8   A.   It looks like it, yes.

10:43:44    9   Q.   And then you forwarded it to a number of people,

10:43:49   10   including Mr. Araki, correct?

10:43:52   11   A.   Yes.

10:43:53   12   Q.   Okay.    This email is Mr. Campbell's       personal

10:43:56   13   take-aways and notes from a GDC session on Clash of Clans?

10:44:00   14   A.   Yes.

10:44:01   15   Q.   GDC is game developer's conference, a big conference in

10:44:08   16   the industry?

10:44:08   17   A.   Yes.

10:44:08   18   Q.   All right.    And he is giving his thoughts and also

10:44:10   19   reporting on what he heard about Clash of Clans at this

10:44:14   20   conference, correct?

10:44:14   21   A.   Yes.

10:44:18   22   Q.   On Page 2, in the third paragraph, he writes that:

10:44:26   23   Stand-out ideas such as monetization not becoming the

10:44:30   24   driving purpose of the game's core design but just a factor

10:44:34   25   of it.      Their retention metric was startling, too.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 88 of 142 PageID #:
                                       18294                                         680



10:44:38    1               Correct?

10:44:39    2   A.   Yes, it says that.

10:44:40    3   Q.   Do you understand that to mean that making money wasn't

10:44:45    4   the only point, the part about monetization?

10:44:50    5   A.   I would characterize it slightly differently.

10:44:53    6   Q.   You want to have a good game first, right?

10:44:56    7   A.   Correct.

10:44:56    8   Q.   And then their retention metric was startling, too, and

10:45:01    9   we saw that stat earlier.        Startling means it was really

10:45:06   10   good, right?

10:45:06   11   A.   Top.

10:45:07   12   Q.   I beg your pardon, sir?

10:45:09   13   A.   It was one of the top.

10:45:10   14   Q.   One of the top.    Thank you.

10:45:15   15               MR. SACKSTEDER:    If we go to Page 3, the first

10:45:19   16   bullet point.

10:45:19   17   Q.   (By Mr. Sacksteder)       And there's highlighting on the

10:45:20   18   document.     That was in the original document, correct?

10:45:22   19   A.   I do not know.

10:45:26   20   Q.   Okay.    So this is talking about the team focusing on

10:45:31   21   crafting a solid core loop game experience, correct?

10:45:37   22   A.   Sorry, reading.    Yes.

10:45:42   23   Q.   And even trying to improve and refine the core loop

10:45:45   24   after release, correct?

10:45:46   25   A.   Yes, that was industry practice.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 89 of 142 PageID #:
                                       18295                                         681



10:45:49    1   Q.   All right.    And the core loop is sort of the -- the

10:45:52    2   fundamentals of how the game is played; is that a fair way

10:45:55    3   to describe it?

10:45:56    4   A.   It is the moment-to-moment experience that you do

10:46:01    5   repeatedly inside the game.

10:46:03    6   Q.   There's another bullet point that says:          Development

10:46:13    7   did not move on to the next phase -- that may be a little

10:46:17    8   farther down -- until the core was most solid and

10:46:22    9   importantly fun.     Correct?

10:46:24   10   A.   Yes.

10:46:24   11   Q.   There at the top?

10:46:26   12   A.   That's right.

10:46:35   13               MR. SACKSTEDER:   And on Page 5.

10:46:37   14   Q.   (By Mr. Sacksteder)      There is a place that's already

10:46:46   15   highlighted again.      Supercell's big win retention metric,

10:46:51   16   correct?

10:46:51   17   A.   Yes, that's what it says.

10:46:53   18   Q.   And this is all in 2015, right?

10:46:55   19   A.   Sorry, I want to get it right.       Yes, 2015.

10:47:05   20   Q.   And that's talking about Supercell's Clash of Clans

10:47:07   21   game, correct?

10:47:08   22   A.   Yes, absolutely.

10:47:09   23   Q.   And it had to be around for at least two years because

10:47:12   24   it's looking back at two years of gamer retention, correct?

10:47:15   25   A.   Yes, I would conclude that.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 90 of 142 PageID #:
                                       18296                                         682



10:47:17    1   Q.   And then below, it says:       Long-term game experience

10:47:22    2   decisions drive people to come back.         Correct?

10:47:24    3   A.   Yes.

10:47:26    4   Q.   And that means that the overall quality of the game

10:47:30    5   experience makes people want to keep playing, right?

10:47:33    6   A.   Yes.

10:47:35    7   Q.   And that's talking about Clash of Clans, correct?

10:47:38    8   A.   Yes.

10:47:39    9   Q.   In 2015, correct?

10:47:42   10   A.   Yes.

10:47:42   11   Q.   Thank you, Mr. Sheppard.

10:47:44   12   A.   No, problem.

10:47:45   13               MR. SACKSTEDER:     Pass the witness.

10:47:46   14               THE COURT:     Redirect, Ms. Ludlam?

10:47:48   15               MS. LUDLAM:     We have no further questions,

10:47:50   16   Your Honor.

10:47:50   17               THE COURT:     All right.   You may step down,

10:47:52   18   Mr. Sheppard.

10:47:52   19               THE WITNESS:     Thank you, Your Honor.

10:47:53   20               MS. LUDLAM:     May I ask that Mr. Sheppard be

10:47:55   21   excused?

10:47:57   22               THE COURT:     Any objection?

10:47:58   23               MR. SACKSTEDER:     No objection, Your Honor.

10:47:59   24               THE COURT:     You're excused, Mr. Sheppard.

10:48:01   25               THE WITNESS:     Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 91 of 142 PageID #:
                                       18297                                         683



10:48:02    1              THE COURT:     That means you're free to stay.       It

10:48:04    2   also means you're free to leave.

10:48:07    3              THE WITNESS:     Thank you, sir.

10:48:08    4              THE COURT:     Ladies and gentlemen of the jury,

10:48:09    5   we're going to take this opportunity to have a short

10:48:12    6   recess.

10:48:12    7              If you will, just close your notebooks and leave

10:48:14    8   them in your chairs.       Follow all the instructions I've

10:48:18    9   given you, including not to discuss the case among each

10:48:20   10   other, and we'll be back to continue with the next witness

10:48:23   11   shortly.

10:48:24   12              The jury is excused for recess.

10:48:26   13              COURT SECURITY OFFICER:      All rise.

10:48:26   14              (Recess.)

10:48:30   15              THE COURT:     The Court stands in recess.

11:08:37   16              (Jury out.)

11:08:38   17              COURT SECURITY OFFICER:      All rise.

11:08:40   18              THE COURT:     Be seated, please.

11:08:43   19              Plaintiff, are you prepared to call your next

11:08:51   20   witness?

11:08:52   21              MR. MOORE:     Yes, Your Honor, we are.

11:08:53   22              THE COURT:     All right.   I understand we have a

11:08:55   23   series of deposition witnesses.

11:08:56   24              MR. MOORE:     We do.   And the first two by video,

11:08:59   25   the third will be the one that we discussed the other day
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 92 of 142 PageID #:
                                       18298                                         684



11:09:02    1   about reading into the record --

11:09:04    2              THE COURT:     And I'll make that explanation known

11:09:06    3   to the jury at that time.

11:09:06    4              MR. MOORE:     Thank you, Your Honor.

11:09:07    5              THE COURT:     All right.    Let's bring in the jury,

11:09:09    6   please.

11:09:09    7              COURT SECURITY OFFICER:       Yes, sir.

11:09:11    8              All rise.

11:09:14    9              (Jury in.)

11:09:14   10              THE COURT:     Please be seated.

11:09:38   11              Plaintiff, call your next witness.

11:09:41   12              MR. MOORE:     Your Honor, for our next witness, we

11:09:43   13   will call by deposition Jeff Ostler, Supercell corporate

11:09:50   14   representative.

11:09:50   15              THE COURT:     Proceed with the witness by

11:09:52   16   deposition.

11:09:53   17              MR. MOORE:     Thank you, Your Honor.

11:09:54   18              (Videoclip played.)

11:09:55   19              QUESTION:     Good afternoon, Mr. Ostler.      As I

11:09:58   20   mentioned a moment ago, my name is Steve Moore, and I

11:10:00   21   represent GREE in this case?

11:10:02   22              ANSWER:     Yes.

11:10:05   23              QUESTION:     All right.    Now, you're here testifying

11:10:07   24   as a corporate representative of Supercell O-y; is that

11:10:13   25   correct?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 93 of 142 PageID #:
                                       18299                                         685



11:10:13    1            ANSWER:     Yes.

11:10:16    2            QUESTION:     And you've worked for Supercell,

11:10:19    3   Incorporated, since August of 2014; is that right?

11:10:23    4            ANSWER:     That's correct.

11:10:24    5            QUESTION:     Have you ever reviewed any of the

11:10:25    6   patents that GREE is asserting in these lawsuits?

11:10:27    7            ANSWER:     I don't believe so.      I have not read the

11:10:37    8   specific patents or -- or looked at the patents themselves.

11:10:41    9            QUESTION:     Mr. Ostler, have you seen Exhibit 104

11:10:47   10   previously?

11:10:48   11            ANSWER:     I don't recall ever seeing this document.

11:10:50   12            QUESTION:     Can you testify as to what Supercell

11:10:54   13   did in response to receiving this letter?

11:10:57   14            ANSWER:     I don't know.

11:11:00   15            QUESTION:     You don't know what Supercell did in

11:11:02   16   response to this letter?

11:11:04   17            ANSWER:     I don't know.

11:11:06   18            QUESTION:     Do you know whether Supercell, for

11:11:08   19   example, reviewed any of the patents or patent applications

11:11:10   20   that are recited in Exhibit 104?

11:11:13   21            ANSWER:     I don't know.

11:11:15   22            QUESTION:     Ms. Moore, if you could introduce as

11:11:23   23   the next Exhibit 105, the 5th supplemental responses to

11:11:29   24   interrogatories, please.

11:11:30   25            This interrogatory, which is on the middle of
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 94 of 142 PageID #:
                                       18300                                         686



11:11:33    1   Page 20, asks for each asserted patent, provide the date

11:11:36    2   you first became aware of the asserted patent, and all

11:11:41    3   facts related to your first awareness or knowledge of the

11:11:45    4   asserted patent, and then it continues.

11:11:47    5             What I want to direct your attention to is that,

11:11:50    6   in the response, following a number of objections, at the

11:11:53    7   bottom of Page 21, do you see the indication there that

11:11:57    8   Supercell believes it first became aware of U.S. Patent

11:12:03    9   No. 9,597,594 in or around September 2017?

11:12:07   10             ANSWER:     I see that.

11:12:10   11             QUESTION:     How did Supercell first become aware of

11:12:15   12   the '594 patent in or around September of 2017?

11:12:19   13             ANSWER:     I don't know.

11:12:20   14             QUESTION:     Did Supercell do anything between

11:12:26   15   receipt of the letter that we marked as Exhibit 104 in

11:12:31   16   September of 2016 and its learning of the '594 patent in

11:12:38   17   September 2017 to investigate that patent or the patent

11:12:44   18   application that led to the patent?

11:12:46   19             ANSWER:     I am not -- I don't know.      I'm not aware

11:12:50   20   of what might have been done.

11:12:53   21             QUESTION:     Has Supercell ever done anything to

11:13:02   22   monitor or track any patents or patent applications of

11:13:08   23   GREE's?

11:13:08   24             ANSWER:     I don't -- what do you mean by track the

11:13:11   25   GREE patent?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 95 of 142 PageID #:
                                       18301                                         687



11:13:12    1            QUESTION:     Well, has Supercell ever monitored or

11:13:18    2   tracked when GREE had patents that are either published or

11:13:23    3   that are issued by the Patent Office?

11:13:26    4            ANSWER:     I am not aware of our practices around --

11:13:34    5   around that.

11:13:35    6            QUESTION:     Exhibit 106 will be the fourth

11:13:37    7   supplemental objections and responses to interrogatories in

11:13:42    8   the -- in the 70 case.

11:13:46    9            Do you see that there's -- around the middle or

11:13:49   10   towards the top of that page, actually, there's the same

11:13:53   11   interrogatory that we looked at for Exhibit 105 asking

11:13:57   12   about the date that Supercell first became aware of the

11:14:00   13   asserted patents?

11:14:01   14            ANSWER:     I'm sorry, on Page 36?

11:14:07   15            QUESTION:     That's right.

11:14:09   16            ANSWER:     Where -- where it asks for the date?

11:14:12   17   Yes.

11:14:12   18            QUESTION:     That's right, the Interrogatory No. 4.

11:14:15   19   Do you see that?

11:14:16   20            ANSWER:     Yes.

11:14:16   21            QUESTION:     Okay.   And so then if -- if you go to

11:14:22   22   the next page, Page 37, again, after a number of objections

11:14:25   23   towards the bottom of the page, do you see that it says:

11:14:32   24   Supercell believes it first became aware of U.S. Patent

11:14:39   25   Nos. 9,604,137 and 9,956,481 in or around July of 2018?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 96 of 142 PageID #:
                                       18302                                         688



11:14:46    1            ANSWER:     Yes, I see that -- that sentence.

11:14:51    2            QUESTION:     How did Supercell become aware of those

11:14:54    3   two patents at that time?

11:14:55    4            ANSWER:     I do not know that.

11:15:03    5            QUESTION:     And who at Supercell became aware of

11:15:05    6   those two patents then?

11:15:07    7            ANSWER:     I can't speak to who became aware of it.

11:15:16    8            QUESTION:     And who is Mr. Partanen?

11:15:22    9            ANSWER:     I don't know his -- again, titles are

11:15:27   10   somewhat non-existent, but I believe he's -- he is in

11:15:33   11   the -- the legal department.

11:15:35   12            QUESTION:     Is he an attorney?

11:15:39   13            ANSWER:     I -- I believe he was an attorney at --

11:15:41   14   for Supercell.     I'm not sure his official capacity as far

11:15:46   15   as like what the name -- like what the name would be, but I

11:15:51   16   assume so.

11:15:52   17            QUESTION:     I'd asked Ms. Moore before we broke to

11:15:58   18   mark as our next Exhibit 107, a copy of GREE's '594 patent.

11:16:04   19            If you could please display that and allow it to

11:16:07   20   be downloaded, Ms. Moore.

11:16:09   21            Have you ever seen the '594 patent before?

11:16:11   22            ANSWER:     Not that I can recall.

11:16:17   23            QUESTION:     Do you see on -- if you go back to

11:16:19   24   Exhibit 104, which is the September 12, 2016 letter.             Do

11:16:25   25   you have that available?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 97 of 142 PageID #:
                                       18303                                         689



11:16:25    1              ANSWER:     Yes, I have that.

11:16:27    2              QUESTION:     Great.   You see at the bottom of the

11:16:30    3   first page of that letter that one of the patents listed is

11:16:32    4   U.S. Patent Application 14/983,984?

11:16:39    5              ANSWER:     Yes.

11:16:40    6              QUESTION:     And then if you look at the -- the

11:16:43    7   patent itself that I just marked as Exhibit 107, if you

11:16:48    8   look about a third of the way down on the left-hand side of

11:16:53    9   the first page, you see that there's a box there that lists

11:16:58   10   the number 21 in parentheses?

11:17:01   11              ANSWER:     Yes.

11:17:01   12              QUESTION:     And that says:    Application No.

11:17:07   13   14/983,984.    Do you see that?

11:17:09   14              ANSWER:     I see that, yes.

11:17:10   15              QUESTION:     Does looking at these materials refresh

11:17:14   16   your recollection as to whether Supercell, after receiving

11:17:18   17   the letter of September of 2016, reviewed the patent

11:17:25   18   application that had been mentioned in the letter?

11:17:30   19              ANSWER:     I am not aware of the patent being

11:17:32   20   reviewed.

11:17:39   21              QUESTION:     You just don't know whether it was or

11:17:41   22   not?

11:17:41   23              ANSWER:     Correct.

11:17:41   24              QUESTION:     Has Supercell been profitable as a

11:17:46   25   company?
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 98 of 142 PageID #:
                                       18304                                         690



11:17:46    1            ANSWER:     Yes, the company has been profitable.

11:17:48    2            QUESTION:     And how long -- for how long has that

11:17:50    3   been true?

11:17:51    4            ANSWER:     I started in August 2014.       We've been

11:17:57    5   profitable during my tenure, at least on an annual basis.

11:18:01    6   And I believe we were profitable in 2013.          I can't recall

11:18:12    7   2012, but if there's a document I can review, I'd be happy

11:18:15    8   to say so.

11:18:16    9            QUESTION:     Is the U.S. one of the larger markets

11:18:20   10   for Supercell's worldwide revenues?

11:18:23   11            ANSWER:     Yes.

11:18:23   12            QUESTION:     Is it the largest market?

11:18:30   13            ANSWER:     When you say the largest market, are you

11:18:32   14   referring to our revenue in the U.S. is higher than other

11:18:37   15   countries?

11:18:39   16            QUESTION:     Yes.   As a single country, is U.S. the

11:18:43   17   largest market for Supercell's revenues?

11:18:45   18            ANSWER:     Yes, it is currently the largest -- the

11:18:47   19   country with the most revenue.

11:18:49   20            QUESTION:     How long has that been the case that

11:18:51   21   the U.S. has been the largest revenue-producing country for

11:18:56   22   Supercell's games?

11:18:57   23            ANSWER:     I'd have to review documents, but I

11:18:59   24   believe at least since I've been working with Supercell, at

11:19:07   25   least since August of 2014.
     Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 99 of 142 PageID #:
                                       18305                                         691



11:19:10    1             QUESTION:     Let's mark -- this is a document

11:19:12    2   produced previously as Bates No. Supercell GR00003143

11:19:18    3   through 3144, and let's mark it as our next exhibit, which

11:19:24    4   I believe is Exhibit 113.

11:19:26    5             Do you see that this is a declaration from

11:19:31    6   Mr. Hannu Partanen, who we -- whom we discussed before?

11:19:34    7             ANSWER:     Yes.

11:19:35    8             QUESTION:     And it's a declaration he made to the

11:19:38    9   Tokyo District Court.         Do you see that?

11:19:41   10             ANSWER:     I do.

11:19:43   11             QUESTION:     You're welcome to look through the --

11:19:46   12   the document, but I would direct your attention to the

11:19:53   13   second page, which is Bates No. 3144.

11:20:00   14             Do you see that Paragraph 10 states:          Supercell

11:20:07   15   utilizes Amazon's web service cloud AWS servers?

11:20:13   16             ANSWER:     Yes.

11:20:14   17             QUESTION:     Mr. Partanen also told the Court in

11:20:17   18   Tokyo that Supercell's AWS accounts are owned and in the

11:20:24   19   name of Supercell Oy.         Do you see that?

11:20:26   20             ANSWER:     I do.

11:20:27   21             QUESTION:     And as far as you know, is that

11:20:29   22   statement he made to the Court accurate?

11:20:33   23             ANSWER:     That's my understanding, yes.

11:20:34   24             QUESTION:     And then the next Paragraph No. 12

11:20:40   25   states:   Each server owned in the name of Supercell Oy is
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 100 of 142 PageID #:
                                       18306                                         692



11:20:44    1   located in the United States and Europe.

11:20:46    2              And then it says:      Amazon AWS East and West plus

11:20:52    3   Frankfurt.

11:20:53    4              Do you see that?

11:20:54    5              ANSWER:     Yes.

11:20:54    6              QUESTION:     As far as you're aware, is that an

11:20:56    7   accurate statement that Mr. Partanen made to the Court, as

11:21:00    8   well?

11:21:00    9              ANSWER:     As far as I know, that was the case at

11:21:03   10   that time, yes.

11:21:03   11              QUESTION:     Okay.   And is there any difference

11:21:05   12   between that time and today in terms of the servers that

11:21:09   13   Supercell uses for its games?

11:21:12   14              ANSWER:     I am aware that Amazon has other

11:21:15   15   instances globally and that we had considered using those

11:21:22   16   at times.    So I can't speak to the current location of all

11:21:27   17   servers, though.

11:21:31   18              QUESTION:     Well, for the U.S. market, do you have

11:21:34   19   any understanding of where the servers that Supercell uses

11:21:38   20   for players in that market are located?

11:21:41   21              ANSWER:     My understanding is that they are in

11:21:44   22   Oregon and Virginia.

11:21:45   23              QUESTION:     And, again, those are servers that

11:21:50   24   Super has -- cell has through its AWS accounts; is that

11:21:57   25   correct?
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 101 of 142 PageID #:
                                       18307                                         693



11:21:57    1              ANSWER:     That's my understanding.

11:22:03    2              QUESTION:     In other words, the -- the response on

11:22:05    3   Page 21, you discussed with our -- Mr. Partanen that

11:22:11    4   Supercell first became aware of U.S. Patent No. 9,597,594

11:22:16    5   in or around September 2017?

11:22:20    6              ANSWER:     Yes, that's correct.

11:22:22    7              QUESTION:     Did you learn anything else about what

11:22:25    8   Supercell did after receiving Exhibit 104 from your

11:22:30    9   conversations with Mr. Partanen?

11:22:34   10              ANSWER:     Just that it was provided to external

11:22:36   11   counsel.

11:22:38   12              QUESTION:     Going back to the topic of Supercell's

11:22:40   13   knowledge of any interrogatory responses, I've asked

11:22:46   14   Ms. Moore to load Exhibit 106 from yesterday's deposition,

11:22:49   15   which I think is available for you to download it if you

11:22:53   16   would like to do so.       I would ask you to turn to Page --

11:23:07   17   I'd ask you to turn to Page 36 and 37.

11:23:10   18              Did you and Mr. Partanen discuss anything about

11:23:16   19   the response that is found on Page 36 and 37 of

11:23:20   20   Exhibit 106?

11:23:21   21              ANSWER:     We discussed that, indeed, this is when

11:23:27   22   we believe we first became aware of the patents in question

11:23:30   23   on Page 37.

11:23:33   24              QUESTION:     And do you know who at Supercell became

11:23:40   25   aware or how they became aware of those patents?
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 102 of 142 PageID #:
                                       18308                                         694



11:23:44    1            ANSWER:     The legal department learned of -- or

11:23:47    2   became aware of the existence and nothing else

11:23:51    3   non-privileged.

11:23:59    4            (Videoclip ends.)

11:24:00    5            THE COURT:     Does that complete this witness by

11:24:03    6   deposition?

11:24:03    7            MR. MOORE:     It does.     Thank you, Your Honor.

11:24:05    8            I neglected to read in the Plaintiff's trial

11:24:08    9   exhibits for this deposition.        May I do so now?

11:24:11   10            THE COURT:     Quickly.

11:24:12   11            MR. MOORE:     Thank you.     That deposition used

11:24:14   12   Plaintiff's Trial Exhibits 5, 105, 106, 107, and 111.

11:24:21   13            Thank you, Your Honor.

11:24:22   14            THE COURT:     Call your next witness.

11:24:23   15            MR. MOORE:     Your Honor, for its next witness GREE

11:24:28   16   calls by deposition Supercell's corporate representative,

11:24:34   17   Stuart McGaw, by dep --

11:24:36   18            THE COURT:     Please proceed.

11:24:37   19            (Videoclip played.)

11:24:38   20            QUESTION:     Could you just please state your name

11:24:41   21   and spell it for the record, please?

11:24:42   22            ANSWER:     My name is Stuart McGaw.       First name is

11:24:45   23   S-t-u-a-r-t, and the surname is M-c-G-a-w.

11:24:54   24            QUESTION:     So let's start with some real basics

11:24:57   25   here.   You joined Supercell in April 2017, correct?
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 103 of 142 PageID #:
                                       18309                                         695



11:25:01    1            ANSWER:     Yes.

11:25:01    2            QUESTION:     And since then, you've worked primarily

11:25:04    3   on Clash of Clans, correct?

11:25:10    4            ANSWER:     Yes.

11:25:10    5            QUESTION:     Now, you also mentioned the technical

11:25:14    6   architecture.    Could you give me an overview of the

11:25:17    7   technical architecture of Hay Day?

11:25:19    8            ANSWER:     Yeah.   It's a server -- a client server

11:25:24    9   game that uses lockstep simulation, so that the -- the

11:25:32   10   server has a definitive version of the world and the client

11:25:39   11   has a similar version and can execute commands that are

11:25:44   12   sent to the server, which checks the user allowed in the

11:25:49   13   space.   And, you know, the -- the -- as -- as they keep

11:25:52   14   executing the commands, they stay synchronized.

11:25:55   15            QUESTION:     I see.   So the same code is running on

11:25:57   16   the server as on the client or something very similar?

11:26:02   17            ANSWER:     There's some code that isn't -- that is

11:26:06   18   run in common.     So both the server and client, of course,

11:26:10   19   have some unique code.       But there's a form of code that is

11:26:16   20   written originally in C++ and then converted into Java,

11:26:20   21   which is running the server that the code is written on

11:26:24   22   manually.

11:26:24   23            QUESTION:     Could you give me an architectural

11:26:27   24   overview of the way the code functions in Clash of Clans?

11:26:30   25            ANSWER:     It would be very broadly similar to what
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 104 of 142 PageID #:
                                       18310                                         696



11:26:32    1   we discussed for Hay Day.

11:26:35    2              QUESTION:     Okay.   Give me -- we already have your

11:26:38    3   description of how it works for Hay Day.          Could you just

11:26:41    4   highlight any differences in terms of how the architecture

11:26:44    5   works in Clash of Clans from Hay Day?

11:26:46    6              ANSWER:     What are the key differences?      I think

11:26:52    7   the classifiers for the in-game objects aren't as -- not

11:26:58    8   quite as complicated.       There's not quite so many different

11:27:01    9   kinds of them.

11:27:02   10              And in Clash, we use what is called like a

11:27:06   11   component system so that similar facets of behavior could

11:27:14   12   be shared across different kinds of objects with that help

11:27:20   13   applicator, so that there's not quite as much duplicated of

11:27:26   14   the core codes in those class hierarchies, which makes some

11:27:29   15   things easier to -- easier to do.

11:27:32   16              QUESTION:     Could you give me just a general

11:27:36   17   overview of the code structure in Clash of Clans?            And,

11:27:44   18   again, to the extent it's similar to Hay Day, you can

11:27:46   19   simply say similar to Hay Day.        But to the extent it's

11:27:49   20   different, I -- if you could just describe those

11:27:51   21   differences.

11:27:52   22              ANSWER:     Yeah, broadly, it's very, very similar to

11:27:55   23   Hay Day.    You know, there's the same -- you know, there's

11:27:58   24   client on the code, server on the code, and then there's

11:28:01   25   this act that kind of happens on both that goes through the
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 105 of 142 PageID #:
                                       18311                                         697



11:28:06    1   code conversion.     But, you know, it's still under the same

11:28:06    2   client logic directory that we discussed earlier so they

11:28:11    3   are -- they are quite similar.

11:28:11    4            QUESTION:     So could you describe the differences

11:28:13    5   since I understand there are a lot of similarities.             What

11:28:16    6   are the differences?

11:28:17    7            ANSWER:     I think that the -- the biggest one for

11:28:21    8   me when I came was that the component-based --

11:28:26    9   component-based system that was kind of something that Hay

11:28:29   10   Day didn't have.

11:28:30   11            (Videoclip ends.)

11:28:34   12            THE COURT:     Does that complete this witness?

11:28:36   13            MR. MOORE:     It does, Your Honor.

11:28:37   14            THE COURT:     Proceed with your next witness.

11:28:38   15            MR. MOORE:     Thank you, Your Honor.

11:28:39   16            For its next witness, Plaintiff, GREE, will call

11:28:42   17   Rene Kivioja, corporate representative of Supercell, and,

11:28:46   18   Your Honor, this is the one where we do not have the video.

11:28:48   19            THE COURT:     All right.    Ladies and gentlemen of

11:28:49   20   the jury, this is a witness by deposition where when the

11:28:54   21   deposition was taken, there was not a video recording made.

11:28:57   22   The questions were asked, the answers were given, it was

11:29:00   23   under oath, and everything was transcribed and written

11:29:03   24   down.   That's what we have.

11:29:04   25            So, in this case, counsel for Plaintiff will ask
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 106 of 142 PageID #:
                                       18312                                         698



11:29:08    1   questions, and a person impersonating the witness will read

11:29:12    2   the answers from the witness stand.

11:29:15    3           So the person that you're going to see is not the

11:29:18    4   person whose deposition was taken.         It's someone who will

11:29:23    5   be reading those sworn answers to you.

11:29:24    6           All right.     Let's proceed with the witness by

11:29:26    7   deposition.

11:29:26    8           MR. MOORE:     Thank you, Your Honor.        And my

11:29:29    9   co-counsel, Ms. Taylor Pfingst will do the questioning and

11:29:34   10   my co-counsel Ms. Kasey Koballa will read the answers.             If

11:29:37   11   they may approach.

11:29:37   12           THE COURT:     That's fine.      If you ladies will take

11:29:39   13   your positions, please, one at the podium and one on the

11:29:42   14   witness stand.

11:29:43   15           MR. MOORE:     Thank you, Your Honor.

11:29:43   16           THE COURT:     And, again, Mr. Moore, tell us who

11:29:45   17   this witness is.

11:29:46   18           MR. MOORE:     Thank you, Your Honor.        It is Rene

11:29:49   19   Kivioja, K-i-v-i-o-j-a, corporate representative of

11:29:52   20   Supercell.

11:29:52   21           THE COURT:     All right.     Proceed with the

11:29:54   22   deposition, please.

11:29:57   23           MS. PFINGST:      Thank you, Your Honor.

11:29:58   24           (Deposition transcript read by Counsel.)

11:29:58   25           QUESTION:     Could I have you state your name one
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 107 of 142 PageID #:
                                       18313                                         699



11:30:02    1   more time for the record, please, Mr. Kivioja?

11:30:04    2            ANSWER:     Rene Kivioja.

11:30:05    3            QUESTION:     Do you understand that today you are

11:30:06    4   testifying on behalf of the company, Supercell, as a

11:30:10    5   corporate witness?

11:30:11    6            ANSWER:     Yes, I understand.

11:30:12    7            QUESTION:     Supercell makes games that are played

11:30:14    8   on both iOS and Android operating systems; is that correct?

11:30:17    9            ANSWER:     Yes, it's correct.

11:30:20   10            QUESTION:     Do those iOS and Android games have the

11:30:23   11   same code-based interface?

11:30:25   12            ANSWER:     Yes, difference is like minimal.

11:30:30   13            QUESTION:     You can't remember any differences

11:30:31   14   between the Android and the iOS version of Supercell's

11:30:34   15   games?

11:30:34   16            ANSWER:     No, I'm not aware of any differences.

11:30:38   17            QUESTION:     This copy layout function allows to

11:30:42   18   copy the layout of other clan members; is that correct?

11:30:47   19            ANSWER:     Like I said, it could copy the layout by

11:30:49   20   clan members.

11:30:50   21            QUESTION:     Why did Supercell add this feature to

11:30:54   22   Clash of Clans?

11:30:54   23            ANSWER:     It's one of those so-called quality of

11:30:57   24   life things that players would be -- it would be more fun

11:31:00   25   to play the game.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 108 of 142 PageID #:
                                       18314                                         700



11:31:01    1              QUESTION:     Would it be possible to implement a

11:31:05    2   feature in Clash of Clans that would allow users to share

11:31:09    3   base layouts with other users by creating a shareable link

11:31:11    4   to their base and posting the link on social media?

11:31:13    5              ANSWER:     It's possible to create that kind of

11:31:15    6   link.

11:31:15    7              QUESTION:     And how would you implement that?

11:31:17    8              ANSWER:     I mean, it's in the game, no need to

11:31:21    9   implement it.

11:31:22   10              QUESTION:     Did you say it's in the game, is that

11:31:24   11   what your answer was?

11:31:26   12              ANSWER:     Yes.

11:31:26   13              QUESTION:     If so, what is the functionality of the

11:31:29   14   game as a user to share -- how does a user create a

11:31:35   15   shareable link to their layout?

11:31:36   16              ANSWER:     I've never done it myself, that kind of

11:31:38   17   feature.

11:31:38   18              QUESTION:     When was that feature added?

11:31:40   19              ANSWER:     It was quite recent.

11:31:41   20              QUESTION:     How recent?

11:31:42   21              ANSWER:     That's what I'm trying to remember.

11:31:45   22              QUESTION:     So somebody publishes a link to their

11:31:47   23   layout, anyone can copy that link?

11:31:51   24              ANSWER:     Not any copy.   I mean, you have to have,

11:31:53   25   like, a same kind of -- could be a certain -- I don't think
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 109 of 142 PageID #:
                                       18315                                         701



11:31:57    1   you can do it, you don't even have all the buildings.

11:32:02    2              MS. PFINGST:       Thank you, Your Honor.    That

11:32:03    3   completes Mr. Kivioja.

11:32:05    4              THE COURT:     All right.    Thank you.

11:32:06    5              Call your next witness, Plaintiff.

11:32:09    6              MR. MOORE:     Thank you, Your Honor.

11:32:10    7              For its next witness, Plaintiff, GREE, calls by

11:32:14    8   deposition Supercell corporate representative Janne

11:32:22    9   Peltola.

11:32:22   10              THE COURT:     Proceed with this witness by

11:32:24   11   deposition.

11:32:25   12              MR. MOORE:     Thank you.

11:32:26   13              (Videoclip played.)

11:32:27   14              QUESTION:     Mr. Peltola, could you please state

11:32:31   15   your name and spell it for the record?

11:32:33   16              ANSWER:     My name is Janne Peltola, J-a-n-n-e,

11:32:36   17   P-e-l-t-o-l-a.

11:32:37   18              QUESTION:     So are you aware that you have been

11:32:39   19   designated as a representative -- as a corporate

11:32:41   20   representative of Supercell to testify today on behalf of

11:32:51   21   Supercell?

11:32:51   22              ANSWER:     Yes.

11:32:52   23              QUESTION:     And you understand that your testimony

11:32:53   24   will bind Supercell, correct?

11:32:54   25              ANSWER:     Yes.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 110 of 142 PageID #:
                                       18316                                         702



11:32:58    1           QUESTION:     And what were your -- did you have a

11:33:00    2   title within the marketing team?

11:33:01    3           ANSWER:     Data scientist.

11:33:03    4           QUESTION:     So that has not changed throughout your

11:33:08    5   time at Supercell?

11:33:09    6           ANSWER:     No.

11:33:09    7           QUESTION:     What is -- what is grinding?

11:33:11    8           ANSWER:     Grinding is gamer slang for -- for a

11:33:17    9   repetitive action that's done over and over again.

11:33:20   10           QUESTION:     And I think I've seen some

11:33:23   11   communication or correspondence about that grinding is not

11:33:27   12   something that Supercell likes?

11:33:29   13           ANSWER:     Grinding goes against the idea of a

11:33:32   14   meaningful game experience.       We want our games to feel

11:33:36   15   fresh and fun to play.      Doing the same thing over and over

11:33:39   16   again is, by definition, usually not fun.

11:33:41   17           QUESTION:     Going back to the social interactions.

11:33:46   18   We talked about Clash of Clans.        And then we started to

11:33:49   19   talk about Brawl Stars, but you said maybe there aren't any

11:33:53   20   social -- are there social interactions that make the game

11:33:56   21   more meaningful within Brawl Stars?

11:33:58   22           ANSWER:     The game itself is social.        One of the

11:34:00   23   key drivers of engagement in Brawl, we found from user

11:34:05   24   studies, is the act of playing together with friends,

11:34:09   25   because you can play on the same team and you can be
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 111 of 142 PageID #:
                                       18317                                         703



11:34:12    1   physically in the same room with people.          And you know that

11:34:16    2   there are other people on the other side of the phone.

11:34:19    3              QUESTION:     So, again, it -- while obvious -- the

11:34:22    4   social -- you said revenue obviously is important, but it's

11:34:25    5   just one element, and there are other elements that are

11:34:28    6   important, including social interactions.          Any others?

11:34:33    7              ANSWER:     Engagement with the game in general.          I'm

11:34:38    8   that's -- that's the primary metric.

11:34:39    9              QUESTION:     How do you measure engagement?       What

11:34:42   10   KPIs go into that?

11:34:43   11              ANSWER:     It's usually a combination of retention

11:34:45   12   and playtime, but you can also use following-day retention.

11:34:54   13              THE REPORTER:      You can also use?

11:34:55   14              ANSWER:     Following-day retention.

11:34:57   15              QUESTION:     And that's true for all of the games?

11:35:02   16              ANSWER:     Yes.

11:35:03   17              QUESTION:     Does Supercell track how many players

11:35:06   18   are paying players versus non-paying players in any one

11:35:09   19   game?

11:35:10   20              ANSWER:     Yes.

11:35:10   21              QUESTION:     Do you have a rough idea about overall

11:35:13   22   how many players are paying players versus non-paying

11:35:18   23   players?

11:35:18   24              ANSWER:     I could query that, but I don't have that

11:35:21   25   number for you.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 112 of 142 PageID #:
                                       18318                                         704



11:35:21    1              QUESTION:     Do you have a guess?

11:35:24    2              ANSWER:     No.

11:35:26    3              QUESTION:     So you don't see that data on a regular

11:35:29    4   basis?

11:35:30    5              ANSWER:     I do.     I just -- I won't -- I won't start

11:35:34    6   guessing right now.

11:35:37    7              QUESTION:     Well, so I understand that you're

11:35:40    8   uncomfortable by giving something that might not be

11:35:44    9   precise.    But I -- I would like to know what you think it

11:35:47   10   might be, even if it's not exactly correct.

11:35:51   11              ANSWER:     I would say that we are talking in the

11:35:56   12   ballpark of 5 to 10 percent.

11:35:57   13              QUESTION:     5 to 10 percent are paying?

11:36:02   14              ANSWER:     Paying.

11:36:02   15              QUESTION:     When we talk about -- you said that

11:36:07   16   Supercell does like to drive -- encourage non-paying

11:36:10   17   players to become paying players and does offer different

11:36:14   18   conversion offers.       Are there other players that Supercell

11:36:17   19   deems valuable outside of just the metric of paying versus

11:36:21   20   non-paying?

11:36:22   21              ANSWER:     We like engaged users in general.

11:36:25   22              QUESTION:     And what -- when you say you like

11:36:28   23   engaged users, how can a user express their engagement?

11:36:32   24              ANSWER:     By playing more or at a higher level.

11:36:36   25              QUESTION:     Have you ever removed features because
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 113 of 142 PageID #:
                                       18319                                         705



11:36:40    1   they -- because your tracking reflected they weren't

11:36:47    2   helping -- it wasn't helping game play?

11:36:50    3           ANSWER:     It's quite rare for us to remove

11:36:53    4   features.   It's -- we're more likely to refine them.

11:36:56    5           QUESTION:     Okay.    Change them to improve game

11:37:00    6   play?

11:37:00    7           ANSWER:     Yes.

11:37:01    8           QUESTION:     Why is it rare that you remove

11:37:05    9   features?

11:37:05   10           ANSWER:     There's typically a good reason why we

11:37:08   11   make those features in the first place.          And it's -- I

11:37:11   12   don't think I remember a single time we've implemented a

11:37:14   13   feature that's been a complete bust.         There's always

11:37:17   14   something to save.     And the developer has usually spent

11:37:21   15   months working on the feature.        So we try to -- we try to

11:37:24   16   salvage what we can from that rather than throw it away.

11:37:27   17           QUESTION:     Do you recall any instance where a

11:37:30   18   feature was removed from one of the games?

11:37:32   19           ANSWER:     I can't really think of one outside of

11:37:35   20   the Brawl beta.

11:37:37   21           QUESTION:     When Brawl Stars was in beta testing?

11:37:44   22           ANSWER:     Yes.

11:37:44   23           QUESTION:     What feature was that that was removed?

11:37:46   24           ANSWER:     So we -- we completely revamped our

11:37:51   25   control structure, and we also -- also rebuilt that game
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 114 of 142 PageID #:
                                       18320                                         706



11:37:55    1   economy three times during the beta.

11:37:59    2           QUESTION:     Do you see right here where it starts

11:38:01    3   this second paragraph, where Peltola explains Supercell's

11:38:07    4   approach to game development in the middle of that

11:38:09    5   paragraph?   Do you see that?

11:38:11    6           ANSWER:     Yes.

11:38:12    7           QUESTION:     Okay.    And it says:     We focus on

11:38:15    8   creating games that are fun and engaging and will retain

11:38:18    9   players over a long period of time.         If we succeed in

11:38:21   10   making a great game experience, everything else, including

11:38:24   11   the money, will follow.

11:38:26   12           Is this consistent with what you've stated before,

11:38:33   13   that the -- is the goal and the focus to create games that

11:38:36   14   will encourage engagement from players?

11:38:41   15           Okay.     So we just talked about the number one

11:38:45   16   goal, or first goal, with games is to make it fun and

11:38:51   17   engaging; is that correct?

11:38:52   18           ANSWER:     That is true.

11:38:53   19           QUESTION:     And that another primary goal of games

11:38:56   20   is -- is retention, correct?

11:38:57   21           ANSWER:     Yes.

11:39:04   22           QUESTION:     And that necessarily revenue is not

11:39:07   23   necessarily the most important point for a game, correct?

11:39:10   24           ANSWER:     A game needs to make sense with the

11:39:17   25   business, but we don't have a business unless the game
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 115 of 142 PageID #:
                                       18321                                         707



11:39:20    1   itself is fun.

11:39:21    2              QUESTION:     I understand.   Okay.   So that's the

11:39:25    3   maximum level reached during that session.          Is there any

11:39:25    4   connection or corollary between the maximum level reached

11:39:37    5   and revenue?

11:39:37    6              ANSWER:     Are you asking me if that's the

11:39:39    7   correlation between level and revenue?

11:39:41    8              QUESTION:     Or even any of the analytics that

11:39:44    9   you've run with respect to Brawl Stars, have you ever found

11:39:48   10   that there's a correlation between max level reached and

11:39:51   11   revenue?

11:39:52   12              ANSWER:     I would say there's a correlation, yes.

11:39:54   13              QUESTION:     And do you find that the higher the

11:39:57   14   level, the greater the revenue?

11:39:58   15              ANSWER:     These players have typically spent more

11:40:02   16   time on the game, so that's -- that's a large factor in

11:40:06   17   spending more money, as well.

11:40:09   18              QUESTION:     So session time during the game can

11:40:11   19   also -- also relates to revenue?

11:40:14   20              ANSWER:     That's true.

11:40:17   21              QUESTION:     So I understand that grinding is a

11:40:20   22   process by which players do take -- repetitive action over

11:40:25   23   and over and over again?

11:40:27   24              ANSWER:     That is true.

11:40:29   25              QUESTION:     Okay.   And is grinding -- does grinding
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 116 of 142 PageID #:
                                       18322                                         708



11:40:33    1   help player experience, or does it improve player

11:40:37    2   experience in the game?

11:40:39    3            ANSWER:     Grinding is generally considered

11:40:41    4   detrimental to a player experience.

11:40:45    5            QUESTION:     So all that time they spend in the game

11:40:49    6   is considered detrimental?

11:40:51    7            ANSWER:     Not all of it, but the -- I mean,

11:40:54    8   grinding isn't a black-and-white issue.          Some people

11:40:58    9   consider certain things more granular than other, but,

11:41:04   10   generally, grinding has a negative connotation.

11:41:07   11            (Videoclip ends.)

11:41:11   12            THE COURT:     Does that complete this witness by

11:41:13   13   deposition?

11:41:14   14            MR. MOORE:     Yes, Your Honor.

11:41:15   15            THE COURT:     Call your next witness.

11:41:16   16            MR. MOORE:     Your Honor, for its next witness, the

11:41:20   17   Plaintiff, GREE, calls Lauri Ahlgren, Supercell corporate

11:41:23   18   representative.    And if I may note an exhibit in the -- in

11:41:26   19   the --

11:41:27   20            THE COURT:     This is by deposition, as well?

11:41:28   21            MR. MOORE:     Yes, I'm sorry, by deposition as well.

11:41:30   22   May I note the exhibit, Your Honor?

11:41:32   23            THE COURT:     You may.

11:41:33   24            MR. MOORE:     Thank you.    The document used with

11:41:36   25   Mr. Ahlgren is Plaintiff's Trial Exhibit 61.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 117 of 142 PageID #:
                                       18323                                         709



11:41:40    1           THE COURT:     All right.     Proceed with this witness

11:41:41    2   by deposition.

11:41:42    3           MR. MOORE:     Thank you.

11:41:43    4           (Videoclip played.)

11:41:44    5           QUESTION:     Would you please state your name for

11:41:46    6   the record, please?

11:41:47    7           ANSWER:     So my name is Lauri Ahlgren.

11:41:49    8           QUESTION:     And where do you live?

11:41:50    9           ANSWER:     I live in Helsinki, Finland.

11:41:52   10           QUESTION:     And you work for Supercell, correct?

11:41:55   11           ANSWER:     Yes.

11:41:57   12           QUESTION:     And what is your current role at

11:42:00   13   Supercell?

11:42:00   14           ANSWER:     My current role at Supercell is game lead

11:42:03   15   of Clash Royale.

11:42:05   16           QUESTION:     But being able to upgrade your cards is

11:42:08   17   a feature that Supercell users enjoy; is that correct?

11:42:13   18           ANSWER:     Yeah.   I think so, yeah.

11:42:17   19           QUESTION:     And what is your opinion on that based

11:42:20   20   on?

11:42:21   21           ANSWER:     I think at some point, we have done some

11:42:28   22   researches about it, then just kind of like -- like, you

11:42:33   23   know, my own experience as a player, my teammate's

11:42:40   24   experience as a player.      And the upgrading, like I

11:42:43   25   mentioned earlier, is like a -- it's a really important
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 118 of 142 PageID #:
                                       18324                                         710



11:42:46    1   part of the core of gameplay or game.

11:42:52    2           QUESTION:     What research have you done on these

11:42:54    3   features?

11:42:54    4           ANSWER:     We probably -- not -- not sort of like

11:43:02    5   concentrating at all on these features.          I think we haven't

11:43:06    6   done -- done anything but more like -- sort of like weekly

11:43:10    7   asking our players what are the things that they like, you

11:43:16    8   know, in our game and what are the things that they don't

11:43:18    9   like in our game.    And remembering that there's, like, so

11:43:22   10   different players.

11:43:23   11           So we just can't -- we don't -- don't use the

11:43:26   12   research, as such, to make any -- any decisions.            But we --

11:43:32   13   we have probably asked -- asked more like questions about

11:43:38   14   what people -- people actually like -- like in the game.

11:43:41   15           QUESTION:     Do you think players would be upset if

11:43:42   16   you removed the core gameplay of being able to upgrade a

11:43:46   17   card?

11:43:48   18           ANSWER:     The card upgrading, like, completely,

11:43:53   19   yeah, that would be a big change at least.

11:43:57   20           QUESTION:     And do you recall your testimony that

11:43:59   21   upgrading cards is something that you would consider part

11:44:01   22   of the core gameplay at Clash Royale?

11:44:04   23           ANSWER:     Yes.

11:44:06   24           QUESTION:     And do you recall testifying to the

11:44:08   25   fact that you believed that Clash Royale players enjoy the
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 119 of 142 PageID #:
                                       18325                                         711



11:44:14    1   ability to upgrade cards?

11:44:16    2             ANSWER:     Yes, that's one of the -- one of the

11:44:19    3   things that players enjoy playing the game.

11:44:23    4             QUESTION:     Looking at Exhibit 57, is this another

11:44:27    5   survey that was done about Clash Royale features?            And I'm

11:44:31    6   going to direct -- I'm going to direct you to the Western

11:44:37    7   Regions tab, which is displayed?

11:44:39    8             ANSWER:     I haven't seen this before, so I don't

11:44:47    9   know.

11:44:47   10             QUESTION:     Okay.   Are you aware of Supercell using

11:44:49   11   cross-game surveys?

11:44:53   12             ANSWER:     At least -- at least internally, yeah,

11:45:02   13   this is the first time I see this kind of survey actually

11:45:06   14   myself.

11:45:07   15             QUESTION:     And can you tell me the total number

11:45:10   16   of -- the percentage of respondents who said that upgraded

11:45:19   17   cards can make more progress is an experience that is most

11:45:24   18   central to his or her -- his or her enjoyment of Clash

11:45:27   19   Royale?

11:45:27   20             ANSWER:     So what's the percentage or --

11:45:31   21             QUESTION:     What's the percentage of users who

11:45:35   22   responded that way?

11:45:36   23             ANSWER:     It says 58 percent.     58, yes, that's what

11:45:39   24   it says, according to this survey.

11:45:43   25             QUESTION:     So you think this survey supports your
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 120 of 142 PageID #:
                                       18326                                         712



11:45:48    1   opinion earlier that Clash Royale users do think that the

11:45:54    2   ability to upgrade cards is an important feature or

11:45:58    3   experience?

11:45:58    4              ANSWER:   Yes, I think it is an important aspect of

11:46:09    5   the game.

11:46:11    6              (Videoclip ends.)

11:46:11    7              THE COURT:    Does that complete this witness by

11:46:13    8   deposition, counsel?

11:46:14    9              MS. LUDLAM:    Yes, Your Honor, it does.

11:46:16   10              THE COURT:    All right.   Plaintiff, call your next

11:46:18   11   witness.

11:46:19   12              MS. LUDLAM:    Plaintiff would like to call

11:46:22   13   Dr. Stephen Becker.

11:46:23   14              THE COURT:    All right.   Dr. Becker, if you'll come

11:46:25   15   forward and be sworn.

11:46:36   16              (Witness sworn.)

11:46:45   17              THE COURT:    Please come around and have a seat on

11:46:47   18   the witness stand, Dr. Becker.

11:46:56   19              Do we have binders to deliver, counsel?

11:46:58   20              MS. LUDLAM:    Yes, sir, Your Honor.      May we

11:46:59   21   approach the witness?

11:47:00   22              THE COURT:    You may approach.

11:47:16   23              All right.    Ms. Ludlam, you may proceed.

11:47:20   24              MS. LUDLAM:    Thank you, Your Honor.

11:47:20   25      STEPHEN L. BECKER, PH.D., PLAINTIFF'S WITNESS, SWORN
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 121 of 142 PageID #:
                                       18327                                         713



11:47:20    1                           DIRECT EXAMINATION

11:47:21    2   BY MS. LUDLAM:

11:47:21    3   Q.   Good morning, Dr. Becker.

11:47:24    4   A.   Good morning.

11:47:25    5   Q.   Could you please introduce yourself to the jury?

11:47:27    6   A.   Yes, my name is Stephen Becker.

11:47:31    7   Q.   And what is your role in this proceeding today?

11:47:33    8   A.   I'm here as GREE's damages expert.

11:47:37    9   Q.   And have you prepared some slides to accompany your

11:47:45   10   testimony today?

11:47:46   11   A.   I have.

11:47:47   12             MS. LUDLAM:    I believe I've left the clicker

11:47:50   13   behind, so if you'll excuse me a moment.

11:47:54   14   Q.   (By Ms. Ludlam)    Where are you currently employed,

11:47:56   15   Dr. Becker?

11:47:56   16   A.   I work in Austin at a firm called Applied Economics

11:48:02   17   Consulting Group.      It's a firm that I founded with my

11:48:04   18   current business partner, Jon Kemmerer.

11:48:06   19   Q.   And what is Applied Economics?

11:48:09   20   A.   Applied Economics is a firm that -- we do economic and

11:48:12   21   financial consulting in a variety of industries.

11:48:15   22             Most of what we do, depending on -- you know,

11:48:19   23   doesn't really matter what industry it is, is valuing

11:48:24   24   things.   We do a lot of work valuing intellectual property

11:48:27   25   assets.   We do valuations of entire companies.          I do
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 122 of 142 PageID #:
                                       18328                                         714



11:48:32    1   valuations of oil and gas assets, but it's all sort of

11:48:35    2   related to the economic value of things.

11:48:37    3   Q.   And about how long have you been doing this kind of

11:48:39    4   work?

11:48:40    5   A.   So I've been doing this -- the valuation work in

11:48:44    6   general for probably close to 40 years and at Applied

11:48:49    7   Economics for 21 years.

11:48:50    8   Q.   Dr. Becker, can you please tell us a little bit about

11:48:53    9   your educational background?

11:48:53   10   A.   Sure.    I started out first in life as an engineer.          I

11:48:59   11   got a degree in computer science and electrical engineering

11:49:02   12   from the University of Pennsylvania.

11:49:05   13               I then, after working for a while, went back to

11:49:07   14   school and got an MBA at the University of Texas at Austin

11:49:12   15   in finance.

11:49:13   16               And then went and worked for a while again, and

11:49:16   17   then came back to Austin and got a Ph.D. at the LBJ School

11:49:22   18   of Public Policy.

11:49:24   19   Q.   And can you please tell us about your work history?

11:49:27   20   A.   Yes.    I started out professionally as a system engineer

11:49:32   21   and a software and systems designer.         I first worked for

11:49:36   22   Schlumberger, which is an oilfield services company.

11:49:39   23               I left them fairly quickly to go with a small

11:49:42   24   company called The Solutions Group that was designing

11:49:45   25   computer systems and software.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 123 of 142 PageID #:
                                       18329                                         715



11:49:47    1              After graduate school and really ever since

11:49:50    2   graduate school, I've worked in the consulting field, first

11:49:53    3   at a large international firm called Booz-Allen & Hamilton;

11:50:00    4   and then since Booz-Allen, at my own firm, first Becker &

11:50:06    5   Associates, and for the last 21 years, at Applied

11:50:09    6   Economics.

11:50:09    7   Q.   And have you ever worked on a patent infringement case

11:50:12    8   as an expert?

11:50:13    9   A.   I have.    I've been retained as a damages expert in

11:50:16   10   probably over 200 patent cases.

11:50:19   11   Q.   And have you -- how many times you have provided

11:50:21   12   testimony at trial in a patent infringement case on

11:50:25   13   damages?

11:50:25   14   A.   Over 25.

11:50:28   15   Q.   In all of those cases, were you working for the accused

11:50:32   16   infringer or the patentholder?

11:50:33   17   A.   It's been about 50/50 over the last 21 years; half the

11:50:39   18   time working for patentholders and half the time working

11:50:42   19   for Defendants in actions like this.

11:50:46   20   Q.   And have you ever given an opinion about damages in a

11:50:48   21   patent case relating to mobile games?

11:50:50   22   A.   I have.

11:50:51   23   Q.   Thank you.

11:50:53   24              MS. LUDLAM:   Your Honor, we proffer Dr. Becker as

11:50:56   25   an economic expert qualified to opine about patent
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 124 of 142 PageID #:
                                       18330                                         716



11:51:00    1   infringement damages and reasonable royalties in this case.

11:51:04    2               THE COURT:   Is there an objection?

11:51:06    3               MR. DACUS:   No objection, Your Honor.

11:51:08    4               THE COURT:   Then, without objection, the Court

11:51:10    5   will recognize Dr. Becker as an expert witness in these

11:51:13    6   identified fields.

11:51:13    7               Please continue.

11:51:14    8   Q.   (By Ms. Ludlam)     Dr. Becker, have you been compensated

11:51:17    9   for your work on this case?

11:51:18   10   A.   Yes.

11:51:18   11   Q.   And what is your hourly rate?

11:51:20   12   A.   I bill in this case at my standard hourly rate of

11:51:23   13   $675.00 an hour.

11:51:24   14   Q.   Do you have any financial interest in the outcome of

11:51:26   15   this case?

11:51:26   16   A.   No.

11:51:27   17   Q.   Can you please explain to the jury what your assignment

11:51:30   18   was in this case?

11:51:31   19   A.   So my assignment generally was to come up with an

11:51:36   20   opinion about the damages that GREE has suffered from

11:51:39   21   Supercell's alleged infringement.        More specifically, the

11:51:45   22   sort of patent damages world works from a definition that

11:51:48   23   says that the damages should be adequate to compensate for

11:51:53   24   the infringement but in no event less than a reasonable

11:51:57   25   royalty.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 125 of 142 PageID #:
                                       18331                                         717



11:51:58    1   Q.   And is that what we're looking at here?

11:52:00    2   A.   Yes.    So this is the section of the U.S. Code on

11:52:04    3   damages in patent cases.

11:52:05    4   Q.   Could you please give the jury a high-level summary of

11:52:09    5   your opinions regarding the reasonable royalties in this

11:52:12    6   case?

11:52:12    7   A.   Yes.    So the first aspect of my opinion is that I think

11:52:16    8   it's appropriate to look at the different game elements

11:52:19    9   that are accused and have a separate royalty for each one

11:52:24   10   because they're really different inventions, and the

11:52:28   11   valuation of them is different.

11:52:29   12               So I've come up with a royalty for each of the

11:52:34   13   four accused features and essentially four groups of

11:52:37   14   patents.

11:52:40   15               Within those four groups, the Clash of Clans, '594

11:52:46   16   patent royalty would be .7 percent of the U.S. revenue from

11:52:50   17   Clash of Clans.

11:52:51   18               For Clash Royale, the card donation '655 patent,

11:52:55   19   is 1.1 percent.

11:52:57   20               For Clash Royale, the Elixir, '137/'481 patents,

11:53:02   21   are 1.6 percent royalty.

11:53:04   22               And for Brawl Stars, it's 2.4 percent.

11:53:08   23   Q.   And did you have a second part -- part to your opinion,

11:53:14   24   Dr. Becker?

11:53:14   25   A.   Well, all of these are what we call a running royalty,
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 126 of 142 PageID #:
                                       18332                                         718



11:53:17    1   and I'll explain that a little more later, that this is a

11:53:20    2   percentage of the revenue earned by Supercell during the

11:53:24    3   period of time that there is a finding that they have

11:53:27    4   infringed each of these patents.

11:53:29    5   Q.   And can you explain for the jury what a royalty is in

11:53:33    6   this context?

11:53:34    7   A.   Yes.    I like to sort of use an analogy of rent; that if

11:53:39    8   you owned a piece of real property, like an apartment

11:53:43    9   building, and you wanted to give somebody permission to

11:53:46   10   move into one of the apartments and use that piece of

11:53:50   11   property, you would want to charge them, obviously,

11:53:54   12   something for that.     And, typically, a landlord and a

11:53:57   13   tenant relationship, you enter into what we call a lease

11:54:01   14   agreement -- everybody has probably had one of those -- and

11:54:03   15   you pay rent on a monthly basis.

11:54:06   16               The analogous thing in the intellectual property

11:54:12   17   and patent world is that instead of a landlord and a

11:54:13   18   tenant, you have a licensor, the patent owner who owns the

11:54:15   19   property, and they are allowing somebody to use that

11:54:18   20   technology, that's the licensee.

11:54:20   21               And instead of a rental agreement or a lease

11:54:22   22   agreement, they typically call the agreements that govern

11:54:28   23   patents a license agreement.       And instead of monthly rent,

11:54:31   24   there is some form of royalty paid for the use of that

11:54:35   25   property.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 127 of 142 PageID #:
                                       18333                                         719



11:54:36    1   Q.   And how do you determine what a reasonable royalty

11:54:39    2   would be in a case such as this?

11:54:41    3   A.   So in the typical way in the patent damages world that

11:54:46    4   we figure out what a reasonable royalty is, is to imagine a

11:54:51    5   negotiation between GREE and Supercell.          Now, it didn't

11:54:56    6   really happen; it obviously didn't happen.          So we call this

11:55:00    7   a hypothetical negotiation.

11:55:03    8               I sort of put myself in -- back in time and ask

11:55:07    9   the question:     If Supercell and GREE had actually sat down

11:55:11   10   to negotiate a license for these patents, what would be a

11:55:16   11   reasonable outcome of that negotiation?

11:55:19   12   Q.   And are there certain assumptions that you have to make

11:55:22   13   when considering the hypothetical negotiations?

11:55:23   14   A.   Yes.    There are a few that are very specific to this

11:55:26   15   hypothetical negotiation framework.

11:55:29   16               First, I assume that the parties to this

11:55:33   17   negotiation know and accept that the patents are valid and

11:55:36   18   enforceable and that they are infringed.

11:55:39   19               So they're not sitting at the table saying, well,

11:55:42   20   we're not sure we need this license.         They're sitting at

11:55:45   21   the table saying, we absolutely understand that we need a

11:55:48   22   license, and we'd like to negotiate for that and figure out

11:55:51   23   what would be reasonable.      So they're willing to make this

11:55:56   24   negotiation.

11:55:56   25               There's also an element of knowledge about the
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 128 of 142 PageID #:
                                       18334                                         720



11:56:00    1   facts that we sometimes describe this as a negotiation

11:56:04    2   where the cards are dealt face-up.

11:56:06    3            So there may be things that Supercell knows that

11:56:09    4   in a real negotiation they wouldn't ever tell GREE, and

11:56:12    5   vice versa.   But the parties to this negotiation are

11:56:15    6   assumed to essentially know everything that's relevant.

11:56:18    7            And the last is that both sides will act in good

11:56:23    8   faith to reach an agreement.

11:56:25    9   Q.   What about the timing of this negotiation, when does

11:56:27   10   that occur?

11:56:28   11   A.   So the timing of this is triggered by essentially the

11:56:31   12   first need for a license, and we call that the date of

11:56:34   13   first infringement.

11:56:35   14            In this case, the '594 patent, that date is June

11:56:40   15   11th, 2018.

11:56:43   16            For the Clash Royale patents, that's March 28th,

11:56:47   17   2017.

11:56:47   18            And for Brawl Stars, the '873 patent, that's

11:56:52   19   December 12th, 2018.

11:56:54   20   Q.   And how do we know what the parties would have

11:56:56   21   considered at the hypothetical negotiation?

11:56:58   22   A.   Well, the good news is that as a damages expert, I -- I

11:57:02   23   have sort of a checklist that was provided by a patent case

11:57:06   24   from many, many years ago.       It's a case called the

11:57:09   25   Georgia-Pacific case -- it was back in 1970 -- where the
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 129 of 142 PageID #:
                                       18335                                         721



11:57:15    1   Court in that case sort of laid out a set of 15 factors

11:57:20    2   that are potentially relevant to determining the outcome of

11:57:25    3   a negotiation.

11:57:26    4              It's not an absolute you must do exactly these 15

11:57:30    5   steps, but it's more of a checklist to say these are the

11:57:35    6   kinds of things that people would think about when they

11:57:38    7   were trying to negotiate for a patent license, and then I

11:57:41    8   use that as a checklist to see whether the evidence in this

11:57:43    9   case matches up with any of these particular factors.

11:57:46   10   Q.   Thank you.

11:57:47   11              And what evidence do you consider when thinking

11:57:50   12   about all of these factors?

11:57:51   13   A.   So there's a lot of information in a case like this,

11:57:53   14   and this case was no different; lots of documents,

11:57:59   15   depositions like the ones we've seen.

11:58:02   16              There's also a very large amount of very detailed

11:58:07   17   data about these games; user-level data, financial data,

11:58:10   18   financial statements that tell me literally on a daily

11:58:14   19   basis and by individual player how much money Supercell has

11:58:20   20   made from each of these games.

11:58:22   21   Q.   And when considering all of that evidence, were all of

11:58:26   22   the Georgia-Pacific factors important?

11:58:28   23   A.   No.   It turns out -- and it's not -- not uncommon at

11:58:33   24   all that each case you have certain things that become the

11:58:36   25   most important elements of that case.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 130 of 142 PageID #:
                                       18336                                         722



11:58:38    1            Here, I -- out of those 15 factors, I like to

11:58:44    2   group these into what I call economic and technical

11:58:48    3   considerations, sort of the economics of these games and

11:58:50    4   the technology of how the -- how this technology impacts

11:58:55    5   the gameplay turn out to be the most important things.

11:58:58    6            And the factors that I've highlighted here are the

11:59:01    7   ones that typically fall into this economic and technical

11:59:05    8   considerations, like the one in the upper right, say

11:59:08    9   Factor 8, is profitability and commercial success of the

11:59:12   10   products, the games themselves.

11:59:16   11   Q.   And so what's the first thing that you looked at in

11:59:19   12   terms of these economic and technical considerations?

11:59:21   13   A.   So the first thing was to just kind of get a sense of,

11:59:27   14   all right, what are these games and are they successful, in

11:59:31   15   particular looking in the United States, are they

11:59:33   16   successful in this market, what kind of revenues do they

11:59:36   17   generate, are they profitable?

11:59:38   18            And so I took data from Supercell that they

11:59:41   19   produced for each of these three games and aggregated it

11:59:45   20   across the time period that they're accused of infringing.

11:59:50   21   And what I found, and what we see on this slide here, is

11:59:53   22   that these games are very successful.

11:59:55   23            The Clash of Clans, for example, that time period

11:59:59   24   is just about two years.      I think it's one month more than

12:00:03   25   two years.   And we can see they've made 587 million in
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 131 of 142 PageID #:
                                       18337                                         723



12:00:08    1   gross revenue and about 180 million in profits.

12:00:13    2               Similar, but not as large statistics, for the

12:00:19    3   other games.

12:00:20    4               MS. LUDLAM:   Mr. Groat, could you please pull up

12:00:24    5   PTX-689?

12:00:29    6   Q.   (By Ms. Ludlam)      And Dr. Becker, is this the revenue

12:00:31    7   information that Supercell produced?

12:00:33    8   A.   So this is some -- part of a series of spreadsheets

12:00:37    9   that were produced that have daily revenues in the U.S.              We

12:00:45   10   can see -- what we're looking at here is Clash Royale.

12:00:48   11   We've got gross and net revenue by day.          And we had that

12:00:52   12   for every game.

12:00:53   13   Q.   And is this a spreadsheet that you used to create the

12:00:55   14   slide that we were just looking at?

12:00:58   15   A.   Yes.

12:01:01   16               MS. LUDLAM:   We can take that down, Mr. Groat.

12:01:03   17   Thank you.

12:01:04   18   Q.   (By Ms. Ludlam)      What else is important about the

12:01:06   19   economics of these games?

12:01:07   20   A.   So another important element of my analysis was to

12:01:10   21   recognize that this -- these games fall into a category of

12:01:15   22   online gaming called freemium games that are free to play,

12:01:23   23   but you have an opportunity to spend money within the game.

12:01:28   24               And that's -- there's -- there's a lot written

12:01:30   25   about this whole -- this psychology of freemium games, is
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 132 of 142 PageID #:
                                       18338                                         724



12:01:35    1   you think, well, it's free.       Why -- how -- how could they

12:01:38    2   make a half a -- $500 million on a game that's free to

12:01:43    3   play?     But there's a whole science to and -- and sort of

12:01:47    4   business model of presenting people with something that's

12:01:49    5   free but then giving them opportunities to spend money

12:01:52    6   within the game.

12:01:53    7               The second element that is important to my

12:01:57    8   analysis is to recognize that a hundred percent of the

12:02:00    9   revenue comes from a relatively small percentage of paying

12:02:05   10   players.     On -- on any given day, the number of payers --

12:02:10   11   players that are paying is pretty small within these games.

12:02:13   12               And so the business model really then turns on

12:02:20   13   finding ways to engage those players generally and turn

12:02:26   14   them into paying players and get them to sort of remain in

12:02:30   15   that process and habit of paying money within the game.

12:02:35   16   Q.   And is that what is depicted here?

12:02:37   17   A.   Yes.    And so, you know, you've got millions and

12:02:42   18   millions of people that play these games and a much smaller

12:02:44   19   percentage at any given point in time who are actually

12:02:47   20   paying.     And so the business model becomes how -- what are

12:02:51   21   the things that can motivate players to spend more money in

12:02:54   22   the game?

12:02:55   23   Q.   And did you see any evidence that tells you how

12:02:58   24   Supercell and other mobile game developers make the

12:03:03   25   freemium model work?
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 133 of 142 PageID #:
                                       18339                                         725



12:03:04    1   A.   Yes, number of things.

12:03:06    2   Q.   Can you please tell us about those?

12:03:08    3   A.   So this is one of a number of articles that I've looked

12:03:13    4   at that talk about the freemium business model, and I

12:03:16    5   pulled this one out because it mentions a couple of things

12:03:19    6   that we also saw in Mr. Peltola's testimony that was just

12:03:22    7   shown.

12:03:23    8            They say that engagement is the key accelerator

12:03:27    9   for freemium services, usually games.         So it's getting the

12:03:31   10   player engaged.

12:03:33   11            And there at the end, we'll talk about this a

12:03:36   12   little more later, but these applications use what this

12:03:40   13   author is calling micro-triggers for you to keep using the

12:03:45   14   app.

12:03:45   15            So there can be little things within the game that

12:03:47   16   kind of get you hooked and keep you going within the game.

12:03:52   17   It isn't necessarily big, huge things that affect the

12:03:56   18   psychology of continuing to play.

12:03:59   19   Q.   And what else did you find with respect to player

12:04:01   20   engagement?

12:04:02   21   A.   So if we go to the next slide.

12:04:03   22   Q.   Uh-huh.

12:04:09   23   A.   The other thing I found is generally these measures of

12:04:12   24   engagement and activity within -- within the game really

12:04:15   25   reduce somewhat to the equation that time in the game is a
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 134 of 142 PageID #:
                                       18340                                         726



12:04:20    1   driver of revenue.     It's another way of thinking about

12:04:25    2   engagement, or a way to measure engagement is the amount of

12:04:29    3   time somebody spends in the game.

12:04:31    4               And we see here Mr. Peltola agreeing that session

12:04:35    5   time during the game relates to revenue.

12:04:38    6               And we'll -- I've -- I've done some more analysis

12:04:42    7   of that.

12:04:42    8   Q.   Okay.    Let's talk about that, please.

12:04:44    9   A.   So the -- this -- this slide is just my last sort of

12:04:48   10   general industry evidence, and, again, this is another

12:04:51   11   article talking specifically about Clash of Clans and its

12:04:56   12   success and how it's one of the most successful freemium

12:04:59   13   games out there.     And as they say at the end here,

12:05:04   14   Supercell gave another meaning to the expression "time is

12:05:07   15   money."

12:05:08   16   Q.   And did you do any independent analysis to investigate

12:05:15   17   this relationship between time and money?

12:05:18   18   A.   Yes, I did.    So at this point, I -- I've got this sort

12:05:22   19   of general idea that spending more time in the game equates

12:05:25   20   to more money, and that's fairly logical.          But I needed a

12:05:29   21   way to actually measure that and be able to use it in my

12:05:33   22   valuation.

12:05:33   23               So I did some -- some analysis of that.

12:05:37   24   Q.   Can you explain to the jury your analysis?

12:05:39   25   A.   Yes.    So what I've got here is just a general graph
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 135 of 142 PageID #:
                                       18341                                         727



12:05:43    1   that would say, okay, I want to figure out how is time

12:05:48    2   spent playing the game related to money spent?

12:05:52    3             And if I have individual user data -- say here

12:05:57    4   I've just depicted -- let's say I have some information

12:06:00    5   about Player No. 1 who spent a small amount of time in the

12:06:04    6   game.    And I can say, well, how much money did that player

12:06:07    7   spend?    And we put that on the graph.

12:06:10    8             Then I go look at Player 2.       Player 2 spent quite

12:06:14    9   a bit more time in the game.       And let's look at how much

12:06:16   10   money Player 2 spent and so on and so on.

12:06:22   11             And once I've got enough data points, I can use a

12:06:26   12   computer -- statistical technique called regression

12:06:30   13   analysis to figure out the relationship between time spent

12:06:34   14   playing the game and whether -- whether there's any more

12:06:36   15   spending and how much.

12:06:37   16   Q.   Okay.   Is that what you did with the games at issue in

12:06:41   17   this case?

12:06:41   18   A.   Yes, this -- essentially, this is exactly what I did,

12:06:46   19   but there's way too many data points for me to put on a

12:06:49   20   graph.    There are millions of data points.

12:06:52   21   Q.   Okay.   Let's talk about what your analysis shows.

12:06:55   22             Can you explain that a little bit?

12:06:56   23   A.   So if we go to this slide, this is the output from the

12:06:59   24   computer program that I used to analyze Clash of Clans.

12:07:04   25   It's called a linear regression analysis.          And it looks at
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 136 of 142 PageID #:
                                       18342                                         728



12:07:12    1   the relationship between not only time in the game but a

12:07:15    2   couple of other -- couple of other factors to try and

12:07:19    3   isolate the impact of session time, i.e., how much time in

12:07:24    4   each month does a user spend in the game, and relate that

12:07:29    5   to the amount of spending that each user did.

12:07:31    6            In the upper right-hand corner, you'll see I've

12:07:34    7   highlighted something called number of obs.           That means

12:07:40    8   number of observations.      For Clash of Clans, I had over 14

12:07:43    9   million individual user months.        Each data point was one

12:07:48   10   user for one month within Clash of Clans.

12:07:52   11            And what I found was that there was a very strong

12:07:54   12   relationship, very precise relationship that every

12:07:59   13   1 percent change in the amount of time a user spent in the

12:08:05   14   game was related to a .21 percent change in the amount of

12:08:11   15   spending.

12:08:12   16            So to put that in more realistic terms, if

12:08:16   17   somebody doubles the amount of time they spend, that's a

12:08:19   18   hundred percent change in time.        That would be a 21 percent

12:08:22   19   increase in spending.

12:08:24   20   Q.   And are there measures that statisticians use to

12:08:27   21   confirm the -- that the numbers you have here are valid and

12:08:32   22   reliable?

12:08:32   23   A.   Yeah, sometimes relationships -- when -- you know, if

12:08:35   24   we only have 10 or 20 data points, the relationship is a

12:08:39   25   little weak and a little fuzzy.        You're going, awe, you
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 137 of 142 PageID #:
                                       18343                                         729



12:08:43    1   know, it sort of looks like the line goes through here.

12:08:47    2            Because we've got 14 million data points here, the

12:08:50    3   measurement is very precise.       We call that a level of

12:08:52    4   statistical confidence in this result.          And this one is

12:08:56    5   99.999 -- you know, many 9s out there in terms of

12:09:00    6   confidence, which is way more than you typically have in a

12:09:04    7   statistical analysis.

12:09:05    8   Q.   And where is that confidence interval represented on

12:09:09    9   this?

12:09:09   10   A.   So the -- the line that I've highlighted, we can see 95

12:09:12   11   percent confidence interval is over on the right.            We can

12:09:16   12   see that that -- that means that that .211, I'm 95 percent

12:09:22   13   sure that that measure, which is the best estimate of it,

12:09:26   14   falls between .2105 and .21167.        So it's essentially saying

12:09:37   15   that's measured with a high, high degree of precision.

12:09:41   16            MS. LUDLAM:    And, Mr. Groat, could you pull up as

12:09:44   17   an example PTX-426?

12:09:46   18   Q.   (By Ms. Ludlam)    This looks rather daunting.

12:09:51   19            Dr. Becker, can you explain what it is that we're

12:09:52   20   looking at here?

12:09:53   21   A.   So, yes, this is 25 lines out of the 14 million lines

12:09:59   22   that I had for -- just for Clash of Clans.          Oops, it's

12:10:07   23   flashing, but...

12:10:13   24            MS. LUDLAM:    We don't have to scroll, Mr. Groat.

12:10:15   25   That's okay.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 138 of 142 PageID #:
                                       18344                                         730



12:10:17    1   Q.   (By Ms. Ludlam)      And is this the kind of data that you

12:10:20    2   use to input in your regression analysis?

12:10:21    3   A.   Yes, so there it's stabilized.       We can see this.

12:10:24    4               I got for each player in each month the -- the

12:10:28    5   individual data for them that includes the revenue and the

12:10:30    6   duration of their time in the game.         And this -- this

12:10:34    7   got -- this came in many, many files, and I had to pull it

12:10:42    8   up into the computer into the 14 million line item data

12:10:44    9   set.

12:10:44   10   Q.   Great.    And you reviewed PTX- --

12:10:46   11               MS. LUDLAM:    Thank you, Mr. Groat.     If you'd take

12:10:49   12   that down.

12:10:50   13   Q.   (By Ms. Ludlam)      You reviewed PTX-426 through 444, and

12:10:55   14   that's what's represented in this chart here; is that

12:10:57   15   correct?

12:10:57   16   A.   Yes.

12:10:57   17   Q.   Okay.    Great.    And what about the other games?       Did you

12:11:00   18   do something similar for those?

12:11:02   19   A.   I did an identical analysis for the other two games,

12:11:06   20   and for -- if we go forward a slide, for --

12:11:10   21               MS. LUDLAM:    Mr. Groat, can you advance the slide

12:11:13   22   for me, please?        Thank you.

12:11:15   23   A.   Okay.    For Clash Royale, you can see in the upper

12:11:18   24   right, I had about 6.7 million data points.           And the

12:11:22   25   relationship here is a little flatter.          It's -- instead of
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 139 of 142 PageID #:
                                       18345                                         731



12:11:26    1   21 percent change for a hundred percent increase in time,

12:11:30    2   it's a 16.9 percent.

12:11:32    3               So .169 for every 1 percent change.

12:11:36    4   Q.   (By Ms Ludlam)       Okay.   And how about for Brawl Stars?

12:11:40    5   A.   For Brawl Stars, it's actually higher than Clash of

12:11:43    6   Clans.      It's .2576.    This is based on analyzing 1.6 million

12:11:49    7   individual user months.

12:11:50    8   Q.   Okay.    And, Dr. Becker, you used PX-355 through PTX-391

12:12:03    9   to feed into these regression analyses, correct?

12:12:06   10   A.   Yes.

12:12:07   11   Q.   Okay.    Thank you.

12:12:08   12               THE COURT:    Let me interrupt, counsel.      This is

12:12:10   13   probably as good a place as any for us to break for lunch.

12:12:13   14               Ladies and gentlemen, this witness is going to go

12:12:15   15   some considerable length of time, and we're close to 12:15

12:12:19   16   already.

12:12:19   17               The clerk's office has informed me that your lunch

12:12:23   18   is ready for you in the jury room.

12:12:25   19               If you will take your notebooks with you over the

12:12:27   20   lunch break, follow all the instructions I've given you,

12:12:31   21   including not to discuss the case among yourselves, we'll

12:12:35   22   try to reconvene as close to 1:00 o'clock as we can.

12:12:39   23               With those instructions, the jury is excused for

12:12:42   24   lunch.

12:12:43   25               COURT SECURITY OFFICER:     All rise.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 140 of 142 PageID #:
                                       18346                                         732



12:12:45    1           (Jury out.)

12:12:45    2           THE COURT:     Please be seated.

12:13:02    3           Are you having trouble with your slide advancer --

12:13:09    4           MS. LUDLAM:     Yes.

12:13:10    5           THE COURT:     -- Ms. Ludlam?

12:13:12    6           MS. LUDLAM:     Yes, I am, Your Honor.

12:13:14    7           THE COURT:     Maybe you can get that fixed over the

12:13:17    8   lunch break.

12:13:18    9           MS. LUDLAM:     I hope so.     Thank you.

12:13:19   10           THE COURT:     Counsel, I'm going to order that you

12:13:21   11   meet and confer and submit jointly to the Court by 6:00

12:13:26   12   o'clock tomorrow evening, Tuesday evening, a revised final

12:13:30   13   jury instruction and verdict form.

12:13:31   14           In light of the evidence that's been produced and

12:13:34   15   considering what you've previously submitted, I think

12:13:38   16   that's appropriate.

12:13:38   17           I'd like you to also be sure that that's furnished

12:13:41   18   to my staff in a Word form.       But I'll look for that to be

12:13:45   19   submitted jointly with any competing and disagreed

12:13:48   20   provisions in a different font or somewhere where they are

12:13:52   21   side-by-side or one follows the other, and they're easily

12:13:55   22   identifiable.   And do that by 6:00 p.m. tomorrow evening.

12:13:58   23           All right.     We're going to recess for lunch, and

12:14:01   24   we'll attempt to reconvene at 1:00 o'clock.

12:14:04   25           Is there anything from either side before we
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 141 of 142 PageID #:
                                       18347                                         733



12:14:06    1   recess?

12:14:07    2             MR. MOORE:   Nothing for us, Your Honor.         Thank

12:14:09    3   you.

12:14:09    4             MR. DACUS:   Your Honor, I have one question, if I

12:14:11    5   might, to avoid any surprise to the Court and more

12:14:14    6   importantly to myself.

12:14:15    7             THE COURT:   Yes, sir.

12:14:16    8             MR. DACUS:   When I cross-examine Dr. Becker, I

12:14:19    9   anticipate that I might use the flip chart.           Is it okay if

12:14:22   10   I pull that forward slightly so that the witness and the

12:14:25   11   jury can see it?

12:14:26   12             THE COURT:   If slightly means not further than the

12:14:29   13   front of the podium, that's no problem.          If you want to go

12:14:31   14   further than the podium, then you need to show me where,

12:14:35   15   and we need to talk about it.

12:14:37   16             MR. DACUS:   I -- my belief is -- and I'll check

12:14:39   17   over the lunch hour -- my belief is if I could just pull it

12:14:42   18   forward even with the document camera, that would be

12:14:45   19   sufficient.

12:14:45   20             THE COURT:   That's not a problem, Mr. Dacus.            If

12:14:47   21   you want to do something differently, let me know.

12:14:49   22             MR. DACUS:   Thank you, Your Honor.

12:14:50   23             THE COURT:   All right.     Counsel, we stand in

12:14:51   24   recess for lunch.

12:14:52   25             COURT SECURITY OFFICER:      All rise.
    Case 2:19-cv-00070-JRG-RSP Document 485 Filed 09/18/20 Page 142 of 142 PageID #:
                                       18348                                         734



12:14:53    1              (Recess.)

            2

            3

            4                            CERTIFICATION

            5

            6              I HEREBY CERTIFY that the foregoing is a true and

            7   correct transcript from the stenographic notes of the

            8   proceedings in the above-entitled matter to the best of my

            9   ability.

           10

           11

           12    /S/ Shelly Holmes                             9/14/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           13   OFFICIAL REPORTER
                State of Texas No.: 7804
           14   Expiration Date: 12/31/20

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
